Exhibit 10.3

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 26, 2007

and amended and restated as of

February 11, 2011

among

AVAYA INC.,

as Borrower,

SIERRA HOLDINGS CORP.,

as Holdings,

CITIBANK, N.A.,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent,

JPMORGAN CHASE BANK, N.A.,

as Documentation Agent,

CITIGROUP GLOBAL MARKETS INC.,

MORGAN STANLEY SENIOR FUNDING, INC. AND

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I Definitions and Accounting Terms   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Other Interpretive Provisions      63   

SECTION 1.03.

   Accounting Terms      64   

SECTION 1.04.

   Rounding      64   

SECTION 1.05.

   References to Agreements, Laws, Etc.      64   

SECTION 1.06.

   Times of Day      64   

SECTION 1.07.

   Additional Alternative Currencies      64   

SECTION 1.08.

   Currency Equivalents Generally      65   

SECTION 1.09.

   Change in Currency      66   

SECTION 1.10.

   Pro Forma Calculations      66   

SECTION 1.11.

   Effect of Restatement      67       ARTICLE II The Commitments and Credit
Extensions   

SECTION 2.01.

   The Loans      68   

SECTION 2.02.

   Borrowings, Conversions and Continuations of Loans      70   

SECTION 2.03.

   Letters of Credit      73   

SECTION 2.04.

   Swing Line Loans      84   

SECTION 2.05.

   Prepayments      87   

SECTION 2.06.

   Termination or Reduction of Commitments      92   

SECTION 2.07.

   Repayment of Loans      93   

SECTION 2.08.

   Interest      94   

SECTION 2.09.

   Fees      94   

SECTION 2.10.

   Computation of Interest and Fees      95   

SECTION 2.11.

   Evidence of Indebtedness      96   

SECTION 2.12.

   Payments Generally      96   

SECTION 2.13.

   Sharing of Payments      98   

SECTION 2.14.

   Incremental Credit Extensions      99   

SECTION 2.15.

   Refinancing Amendments      101   

SECTION 2.16.

   Extension of Term Loans; Extension of Revolving Credit Commitments      102
      ARTICLE III Taxes, Increased Costs Protection and Illegality   

SECTION 3.01.

   Taxes      108   

SECTION 3.02.

   Illegality      112   

SECTION 3.03.

   Inability to Determine Rates      112   

SECTION 3.04.

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      113   

SECTION 3.05.

   Funding Losses      114   

SECTION 3.06.

   Matters Applicable to All Requests for Compensation      115   

SECTION 3.07.

   Replacement of Lenders under Certain Circumstances      115   

SECTION 3.08.

   Survival      117       ARTICLE IV Conditions Precedent to Credit Extensions
  

SECTION 4.01.

   Conditions to Initial Credit Extension      117   

SECTION 4.02.

   Conditions to All Credit Extensions      119   

SECTION 4.03.

   Conditions to Effectiveness      120   

 

-i-



--------------------------------------------------------------------------------

   ARTICLE V Representations and Warranties   

SECTION 5.01.

   Existence, Qualification and Power; Compliance with Laws      120   

SECTION 5.02.

   Authorization; No Contravention      120   

SECTION 5.03.

   Governmental Authorization      120   

SECTION 5.04.

   Binding Effect      121   

SECTION 5.05.

   Financial Statements; No Material Adverse Effect      121   

SECTION 5.06.

   Litigation      121   

SECTION 5.07.

   Labor Matters      122   

SECTION 5.08.

   Ownership of Property; Liens      122   

SECTION 5.09.

   Environmental Matters      122   

SECTION 5.10.

   Taxes      123   

SECTION 5.11.

   ERISA Compliance      123   

SECTION 5.12.

   Subsidiaries      124   

SECTION 5.13.

   Margin Regulations; Investment Company Act      124   

SECTION 5.14.

   Disclosure      124   

SECTION 5.15.

   Intellectual Property; Licenses, Etc.      125   

SECTION 5.16.

   Solvency      125   

SECTION 5.17.

   Subordination of Junior Financing      125       ARTICLE VI Affirmative
Covenants   

SECTION 6.01.

   Financial Statements      125   

SECTION 6.02.

   Certificates; Other Information      127   

SECTION 6.03.

   Notices      130   

SECTION 6.04.

   Payment of Obligations      130   

SECTION 6.05.

   Preservation of Existence, Etc.      130   

SECTION 6.06.

   Maintenance of Properties      131   

SECTION 6.07.

   Maintenance of Insurance      131   

SECTION 6.08.

   Compliance with Laws      131   

SECTION 6.09.

   Books and Records      131   

SECTION 6.10.

   Inspection Rights      131   

SECTION 6.11.

   Covenant to Guarantee Obligations and Give Security      132   

SECTION 6.12.

   Compliance with Environmental Laws      134   

SECTION 6.13.

   Further Assurances and Post-Closing Conditions      134   

SECTION 6.14.

   Designation of Subsidiaries      136       ARTICLE VII Negative Covenants   

SECTION 7.01.

   Liens      137   

SECTION 7.02.

   Investments      141   

SECTION 7.03.

   Indebtedness      144   

SECTION 7.04.

   Fundamental Changes      148   

SECTION 7.05.

   Dispositions      150   

SECTION 7.06.

   Restricted Payments      152   

SECTION 7.07.

   Change in Nature of Business      155   

SECTION 7.08.

   Transactions with Affiliates      155   

SECTION 7.09.

   Burdensome Agreements      157   

SECTION 7.10.

   Use of Proceeds      158   

SECTION 7.11.

   Accounting Changes      159   

SECTION 7.12.

   Prepayments, Etc. of Indebtedness      159   

SECTION 7.13.

   Equity Interests of Certain Restricted Subsidiaries      159   

 

-ii-



--------------------------------------------------------------------------------

   ARTICLE VIII Events of Default and Remedies   

SECTION 8.01.

   Events of Default      160   

SECTION 8.02.

   Remedies upon Event of Default      162   

SECTION 8.03.

   Application of Funds      163       ARTICLE IX Administrative Agent and Other
Agents   

SECTION 9.01.

   Appointment and Authorization of the Administrative Agent      164   

SECTION 9.02.

   Delegation of Duties      165   

SECTION 9.03.

   Liability of Agents      165   

SECTION 9.04.

   Reliance by the Administrative Agent      166   

SECTION 9.05.

   Notice of Default      167   

SECTION 9.06.

   Credit Decision; Disclosure of Information by Agents      167   

SECTION 9.07.

   Indemnification of Agents      168   

SECTION 9.08.

   Withholding Tax      168   

SECTION 9.09.

   Agents in Their Individual Capacities      169   

SECTION 9.10.

   Successor Administrative Agent      170   

SECTION 9.11.

   Administrative Agent May File Proofs of Claim      171   

SECTION 9.12.

   Collateral and Guaranty Matters      172   

SECTION 9.13.

   Other Agents; Arrangers and Managers      173   

SECTION 9.14.

   Appointment of Supplemental Administrative Agents      173   

SECTION 9.15.

   Intercreditor Agreements      174       ARTICLE X Miscellaneous   

SECTION 10.01.

   Amendments, Etc.      175   

SECTION 10.02.

   Notices and Other Communications; Facsimile Copies      177   

SECTION 10.03.

   No Waiver; Cumulative Remedies      179   

SECTION 10.04.

   Attorney Costs and Expenses      179   

SECTION 10.05.

   Indemnification by the Borrower      180   

SECTION 10.06.

   Payments Set Aside      181   

SECTION 10.07.

   Successors and Assigns      181   

SECTION 10.08.

   Confidentiality      186   

SECTION 10.09.

   Treatment of Information      187   

SECTION 10.10.

   Setoff      188   

SECTION 10.11.

   Interest Rate Limitation      188   

SECTION 10.12.

   Counterparts      189   

SECTION 10.13.

   Integration      189   

SECTION 10.14.

   Survival of Representations and Warranties      189   

SECTION 10.15.

   Severability      189   

SECTION 10.16.

   GOVERNING LAW      189   

SECTION 10.17.

   WAIVER OF RIGHT TO TRIAL BY JURY      190   

SECTION 10.18.

   Binding Effect      190   

SECTION 10.19.

   Judgment Currency      191   

SECTION 10.20.

   Lender Action      191   

SECTION 10.21.

   USA PATRIOT Act      191   

SECTION 10.22.

   No Advisory or Fiduciary Responsibility      191   

SECTION 10.23.

   No Personal Liability      192   

SECTION 10.24.

   Defaulting Lender      192   

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
February 11, 2011, among AVAYA INC., a Delaware corporation (the “Borrower”),
SIERRA HOLDINGS CORP., a Delaware corporation (“Holdings”), CITIBANK, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).

PRELIMINARY STATEMENTS

The Borrower and Holdings are party to that certain Credit Agreement dated as of
October 26, 2007 (as amended prior to the Restatement Effective Date, the
“Original Credit Agreement”) among the Borrower, Holdings, Citibank, as
Administrative Agent, Swing Line Lender and L/C Issuer, the other agents party
thereto, and the Lenders from time to time party thereto, under which the
Lenders extended credit to the Borrower on the Closing Date in the form of
(i) Term B-1 Loans in an initial aggregate Dollar Amount of $3,800,000,000,
(ii) a Dollar Revolving Credit Facility in an initial aggregate Dollar Amount of
$100,000,000 and (iii) an Alternative Currency Revolving Credit Facility in an
initial aggregate Dollar Amount of $100,000,000. The Dollar Revolving Credit
Facility may include one or more Dollar Letters of Credit from time to time and
one or more Swing Line Loans from time to time. The Alternative Currency
Revolving Credit Facility may include one or more Alternative Currency Letters
of Credit from time to time.

The Borrower, Holdings and Citibank entered into Amendment No. 1 to the Original
Credit Agreement as in effect on the Closing Date, under which the Incremental
Term B-2 Lenders extended credit to the Borrower in the form of Incremental Term
B-2 Loans in an initial aggregate Dollar Amount of $1,000,000,000, as a new
tranche of terms loans pursuant to Section 2.14 of the Original Credit
Agreement.

The parties hereto have agreed to amend and restate the Original Credit
Agreement as provided in this Agreement to, among other things, (a) extend the
maturity of all or a portion of the Term B-1 Loans, (b) permit future
refinancings of the Term Loans and (c) permit future extensions of the Term
Loans and Revolving Credit Commitments (including, in the case of the Revolving
Credit Commitments, by obtaining new Revolving Credit Commitments).

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, subject to the conditions set forth herein, the Original Credit
Agreement shall be, and hereby is, amended and restated in its entirety as
follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:



--------------------------------------------------------------------------------

“ABL Administrative Agent” means Citicorp USA, Inc. in its capacity as
administrative agent and collateral agent under the ABL Credit Agreement, or any
successor administrative agent and collateral agent under the ABL Credit
Agreement.

“ABL Credit Agreement” means that certain asset-based revolving credit agreement
dated as of the Closing Date, among the Borrower, Holdings, the subsidiary
borrowers party thereto, the lenders party thereto and Citicorp USA, Inc., as
administrative agent and collateral agent, as the same may be amended, restated,
modified, supplemented, replaced or refinanced from time to time.

“ABL Facilities” means the asset-based revolving credit facilities under the ABL
Credit Agreement.

“ABL Facility Documentation” means the ABL Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.

“ABL Intercreditor Agreement” means the intercreditor agreement dated as of the
Closing Date among the Borrower, the Administrative Agent and the ABL
Administrative Agent, substantially in the form attached as Exhibit I to the
Original Credit Agreement, as amended, restated, supplemented or otherwise
modified from time to time in accordance therewith and herewith, and including
any joinder thereto by one or more Senior Representatives representing holders
of a series of Permitted First Priority Refinancing Debt, which such joinder
shall be deemed not to be a modification, amendment or waiver that requires
consent under this Agreement.

“Activities” has the meaning specified in Section 9.09(b).

“Additional Lender” has the meaning specified in Section 2.14(a).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15; provided that each Additional Refinancing Lender shall be subject
to the consent of (i) the Administrative Agent, if such consent would be
required under Section 10.07(b) for an assignment of Term Loans to such
Additional Refinancing Lender, and (ii) the Borrower.

“Administrative Agent” means Citibank, in its capacity as administrative agent
and collateral agent under the Loan Documents, or any successor administrative
agent and collateral agent, it being understood that Citibank may designate any
of its Affiliates, including without limitation Citicorp International Limited,
as administrative agent for a particular Alternative Currency and that such
Affiliate shall be considered an Administrative Agent for all purposes
hereunder.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 to the Original Credit Agreement with respect to such currency,
or such other address or account with respect to such currency as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arrangers, the Agents, their respective lending affiliates or any entity
acting as an L/C Issuer hereunder shall be deemed to be an Affiliate of
Holdings, the Borrower or any of their respective Subsidiaries.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agent’s Group” has the meaning specified in Section 9.09(b).

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agent and the Supplemental Administrative Agents (if any) and
the Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means Euros and each other currency (other than Dollars)
that is approved in accordance with Section 1.07.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

“Alternative Currency L/C Advance” means, with respect to each Alternative
Currency Revolving Credit Lender, such Lender’s funding of its participation in
any Alternative

 

-3-



--------------------------------------------------------------------------------

Currency L/C Borrowing in accordance with its Pro Rata Share. All Alternative
Currency L/C Advances shall be denominated in Dollars.

“Alternative Currency L/C Borrowing” means an extension of credit resulting from
a drawing under any Alternative Currency Letter of Credit that has not been
reimbursed on the applicable Honor Date or refinanced as an Alternative Currency
Revolving Credit Borrowing. All Alternative Currency L/C Borrowings shall be
denominated in Dollars.

“Alternative Currency L/C Credit Extension” means, with respect to any
Alternative Currency Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the renewal or increase of the amount thereof.

“Alternative Currency L/C Issuer” means Citibank and any other Lender that
becomes an Alternative Currency L/C Issuer in accordance with Section 2.03(l) or
10.07(j), in each case, in its capacity as an issuer of Alternative Currency
Letters of Credit hereunder, or any successor issuer of Alternative Currency
Letters of Credit hereunder.

“Alternative Currency L/C Obligations” means, as at any date of determination,
the aggregate maximum amount then available to be drawn under all outstanding
Alternative Currency Letters of Credit (whether or not (i) such maximum amount
is then in effect under any such Alternative Currency Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Alternative
Currency Letter of Credit or (ii) the conditions to drawing can then be
satisfied) plus the aggregate of all Unreimbursed Amounts in respect of
Alternative Currency Letters of Credit, including all Alternative Currency L/C
Borrowings. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
Dollars or an Alternative Currency and issued pursuant to Section 2.03(a)(i)(B).

“Alternative Currency Revolving Commitment Increase” shall have the meaning
specified in Section 2.14(a).

“Alternative Currency Revolving Commitment Increase Lender” has the meaning
specified in Section 2.14(a).

“Alternative Currency Revolving Credit Borrowing” means a borrowing consisting
of Alternative Currency Revolving Credit Loans of the same Type, denominated in
the same currency and having the same Interest Period made by each of the
Alternative Currency Revolving Credit Lenders pursuant to Section 2.01(b).

“Alternative Currency Revolving Credit Commitment” means, as to each Alternative
Currency Revolving Credit Lender, its obligation to (a) make Alternative
Currency Revolving Credit Loans to the Borrower pursuant to Section 2.01(b)(ii)
and (b) purchase participations in Alternative Currency L/C Obligations, in an
aggregate principal amount at any one time

 

-4-



--------------------------------------------------------------------------------

outstanding not to exceed the amount set forth, opposite such Lender’s name on
Schedule 2.01A to the Original Credit Agreement under the caption “Alternative
Currency Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate Dollar Amount of Alternative Currency Revolving Credit Commitments of
all Alternative Currency Revolving Credit Lenders on the Closing Date was
$100,000,000, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement, including pursuant to any applicable
Alternative Currency Revolving Commitment Increase.

“Alternative Currency Revolving Credit Exposure” means, as to each Alternative
Currency Revolving Credit Lender, the sum of the Outstanding Amount of such
Alternative Currency Revolving Credit Lender’s Alternative Currency Revolving
Credit Loans and its Pro Rata Share of the Alternative Currency L/C Obligations
at such time.

“Alternative Currency Revolving Credit Facility” means, at any time, the
aggregate Dollar Amount of the Alternative Currency Revolving Credit Commitments
at such time.

“Alternative Currency Revolving Credit Lender” means, at any time, any Lender
that has an Alternative Currency Revolving Credit Commitment at such time.

“Alternative Currency Revolving Credit Loan” has the meaning specified in
Section 2.01(b)(ii).

“Alternative Currency Revolving Credit Note” means a promissory note of the
Borrower payable to any Alternative Currency Revolving Credit Lender or its
registered assigns, in substantially the form of Exhibit C-3 to the Original
Credit Agreement (with such modifications thereto as may be necessary to reflect
different Classes of Revolving Credit Loans), evidencing the aggregate
Indebtedness of the Borrower to such Alternative Currency Revolving Credit
Lender resulting from the Alternative Currency Revolving Credit Loans of a given
Class made by such Alternative Currency Revolving Credit Lender.

“Amendment Agreement” means Amendment No. 2 to Credit Agreement, dated as of
February 11, 2011, among the Borrower, the Administrative Agent and the Lenders
party thereto.

“Amendment No. 1” means Amendment No. 1 to the Original Credit Agreement, dated
as of December 18, 2009, among the Borrower, the Incremental Term B-2 Lenders
and the Administrative Agent.

“Amendment No. 1 Effective Date” means December 18, 2009.

“Annual Financial Statements” means the consolidated balance sheets of the
Borrower as of each of September 30, 2006, 2005 and 2004, and the related
consolidated statements of income, stockholders’ equity and cash flows for the
Borrower for the fiscal years then ended.

 

-5-



--------------------------------------------------------------------------------

“Applicable Rate” means:

(I) with respect to Revolving Credit Loans, the following percentages per annum
(less the fronting fee payable in respect of the applicable Letter of Credit, in
the case of Letter of Credit fees), based upon the Secured Leverage Ratio as set
forth in the most recent Calculation Certificate received by the Administrative
Agent pursuant to Section 6.02(a):

 

Pricing
Level

  Secured
Leverage Ratio   Eurocurrency Rate for
Revolving Credit Loans
and
Letter of Credit Fees     Base Rate for
Dollar Revolving
Credit Loans     Commitment
Fee Rate   1   ³3.00 to 1.0     2.75 %      1.75 %      0.50 %  2  
<3.00 to 1.0 but ³
2.50 to 1.0     2.50 %      1.50 %      0.50 %  3   <2.50 to 1.0 but ³
2.00 to 1.0     2.25 %      1.25 %      0.375 %  4   <2.00 to 1.0     2.00 %   
  1.00 %      0.375 % 

(II) with respect to Term B-1 Loans, the following percentages per annum, based
upon the Secured Leverage Ratio as set forth in the most recent Calculation
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing
Level

  Secured
Leverage Ratio   Eurocurrency Rate
for
Term B-1 Loans     Base Rate for
Term B-1 Loans   1   ³3.00 to 1.0     2.75 %      1.75 %  2   <3.00 to 1.0 but ³
2.50 to 1.0     2.50 %      1.50 %  3   <2.50 to 1.0 but ³
2.00 to 1.0     2.50 %      1.50 %  4   <2.00 to 1.0     2.50 %      1.50 % 

(III) for all periods beginning on and after the Restatement Effective Date,
with respect to Term B-3 Loans, a percentage per annum equal to (i) for
Eurocurrency Rate Loans, 4.50% and (ii) for Base Rate Loans, 3.50%.

(IV) with respect to Incremental Term B-2 Loans, a percentage per annum equal to
(i) for Eurocurrency Rate Loans, 7.50% and (i) for Base Rate Loans, 6.50%.

Notwithstanding the foregoing, (x) the Applicable Rate in respect of Extended
Term Loans or Extended Revolving Credit Commitments of any Extension Series,
Refinancing Term Loans of any Refinancing Series or New Revolving Credit
Commitments shall be the applicable percentages per annum provided pursuant to
the relevant Extension Amendment or Refinancing Amendment, as the case may be,
and (y) the Applicable Rate of certain Loans shall be increased as, and to the
extent, necessary to comply with the provisions of Section 2.16.

 

-6-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate with respect to Revolving Credit
Loans or Term B-1 Loans resulting from a change in the Secured Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Calculation Certificate is delivered pursuant to Section 6.02(a);
provided that if a Calculation Certificate was required to have been delivered
but was not delivered the highest pricing level shall apply as of the earlier of
(i) 15 days after the day such Calculation Certificate was required to be
delivered and (ii) the day on which the Required Lenders so require, and shall
continue to so apply to and including the date on which such Calculation
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined before the 91st
day after the date on which all Loans have been repaid and all Commitments have
been terminated that the Secured Leverage Ratio set forth in any Calculation
Certificate delivered to the Administrative Agent is inaccurate for any reason
and the result thereof is that the Lenders received interest or fees for any
period based on an Applicable Rate that is less than that which would have been
applicable had the Secured Leverage Ratio been accurately determined, then, for
all purposes of this Agreement, the “Applicable Rate” for any day occurring
within the period covered by such Calculation Certificate shall retroactively be
deemed to be the relevant percentage as based upon the accurately determined
Secured Leverage Ratio for such period, and any shortfall in the interest or
fees theretofore paid by the Borrower for the relevant period pursuant to
Sections 2.08(a) and 2.09(a) as a result of the miscalculation of the Secured
Leverage Ratio shall be deemed to be (and shall be) due and payable upon the
date that is five (5) Business Days after notice by the Administrative Agent to
the Borrower of such miscalculation. If the preceding sentence is complied with
the failure to previously pay such interest and fees shall not in and of itself
constitute a Default and no amounts shall be payable at the Default Rate in
respect of any such interest or fees.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii)(x) with respect to any Dollar Letters of Credit
issued pursuant to Section 2.03(a)(i)(A), the Dollar Revolving Credit Lenders
and (y) with respect to any Alternative Currency Letters of Credit issued
pursuant to Section 2.03(a)(i)(B), the Alternative Currency Revolving Credit
Lenders and (c) with respect to the Swing Line Facility, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Dollar Revolving Credit Lenders.

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided,

 

-7-



--------------------------------------------------------------------------------

however, that, solely with respect to delivery of any such Communication by any
Loan Party to the Administrative Agent and without limiting or otherwise
affecting either the Administrative Agent’s right to effect delivery of such
Communication by posting such Communication to the Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.05(a) and
Section 2.05(b) and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article IV or any other
condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Citigroup Global Markets Inc., Morgan Stanley Senior Funding,
Inc. and J.P. Morgan Securities Inc., each in its capacity as a Joint Lead
Arranger under the Original Credit Agreement and each of the Restatement
Arrangers.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E to the Original Credit Agreement or any other form
approved by the Administrative Agent.

“Assignment Taxes” has the meaning specified in Section 3.01(f).

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), the sum of
(without duplication):

(a) an amount equal to 50% of Consolidated Net Income of the Borrower and the
Restricted Subsidiaries for the Available Amount Reference Period; plus

 

-8-



--------------------------------------------------------------------------------

(b) other than for purposes of determining the amount of Restricted Payments
permitted to be made pursuant to Section 7.06(l)(ii), the aggregate amount of
(x) Retained Declined Proceeds retained by the Borrower and (y) net cash
proceeds from Scheduled Dispositions received by the Borrower and its Restricted
Subsidiaries, in each case, during the period from and including the Business
Day immediately following the Closing Date through and including the Reference
Date; plus

(c) the amount of any capital contributions or Net Cash Proceeds from Permitted
Equity Issuances (or issuances of debt securities that have been converted into
or exchanged for Qualified Equity Interests) (other than the Equity
Contribution) received or made by the Borrower (or any direct or indirect parent
thereof and contributed by such parent to the Borrower) during the period from
and including the Business Day immediately following the Closing Date through
and including the Reference Date; plus

(d) to the extent not (A) included in clause (a) above or (B) already reflected
as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
made by using the Available Amount during the period from and including the
Business Day immediately following the Closing Date through and including the
Reference Date; plus

(e) to the extent not (A) included in clause (a) above or (B) already reflected
as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Borrower or any Restricted Subsidiary
from any Minority Investments or Unrestricted Subsidiaries during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date in respect of loans or advances made by
the Borrower or any Restricted Subsidiary to such Minority Investments or
Unrestricted Subsidiaries made by using the Available Amount; plus

(f) to the extent not (A) included in clause (a) above, (B) already reflected as
a return of capital with respect to such Investment for purposes of determining
the amount of such Investment or (C) required to be applied to prepay Term Loans
in accordance with Section 2.05(b)(ii), the aggregate amount of all Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary in connection
with the sale, transfer or other disposition of its ownership interest in any
Minority Investment or Unrestricted Subsidiary that was made by using the
Available Amount during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date;
minus

(g) the aggregate amount of any Investments made pursuant to
Section 7.02(d)(iv)(y), Section 7.02(j)(B)(ii) and Section 7.02(o)(ii), any
Restricted Payment made pursuant to Section 7.06(l)(ii) or any payment made
pursuant to Section 7.12(a)(i)(D)(2) during the period commencing on the Closing
Date and ending on the Reference Date (and, for purposes of this clause (g),
without taking account of the intended usage of the Available Amount on such
Reference Date).

 

-9-



--------------------------------------------------------------------------------

“Available Amount Reference Period” means, with respect to any Reference Date,
the period (taken as one accounting period) commencing on October 1, 2007 and
ending on the last day of the most recent fiscal quarter or fiscal year, as
applicable, for which financial statements required to be delivered pursuant to
Section 6.01(a) or Section 6.01(b), and the related Calculation Certificate
required to be delivered pursuant to Section 6.02(a), have been delivered to the
Administrative Agent.

“Bankruptcy Code” means title 11 of the United States Code entitled “Bankruptcy”
as now or hereafter in effect, or any successor statute.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus  1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basel II” has the meaning specified in Section 3.04(a).

“BBA LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or in the jurisdiction where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located
and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euros, any fundings, disbursements, settlements and payments
in

 

-10-



--------------------------------------------------------------------------------

Euros in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euros, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euros in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euros, or any other dealings in
any currency other than Dollars or Euros to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Bridge Facility Agreement” means that certain Senior Unsecured Bridge
Agreement, dated as of the Closing Date, among the Borrower, the other parties
thereto and Morgan Stanley Senior Funding, Inc., as administrative agent,
together with the Exchange Notes Indenture between the Borrower, the other
parties thereto and a trustee to be named therein, in each case, as the same may
be amended, modified, replaced or refinanced to the extent permitted by this
Agreement.

“Bridge Facility Debt” means, collectively, (i) $700,000,000 in aggregate
principal amount of the Borrower’s senior unsecured loans under the Bridge
Facility Agreement and term loans and exchange notes (including any exchange
notes issued in exchange for previously issued notes pursuant to an exchange and
registration rights agreement) issued in lieu thereof or in exchange therefor
pursuant to the Bridge Facility Agreement that do not increase the aggregate
principal amount thereof and (ii) $750,000,000 in aggregate principal amount of
the Borrower’s senior unsecured PIK toggle loans under the Bridge Facility
Agreement and term loans and exchange notes (including any exchange notes issued
in exchange for previously issued notes pursuant to an exchange and registration
rights agreement) issued in lieu thereof or in exchange therefor pursuant to the
Bridge Facility Agreement that do not increase the aggregate principal amount
thereof and any additional loans or notes issued or any increase in the
outstanding principal amount thereof, in each case, in lieu of cash interest in
accordance with the Bridge Facility Agreement.

“Calculation Certificate” means a certificate substantially in the form of
Exhibit D to the Original Credit Agreement.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including amounts expended
or capitalized under Capitalized Leases) by the Borrower and the Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

 

-11-



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Citibank (or any successor
Administrative Agent) in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) Dollars;

(b) (i) Canadian Dollars, Yen, Sterling, Euros or any national currency of any
participating member state of the EMU or (ii) in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of two years or less from the date of acquisition, bankers’
acceptances with maturities not exceeding two years and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $250,000,000 in the case of U.S. banks and $100,000,000
(or the Dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

 

-12-



--------------------------------------------------------------------------------

(e) repurchase obligations for underlying securities of the types described in
clauses (c), (d) and (g) entered into with any financial institution meeting the
qualifications specified in clause (d) above;

(f) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower) and in each case maturing within 24 months after the
date of creation thereof and Indebtedness or preferred stock issued by Persons
with a rating of “A” or higher from S&P or “A2” or higher from Moody’s with
maturities of 24 months or less from the date of acquisition;

(g) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(h) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower);

(i) solely for the purpose of determining if an Investment therein is allowed
under this Agreement and for the avoidance of doubt not for the calculation of
the Secured Leverage Ratio and the Total Leverage Ratio, readily marketable
direct obligations issued by any state, commonwealth or territory of the United
States or any political subdivision or taxing authority thereof having an
Investment Grade Rating from either Moody’s or S&P (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another nationally recognized statistical rating agency selected by Borrower)
with maturities of 24 months or less from the date of acquisition;

(j) solely for the purpose of determining if an Investment therein is allowed
under this Agreement and for the avoidance of doubt not for the calculation of
the Secured Leverage Ratio and the Total Leverage Ratio, readily marketable
direct obligations issued by any foreign government or any political subdivision
or instrumentality thereof having an Investment Grade Rating from either Moody’s
or S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by Borrower) with maturities of 24 months or less from
the date of acquisition; and

(k) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (h) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (k)

 

-13-



--------------------------------------------------------------------------------

above of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries that are Restricted Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (a) through (k) and in this paragraph.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.

“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary to any Cash Management Bank in respect of or in connection with any
Cash Management Services and designated by the Borrower in writing to the
Administrative Agent as “Cash Management Obligations.”

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer and other cash management
arrangements.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change of Control” means the earliest to occur of:

(a) (i) at any time prior to the consummation of a Qualifying IPO, the Permitted
Holders ceasing to own, in the aggregate, directly or indirectly, beneficially
and of record, at least a majority of the then outstanding voting power of the
Voting Stock of Holdings or the Sponsors ceasing to have the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings; or

(ii) at any time upon or after the consummation of a Qualifying IPO, the
acquisition by (A) any Person (other than one or more Permitted Holders) or
(B) Persons (other than one or more Permitted Holders) that are together a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of more than the
greater of (x) thirty-five percent (35%) of the then outstanding voting power of
the Voting Stock of Holdings and (y) the percentage of the then outstanding
voting power of Voting Stock of Holdings owned, in the aggregate, directly or
indirectly, beneficially and of record, by the Permitted Holders;

 

-14-



--------------------------------------------------------------------------------

unless, in the case of clause (a)(ii) above, one or more Permitted Holders have,
at such time, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the board of directors of
Holdings; or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to the ABL Facilities, the Bridge Facility Agreement or any other Indebtedness
with an aggregate principal amount in excess of the Threshold Amount; or

(c) subject to Section 7.04, the Borrower ceases to be a direct wholly-owned
Subsidiary of Holdings.

“Citibank” means Citibank, N.A.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Dollar Revolving Credit Lenders, Alternative Currency Revolving Credit
Lenders, Extending Revolving Credit Lenders for a given Extension Series of
Extended Revolving Credit Commitments, Term B-1 Lenders, Term B-3 Lenders,
Incremental Term B-2 Lenders, Refinancing Term Lenders for a given Refinancing
Series of Refinancing Term Loans, Extending Term Lenders for a given Extension
Series of Extended Term Loans or New Revolving Commitment Lenders, (b) when used
with respect to Commitments, refers to whether such Commitments are Dollar
Revolving Credit Commitments, Alternative Currency Revolving Credit Commitments,
Extended Revolving Credit Commitments of a given Extension Series, Term B-1
Commitments, Term B-3 Commitments, Incremental Term B-2 Commitments, Refinancing
Term Commitments of a given Refinancing Series, Extended Term Commitments of a
given Extension Series or New Revolving Credit Commitments and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Dollar Revolving Credit Loans, Alternative
Currency Revolving Credit Loans, Revolving Credit Loans under Extended Revolving
Credit Commitments of a given Extension Series, Term B-1 Loans, Term B-3 Loans,
Incremental Term B-2 Loans, Refinancing Term Loans of a given Refinancing
Series, Extended Term Loans of a given Extension Series or Revolving Credit
Loans under New Revolving Credit Commitments.

“Closing Date” means October 26, 2007.

“Code” means the U.S. Internal Revenue Code of 1986, and the Treasury
regulations promulgated thereunder, as amended from time to time.

“Co-Investor” means any of (1) Sierra Co-Invest, LLC or any successor thereto,
(2) Sierra Co-Invest II, LLC or any successor thereto or (3) any Affiliate of
any lender party to the ABL Facilities or any Affiliate of any Lender directly
or indirectly holding Voting Stock of the Issuer on the Closing Date.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

-15-



--------------------------------------------------------------------------------

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or
pursuant to Section 6.11 or Section 6.13 at such time, duly executed by each
Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed by Holdings, each
Restricted Subsidiary of the Borrower that is a wholly-owned Material Domestic
Subsidiary and not an Excluded Subsidiary, including those that are listed on
Schedule I to the Original Credit Agreement (each, a “Guarantor”);

(c) the Obligations and the Guaranty shall have been secured by a first-priority
security interest in (i) all the Equity Interests of the Borrower, (ii) all
Equity Interests (other than Equity Interests of Unrestricted Subsidiaries and
any Equity Interest of any Restricted Subsidiary pledged to secure Indebtedness
permitted under Section 7.03(g) or (aa)) of each wholly-owned Material Domestic
Subsidiary of the Borrower or any Guarantor that is the direct Subsidiary of the
Borrower or such Guarantor that is not a Subsidiary described in clause (iii)(A)
below and (iii) 65% of the issued and outstanding voting Equity Interests and
other Equity Interests of (A) each wholly-owned Material Domestic Subsidiary
that is treated as a disregarded entity for U.S. federal income tax purposes if
substantially all of its assets consist of the stock of one or more Foreign
Subsidiaries that are controlled foreign corporations within the meaning of
Section 957 of the Code and (B) under applicable foreign law within 45 days
after such request if requested by the Administrative Agent, each wholly-owned
Material Foreign Subsidiary (other than an Unrestricted Subsidiary) that is
directly owned by the Borrower or any Domestic Subsidiary of the Borrower that
is a Guarantor;

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright Office) in
substantially all tangible and intangible personal property of the Borrower and
each Guarantor (including accounts (other than deposit accounts or other bank or
securities accounts), inventory, equipment, investment property, contract
rights, intellectual property, other general intangibles, and proceeds of the
foregoing), in each case, with the priority required by the Collateral
Documents; provided that any such security interests in Current Assets
Collateral shall be subject to the terms of the ABL Intercreditor Agreement;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property required to be delivered pursuant to
Sections 4.01(a)(iii), 6.11 and 6.13(b) (the “Mortgaged Properties”) duly
executed and delivered by the record owner of such property, (ii) a policy or
policies of title insurance issued by a nationally recognized title insurance
company (the “Mortgage Policies”) insuring the Lien of each such Mortgage as a
valid Lien on the property described therein,

 

-16-



--------------------------------------------------------------------------------

free of any other Liens except as expressly permitted by Section 7.01, together
with such endorsements, coinsurance and reinsurance as the Administrative Agent
may reasonably request, and (iii) such existing surveys, existing abstracts and
existing appraisals in the possession of the Borrower and such legal opinions as
the Administrative Agent may reasonably request with respect to any such
Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent and the Borrower, the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding any of the foregoing, the Borrower may cause any Restricted
Subsidiary that is not a Guarantor to Guarantee the Obligations, in which case
such Restricted Subsidiary shall be treated as a Guarantor hereunder for all
purposes.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent and
the Lenders pursuant to Section 4.01(a)(iii), Section 6.11 or Section 6.13, the
Guaranty, the Intercreditor Agreements, and each of the other agreements,
instruments or documents that creates or purports to create a Lien or Guarantee
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing with respect to a
given Class of Loans, (b) a conversion of Loans of a given Class from one Type
to the other, or (c) a continuation of Eurocurrency Rate Loans of a given Class,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A to the Original Credit Agreement.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

-17-



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses and Capitalized Software
Expenditures for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including
federal, state, franchise, excise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period, including any penalties
and interest related to such taxes or arising from any tax examinations, to the
extent the same were deducted (and not added back) in computing such
Consolidated Net Income and the net tax expense associated with any adjustments
made pursuant to clauses (a) through (o) of the definition of “Consolidated Net
Income”; plus

(ii) total interest expense of such Person for such period and, to the extent
not reflected in such total interest expense, any losses with respect to
obligations under any Swap Contracts or other derivative instruments entered
into for the purpose of hedging interest rate risk, net of interest income and
gains with respect to such obligations, plus bank fees and costs of surety bonds
in connection with financing activities, to the extent in each case the same
were deducted (and not added back) in calculating such Consolidated Net Income;
plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent deducted (and not added back) in computing Consolidated Net
Income; plus

(iv) the amount of any restructuring charges, accruals and reserves deducted
(and not added back) in such period in computing Consolidated Net Income; plus

(v) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary to the extent deducted (and not added back) in such
period in computing such Consolidated Net Income; plus

(vi) the amount of management, monitoring, consulting and advisory fees
(including termination fees and transaction fees) and indemnities and expenses
paid or accrued in such period under the Sponsor Management Agreement or
otherwise to the Sponsors and deducted (and not added back) in such period in
computing such Consolidated Net Income; plus

 

-18-



--------------------------------------------------------------------------------

(vii) the amount of extraordinary, non-recurring or unusual losses (including
all fees and expenses relating thereto) or expenses, Transaction Expenses, costs
incurred in connection with being a public company prior to the Closing Date,
integration costs, transition costs, pre-opening, opening, consolidation and
closing costs for facilities, costs incurred in connection with any strategic
initiatives, costs incurred in connection with acquisitions after the Closing
Date, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design and
implementation costs), project start-up costs, restructuring costs and
curtailments or modifications to pension and post-retirement employee benefit
plans; plus

(viii) amount of cost savings projected by Borrower in good faith to be realized
as a result of specified actions taken during such period or expected to be
taken (calculated on a pro forma basis as though such cost savings had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions, provided that (A) such amounts
are reasonably identifiable and factually supportable, (B) such actions are
taken, committed to be taken or expected to be taken within 36 months after the
Closing Date, (C) no cost savings shall be added pursuant to this clause
(viii) to the extent duplicative of any expenses or charges that are otherwise
added back in computing Consolidated EBITDA with respect to such period and
(D) the aggregate amount of cost savings added pursuant to this clause
(viii) shall not exceed $100,000,000 for any period consisting of four
consecutive quarters; plus

(ix) any costs or expense incurred by Holdings, the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of Holdings or the Borrower or net
cash proceeds of an issuance of Equity Interests of Holdings or the Borrower
(other than Disqualified Equity Interests); plus

(x) any net loss from discontinued operations; plus

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back;

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) any net income from discontinued operations; plus

(ii) the amount of extraordinary, non-recurring or unusual gains (less all fees
and expenses relating thereto);

 

-19-



--------------------------------------------------------------------------------

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees).

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

(a) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded,

(b) any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

(c) any net after-tax effect of gains or losses (less all fees, expenses and
charges) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business, as determined in good faith by the Borrower, shall be
excluded,

(d) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in Cash Equivalents (or to the extent converted
into Cash Equivalents) to the Borrower or a Restricted Subsidiary thereof in
respect of such period,

(e) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue and debt line items thereof)
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to the Transactions or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

(f) any net after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) obligations under any Swap Contracts or
(iii) other derivative instruments shall be excluded,

(g) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

 

-20-



--------------------------------------------------------------------------------

(h) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded, and any cash charges associated with the rollover, acceleration or
payout of Equity Interests by management of the Borrower or any of its direct or
indirect parents in connection with the Transactions, shall be excluded,

(i) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, asset disposition, incurrence or repayment of Indebtedness
(including such fees, expenses or charges related to the offering of the Bridge
Facility Debt, the ABL Facilities, the Loans and any credit facilities),
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of the Bridge Facility Agreement, the ABL Facilities, the Loans and
any credit facilities (including without limitation the Restatement Transaction
Expenses)) and including, in each case, any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed, and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful, shall be
excluded,

(j) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions (or within twelve months after the closing of any acquisition that
are so required to be established as a result of such acquisition) in accordance
with GAAP shall be excluded,

(k) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded,

(l) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption shall be excluded;

(m) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Statement on Financial Accounting

 

-21-



--------------------------------------------------------------------------------

Standards Nos. 87, 106 and 112, and any other items of a similar nature, shall
be excluded,

(n) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Contracts and the application of Statement of
Financial Accounting Standards No. 133; and

(ii) any net unrealized gain or loss (after any offset) resulting from currency
translation gains or losses related to currency remeasurements of Indebtedness
(including any net gain or loss resulting from obligations under an Swap
Contracts for currency exchange risk) and any foreign currency translation gains
or losses,

(iii) any non-cash charges, expenses and losses, including any (A) write-offs or
write-downs, (B) equity-based awards compensation expense, (C) losses on sales,
disposals or abandonment of, or any impairment charges or asset write-down or
write-off related to, intangible assets, long-lived assets and investments in
debt and equity securities and (D) all losses from investments recorded using
the equity method, reducing such Consolidated Net Income for such period
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall reduce Consolidated Net Income to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),

(iv) any non-cash gains for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior period and any non-cash
gains with respect to cash actually received in a prior period so long as such
cash did not increase Consolidated Net Income in such prior period, and

(o) solely for the purpose of determining the Available Amount pursuant to
clause (a) of the definition thereof, the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Borrower will be increased by the amount of dividends or other distributions
or other payments actually paid in cash (or to the extent converted into cash)
to the Borrower or a Restricted Subsidiary thereof in respect of such period, to
the extent not already included therein.

 

-22-



--------------------------------------------------------------------------------

“Consolidated Secured Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of Holdings, the Borrower or
any Restricted Subsidiary, but excluding any such Indebtedness of the type
described in Section 7.03(e) of this Agreement.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transactions or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments, minus (b) the
aggregate amount of cash and Cash Equivalents (in each case, free and clear of
all Liens, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Sections 7.01(a), (l) and (s) and clauses (i) and (ii) of
Section 7.01(t)) included in the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries as of such date; provided that Consolidated Total
Debt shall not include Indebtedness in respect of (i) any letter of credit,
except to the extent of unreimbursed amounts thereunder provided that any
unreimbursed amount under commercial letters of credit shall not be counted as
Consolidated Total Debt until 3 days after such amount is drawn,
(ii) obligations under Swap Contracts and (iii) any non-recourse debt.

“Consolidated Working Capital” means, at any date, the excess of (i) all amounts
(other than Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date over (ii) the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries on such date, but excluding, without duplication, (a) the current
portion of any Funded Debt, (b) all Indebtedness consisting of Revolving Credit
Loans, Swing Line Loans and L/C Obligations and revolving loans, swing line
loans and letter of credit obligations under the ABL Facilities, in each case to
the extent otherwise included therein, (c) the current portion of interest,
(d) the current portion of current and deferred income taxes, (e) the current
portion of any Capitalized Lease Obligations, (f) liabilities in respect of
unpaid earnouts, and (g) the current portion of any other long-term liabilities,
and in the case of both clauses (i) and (ii), excluding the effects of
adjustments pursuant to GAAP resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Transactions or any consummated acquisition.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

 

-23-



--------------------------------------------------------------------------------

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Sponsor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower and/or other companies.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, then existing Term Loans (including any successive
Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that
(i) such extending, renewing, replacing or refinancing Indebtedness is in an
original aggregate principal amount (or accreted value, if applicable) not
greater than the aggregate principal amount (or accreted value, if applicable)
of the Refinanced Debt except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid (including tender premium),
and fees and expenses (including upfront fees and original issue discount)
incurred, in connection with such exchanging, extending, renewing, replacing or
refinancing Indebtedness, (ii) such Indebtedness has a later maturity and a
Weighted Average Life to Maturity equal to or greater than the Refinanced Debt
(except by virtue of amortization or prepayment of the Refinanced Debt prior to
the time of incurrence of such Credit Agreement Refinancing Indebtedness), and
(iii) unless such Credit Agreement Refinancing Indebtedness is incurred solely
by means of extending or renewing then existing Refinanced Debt without
resulting in any Net Cash Proceeds, such Refinanced Debt shall be repaid,
defeased or satisfied and discharged with 100% of the Net Cash Proceeds from any
Credit Agreement Refinancing Indebtedness, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Current Assets Collateral” means all the “ABL Priority Collateral” as defined
in the ABL Intercreditor Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate

 

-24-



--------------------------------------------------------------------------------

(including any Applicable Rate and Mandatory Cost) otherwise applicable to such
Loan plus 2.0% per annum, in each case, to the fullest extent permitted by
applicable Laws.

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (i) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Loan, make a payment to the L/C Issuer in respect of an L/C Borrowing and/or
make a payment to the Swing Line Lender in respect of a Swing Line Loan (each a
“funding obligation”), (ii) such Lender has notified the Administrative Agent,
or has stated publicly, that it will not comply with any such funding obligation
hereunder, or has defaulted on its funding obligations under any other loan
agreement or credit agreement or other similar financing agreement (absent a
good faith dispute), (iii) such Lender has, for three or more Business Days,
failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
funding obligations hereunder, or (iv) a Lender Insolvency Event has occurred
and is continuing with respect to such Lender. Any determination that a Lender
is a Defaulting Lender under clauses (i) through (iv) above will be made by the
Administrative Agent in its sole discretion acting in good faith. The
Administrative Agent will promptly supply to Lenders a copy of any notice to the
Borrower provided for in this definition.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
Fair Market Value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests of a Restricted Subsidiary) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith;
provided that no transaction or series of related transactions shall be
considered a “Disposition” for purposes of Section 2.05(b)(ii) or Section 7.05
unless the net cash proceeds resulting from such transaction or series of
transactions shall exceed $5,000,000.

“Disposition Prepayment Percentage” has the meaning specified in
Section 2.05(b)(ii)(A).

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or any other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable, the termination of the Commitments and
the termination of or backstop on terms satisfactory to the Administrative Agent
in its sole discretion all outstanding Letters of Credit), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole

 

-25-



--------------------------------------------------------------------------------

or in part or (c) provides for the scheduled payments of dividends in cash, in
each case, prior to the date that is ninety-one (91) days after the Latest
Maturity Date of the Term Loans at the time such Equity Interest is first
issued; provided that if such Equity Interests are issued pursuant to a plan for
the benefit of employees of Holdings, the Borrower or the Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by Holdings, the Borrower or the Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

“Documentation Agent” means JPMorgan Chase Bank, N.A., as Documentation Agent
under the Original Credit Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a) with respect to an amount denominated in Dollars, such amount; and

(b) with respect to an amount denominated in an Alternative Currency, an
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Dollar L/C Advance” means, with respect to each Dollar Revolving Credit Lender,
such Lender’s funding of its participation in any Dollar L/C Borrowing in
accordance with its Pro Rata Share.

“Dollar L/C Borrowing” means an extension of credit resulting from a drawing
under any Dollar Letter of Credit that has not been reimbursed on the applicable
Honor Date or refinanced as a Dollar Revolving Credit Borrowing.

“Dollar L/C Credit Extension” means, with respect to any Dollar Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof.

“Dollar L/C Issuer” means Citibank and any other Lender that becomes a Dollar
L/C Issuer in accordance with Section 2.03(l) or 10.07(j), in each case, in its
capacity as an issuer of Dollar Letters of Credit hereunder, or any successor
issuer of Dollar Letters of Credit hereunder.

“Dollar L/C Obligation” means, as at any date of determination, the aggregate
maximum amount then available to be drawn under all outstanding Dollar Letters
of Credit (whether or not (i) such maximum amount is then in effect under any
such Dollar Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Dollar Letter of Credit or (ii) the conditions to
drawing can then be satisfied) plus the aggregate of all Unreimbursed Amounts in
respect of Dollar Letters of Credit, including all Dollar L/C Borrowings. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by

 

-26-



--------------------------------------------------------------------------------

its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Dollar Letter of Credit” means a Letter of Credit denominated in Dollars and
issued pursuant to Section 2.03(a)(i)(A).

“Dollar Revolving Commitment Increase” shall have the meaning specified in
Section 2.14(a).

“Dollar Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).

“Dollar Revolving Credit Borrowing” means a borrowing consisting of Dollar
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Dollar Revolving
Credit Lenders pursuant to Section 2.01(b)(i).

“Dollar Revolving Credit Commitment” means, as to each Dollar Revolving Credit
Lender, its obligation to (a) make Dollar Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b)(i), (b) purchase participations in Dollar L/C
Obligations in respect of Dollar Letters of Credit and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, and opposite such Lender’s
name on Schedule 2.01A to the Original Credit Agreement under the caption
“Dollar Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate Dollar Revolving Credit Commitments of all Dollar Revolving Credit
Lenders on the Closing Date was $100,000,000, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement, including
pursuant to any applicable Dollar Revolving Commitment Increase.

“Dollar Revolving Credit Exposure” means, as to each Dollar Revolving Credit
Lender, the sum of the Outstanding Amount of such Revolving Credit Lender’s
Dollar Revolving Credit Loans and its Pro Rata Share of the Dollar L/C
Obligations and the Swing Line Obligations at such time.

“Dollar Revolving Credit Facility” means, at any time, the aggregate Dollar
Amount of the Dollar Revolving Credit Commitments at such time.

“Dollar Revolving Credit Lender” means, at any time, any Lender that has a
Dollar Revolving Credit Commitment at such time.

“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(b)(i).

“Dollar Revolving Credit Note” means a promissory note of the Borrower payable
to any Dollar Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-2 to the Original Credit Agreement (with
such modifications thereto as may be necessary

 

-27-



--------------------------------------------------------------------------------

to reflect differing Classes of Revolving Credit Loans), evidencing the
aggregate Indebtedness of the Borrower to such Dollar Revolving Credit Lender
resulting from the Dollar Revolving Credit Loans of a given Class made by such
Revolving Credit Lender.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Loans, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the relevant Lenders and customary
consent fees paid generally to consenting Lenders.

“Electing Lender” has the meaning specified in Section 2.16(d)(ii).

“Eligible Assignee” means any assignee permitted by and, to the extent
applicable, consented to in accordance with Section 10.07(b); provided that
under no circumstances shall (i) any Loan Party or any of its Subsidiaries or
(ii) any natural person, be an Assignee.

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, drinking water,
groundwater, land surfaces, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by a Governmental Authority for enforcement, response or other actions or
damages pursuant to any Environmental Law and (ii) any and all Claims by any
Person seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief pursuant to any Environmental Law.

“Environmental Laws” means any and all Laws relating to the pollution or
protection of the Environment including those relating to the generation,
handling, storage, treatment transport or Release or threat of Release of
Hazardous Materials or, to the extent relating to exposure or threat of exposure
to Hazardous Materials, human health.

 

-28-



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
presence, or Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” means, collectively, (a) the contribution by the Sponsors,
Co-Investors and the Management Stockholders of an aggregate amount of cash
representing not less than 20% of the sum of the aggregate principal amount of
the Term B-1 Loans borrowed, and the Bridge Facility Debt borrowed, on the
Closing Date and the amount of such cash equity to Holdings or one or more
direct or indirect holding company parents of Holdings, and (b) the further
contribution to Merger Sub of any portion of such cash contribution proceeds not
directly received by Merger Sub or used by Holdings to pay Transaction Expenses.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with Holdings or the Borrower and is treated as a single
employer pursuant to Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan for
which notice to the PBGC is not waived by regulation; (b) a withdrawal by
Holdings, the Borrower, any Subsidiary or any of their respective ERISA
Affiliates from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as a termination under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Holdings, the
Borrower, any Subsidiary or any of their respective ERISA Affiliates from a
Multiemployer Plan, notification of Holdings, the Borrower, any Subsidiary or
any of their respective ERISA Affiliates concerning the imposition of Withdrawal
Liability or notification that a Multiemployer Plan is insolvent or is in
reorganization within the meaning of Title IV of ERISA; (d) the filing by
Holdings, the Borrower, any Subsidiary or any of their respective ERISA
Affiliates of a notice of intent to terminate a Pension Plan; (e) with respect
to a Pension Plan, the failure to satisfy the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA, whether or not waived; (f) the
failure to make by its due date a required contribution under Section 412(m) of
the Code

 

-29-



--------------------------------------------------------------------------------

(or Section 430(j) of the Code, as amended by the Pension Protection Act of
2006) with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (g) the filing pursuant to Section 412(d)
of the Code and Section 303(d) of ERISA (or, after the effective date of the
Pension Protection Act of 2006, Section 412(c) of the Code and Section 302(c) of
ERISA) of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (h) the filing by the PBGC of a petition under
Section 4042 of ERISA to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; or (i) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could result in liability to Holdings or the Borrower.

“Euro” and “€” mean the lawful single currency of the European Union.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; if such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch (or other branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the applicable
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Borrower for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or Dispositions by the Borrower

 

-30-



--------------------------------------------------------------------------------

and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and

(v) cash receipts in respect of Swap Contracts during such fiscal year to the
extent not otherwise included in such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges included in clauses (a) through (j) and (m) through
(n) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property and Capitalized Software Expenditures accrued or made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of Indebtedness of the Borrower or
the Restricted Subsidiaries or otherwise other than with internally generated
cash flow of the Borrower and the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to such Consolidated Net
Income and not in excess of the amount of such increase, but excluding (X) all
other prepayments of Term Loans, (Y) all prepayments of Revolving Credit Loans
and Swing Line Loans and (Z) all prepayments in respect of any other revolving
credit facility, except, in the case of clauses (Y) and (Z) only, to the extent
there is an equivalent permanent reduction in commitments thereunder) made
during such period, except to the extent financed with the proceeds of other
Indebtedness of the Borrower or the Restricted Subsidiaries or otherwise other
than with internally generated cash flow of the Borrower and the Restricted
Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

-31-



--------------------------------------------------------------------------------

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income and to the extent financed with internally generated cash flow of the
Borrower and the Restricted Subsidiaries,

(vii) without duplication of amounts deducted pursuant to clause (viii) or
(ix) below in prior fiscal years, the amount of Investments made pursuant to
Sections 7.02(b)(iii), 7.02(n) (but excluding such loans and advances in respect
of Section 7.06(g)(i), 7.06(g)(iv) (to the extent the amount of such Investment
would not have been deducted pursuant to this clause if made by the Borrower or
a Restricted Subsidiary) and 7.06(l)) and 7.02(o) and acquisitions made during
such period to the extent that such Investments and acquisitions were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries,

(viii) the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(f), 7.06(g) (other than subclauses (i) and (iv) (to the extent the
amount of the Investment made pursuant thereto would not have been deducted
pursuant to this definition if made by the Borrower or a Restricted Subsidiary)
thereof), 7.06(h), 7.06(i), 7.06(j) and 7.06(k) and to the extent such
Restricted Payments were financed with internally generated cash flow of the
Borrower and the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries from internally generated cash flow of the Borrower and
the Restricted Subsidiaries during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period or are not deducted in calculating Consolidated Net Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
and financed with internally generated cash flow of the Borrower and the
Restricted Subsidiaries that are made in connection with any prepayment of
Indebtedness to the extent such payments are not expensed during such period or
are not deducted in calculating Consolidated Net Income,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to

 

-32-



--------------------------------------------------------------------------------

Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period, and

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) each Subsidiary listed on Schedule 1.01C to the Original Credit
Agreement, (c) any Subsidiary that is prohibited by applicable Law from
guaranteeing the Obligations, (d) any Domestic Subsidiary (i) that is a
Subsidiary of a Foreign Subsidiary that is a controlled foreign corporation
within the meaning of Section 957 of the Code or (ii) that is treated as a
disregarded entity for U.S. federal income tax purposes if substantially all of
its assets consist of the stock of one or more Foreign Subsidiaries that are
controlled foreign corporations within the meaning of Section 957 of the Code,
(e) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition
financed with secured Indebtedness incurred pursuant to Section 7.03(g) or (aa)
and each Restricted Subsidiary thereof that guarantees such Indebtedness;
provided that each such Restricted Subsidiary shall cease to be an Excluded
Subsidiary under this clause (e) if such secured Indebtedness is repaid or
becomes unsecured or if such Restricted Subsidiary ceases to guarantee such
secured Indebtedness, as applicable, (f) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent and the Borrower
(confirmed in writing by notice to the Borrower), the cost or other consequences
(including any adverse tax consequences) of providing a Guaranty shall be
excessive in view of the benefits to be obtained by the Lenders therefrom and
(g) each Unrestricted Subsidiary.

“Existing Revolver Tranche” has the meaning provided in Section 2.16(b).

“Existing Term B-1 Lender” has the meaning set forth in the Amendment Agreement.

“Existing Term B-1 Loans” has the meaning set forth in the Amendment Agreement.

“Existing Term Loan Tranche” has the meaning provided in Section 2.16(a).

 

-33-



--------------------------------------------------------------------------------

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.16(b).

“Extended Term Commitments” means one or more commitments hereunder to convert
Term Loans under an Existing Term Loan Tranche to Extended Term Loans of a given
Extension Series pursuant to an Extension Amendment.

“Extended Term Loans” has the meaning provided in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning provided in Section 2.16(c).

“Extending Term B-3 Lender” means any Lender that has submitted an executed Term
B-3 Loan Extension Election (as defined in the Amendment Agreement) with respect
to all or a portion of its Term B-1 Loans outstanding on the Restatement
Effective Date in accordance with the instructions provided on the signature
page to the Amendment Agreement prior to the deadline specified in Amendment
Agreement.

“Extension” means any establishment of Extended Term Commitments and Extended
Term Loans or Extended Revolving Credit Commitments pursuant to Section 2.16 and
the applicable Extension Amendment.

“Extension Amendment” has the meaning provided in Section 2.16(e).

“Extension Election” has the meaning provided in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Term B-1 Loans, the Term B-3 Loans, the Incremental Term
B-2 Loans, the Dollar Revolving Credit Facility, the Alternative Currency
Revolving Credit Facility, the Swing Line Sublimit or the L/C Sublimit, a given
Refinancing Series of Refinancing Term Loans, a given Extension Series of
Extended Term Loans, a given Extension Series of Extended Revolving Credit
Commitments or the New Revolving Credit Commitments, as the context may require.

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Borrower.

“FATCA” has the meaning specified in Section 3.01(a).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal

 

-34-



--------------------------------------------------------------------------------

Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“First Lien Intercreditor Agreement” means a first lien intercreditor agreement
between the Administrative Agent and one or more Senior Representatives
representing holders of each series of Permitted First Priority Refinancing
Debt, as applicable, substantially in the form of Exhibit I-2 to the Amendment
Agreement, with such changes made prior to such agreement’s effectiveness that
are reasonably satisfactory to the Administrative Agent and are not materially
adverse to the Lenders, as such agreement may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, Holdings, the
Borrower or any Subsidiary of the Borrower with respect to employees employed
outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined in accordance with GAAP in good faith by a
Responsible Officer of the Borrower.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“funding obligation” has the meaning assigned to such term in the definition of
“Defaulting Lender”.

 

-35-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

 

-36-



--------------------------------------------------------------------------------

“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
clause (b) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit F to the Original Credit Agreement and
(b) each other guaranty and guaranty supplement delivered pursuant to
Section 6.11.

“Hazardous Materials” means materials, chemicals, substances, compounds, wastes,
pollutants and contaminants, in any form, including all explosive or radioactive
substances or wastes, mold, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, in each case regulated pursuant to any
Environmental Law.

“Hedge Bank” means any Person that is an Agent, a Lender, or an Affiliate of any
of the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender or an Affiliate of any of the foregoing.

“Hedging Obligations” means obligations of the Borrower or any Subsidiary
arising under any Secured Hedge Agreement.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Incremental Term B-2 Borrowing” means a borrowing consisting of Incremental
Term B-2 Loans of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Incremental Term B-2 Lenders
pursuant to Section 2.01(a)(ii).

“Incremental Term B-2 Commitment” means, as to each Incremental Term B-2 Lender,
its obligation to make an Incremental Term B-2 Loan on the Amendment No. 1
Effective Date to the Borrower pursuant to Section 2.01(a)(ii) in an aggregate
amount not to exceed the amount set forth opposite such Incremental Term B-2
Lender’s name on Schedule 2.01C to Amendment No. 1 under the caption
“Incremental Term B-2 Commitment” or in the Assignment and Assumption pursuant
to which such Incremental Term B-2 Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

-37-



--------------------------------------------------------------------------------

The aggregate amount of the Incremental Term B-2 Commitments on the Amendment
No. 1 Effective Date was $1,000,000,000.

“Incremental Term B-2 Lender” means, at any time, any Lender that has an
Incremental Term B-2 Commitment or an Incremental Term B-2 Loan at such time.

“Incremental Term B-2 Loan” means a Loan made pursuant to Section 2.01(a)(ii).

“Incremental Term B-2 Note” means a promissory note of the Borrower payable to
any Incremental Term B-2 Lender or its registered assigns, in substantially the
form of Exhibit C-4 to Amendment No. 1, evidencing the aggregate Indebtedness of
the Borrower to such Incremental Term B-2 Lender resulting from the Incremental
Term B-2 Loans made by such Incremental Term B-2 Lender.

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

 

-38-



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of clause (a) of the
definition of Consolidated Total Debt of such Person and (ii) in the case of the
Borrower and its Restricted Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” has the meaning specified in Section 3.01(a).

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning specified in Section 10.08.

“Initial Revolving Borrowing” means one or more borrowings of Dollar Revolving
Credit Loans or issuances or deemed issuances of Letters of Credit on the
Closing Date in an amount not to exceed the aggregate amounts specified or
referred to in the definition of the term “Permitted Initial Revolving Borrowing
Purposes.”

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

“Intercreditor Agreements” means the ABL Intercreditor Agreement and the First
Lien Intercreditor Agreement, collectively, in each case to the extent then in
effect.

“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
applicable Maturity Date of the Loans of such Class; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate

 

-39-



--------------------------------------------------------------------------------

Loan of any Class (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the applicable Maturity Date of the
Loans of such Class.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed by each Lender of such
Eurocurrency Rate Loan, nine or twelve months (or such period of less than one
month as may be consented to by the Administrative Agent), as selected by the
Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date for the
Class of Loans of which such Eurocurrency Rate Loan is a part.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of any
return representing a return of capital with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IP Rights” has the meaning specified in Section 5.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

-40-



--------------------------------------------------------------------------------

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any of its Subsidiaries) or in favor
of such L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” has the meaning specified in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment or
any New Revolving Credit Commitment, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advances” means the collective reference to Dollar L/C Advances and
Alternative Currency L/C Advances.

“L/C Borrowing” means the collective reference to Dollar L/C Borrowings and
Alternative Currency L/C Borrowings.

“L/C Credit Extensions” means the collective reference to the Dollar L/C Credit
Extensions and the Alternative Currency L/C Credit Extensions.

“L/C Issuer” means the collective reference to each Dollar L/C Issuer and each
Alternative Currency L/C Issuer.

“L/C Obligations” means the collective reference to the Dollar L/C Obligations
and the Alternative Currency L/C Obligations.

“L/C Sublimit” means an amount equal to $50,000,000.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes (i) an L/C Issuer and the Swing
Line Lender, (ii) each Person that shall become a party hereto pursuant to a
Refinancing Amendment, (iii) each New Revolving Commitment Lender and (iv) and
each of their respective successors and assigns as permitted hereunder, each of
which is referred to herein as a “Lender.”

 

-41-



--------------------------------------------------------------------------------

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facilities (or, if such day is not a Business Day, the next preceding Business
Day).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory, judgment or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided, that in no event shall an operating
lease in and of itself be deemed a Lien.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) the Issuer Documents,
(vi) the ABL Intercreditor Agreement and (vii) on and after the execution and
delivery thereof, the First Lien Intercreditor Agreement.

“Loan Parties” means, collectively, (i) Holdings, (ii) the Borrower and
(iii) each other Guarantor.

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

 

-42-



--------------------------------------------------------------------------------

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01D to the Original Credit
Agreement.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a circumstance or condition affecting the
business, operations, assets, liabilities (actual or contingent) or financial
condition of the Borrower and its Subsidiaries, taken as a whole, that would
materially adversely affect (a) the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Loan Parties is a party or (b) the rights and remedies of
the Lenders or the Administrative Agent under any Loan Document.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Domestic Subsidiaries that are not Guarantors solely because they do not
meet the thresholds set forth in clauses (a) or (b) comprise in the aggregate
more than 5.0% of Total Assets as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than 5.0% of the gross revenues of the Borrower
and the Restricted Subsidiaries for the period of four consecutive fiscal
quarters ending as of the last day of such fiscal quarter, then the Borrower
shall, not later than 45 days after the date by which financial statements for
such quarter are required to be delivered pursuant to this Agreement, designate
in writing to the Administrative Agent one or more of such Domestic Subsidiaries
as “Material Domestic Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and comply with the provisions of
Section 6.11 applicable to such Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

“Material Real Property” means any real property owned by any Loan Party with a
Fair Market Value in excess of $25,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Credit Facilities
existing on the Restatement Effective Date, the sixth anniversary of the Closing
Date, (b) with respect to the Term B-1 Loans and the Incremental Term B-2 Loans,
the date that is seven years after the

 

-43-



--------------------------------------------------------------------------------

Closing Date and (c) with respect to the Term B-3 Loans, October 26, 2017;
provided that, in the case of the preceding clause (c), such date shall
automatically become July 26, 2015 unless (i) the Total Leverage Ratio as of the
last day of the most recent Test Period that ended prior to July 26, 2015 is no
greater than 5.0 to 1.0 or (ii) on or prior to July 26, 2015, either (x) a
Qualifying IPO shall have been consummated or (y) at least $750 million in
aggregate principal amount of the Borrower’s 9.75% senior notes due 2015 and/or
10.125%/10.875% senior PIK toggle notes due 2015 shall have been repaid,
redeemed, defeased, discharged or refinanced since the issuance thereof or the
maturity thereof shall have been extended to a date no earlier than 91 days
after October 26, 2017; provided, further, that, in each case, if any such day
is not a Business Day, the Maturity Date shall be the Business Day immediately
preceding such day.

“Maximum Rate” has the meaning specified in Section 10.11.

“Merger” means the merger of Merger Sub with and into the Borrower, upon the
terms and conditions set forth in the Merger Agreement.

“Merger Agreement” means the Agreement and Plan of Merger dated as of June 4,
2007, by and among Holdings, Merger Sub and the Borrower.

“Merger Consideration” means an amount equal to the total funds required to pay
to the holder of each share of issued and outstanding common stock (subject to
certain exceptions as set forth in the Merger Agreement) of the Borrower (and to
the holders of certain outstanding options to purchase, and outstanding
restricted stock units with respect to, shares of common stock of the Borrower
(after deduction for any applicable exercise price)) an aggregate amount of
$17.50 in cash.

“Merger Sub” means Sierra Merger Corp., a Delaware corporation and a direct
wholly-owned subsidiary of Holdings.

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages, as the same may be amended, restated, supplemented or otherwise
modified from time to time (including the Second Amendment to Mortgage) made by
the Loan Parties in favor or for the benefit of the Administrative Agent on
behalf of the Secured Parties creating and evidencing a Lien on a Mortgaged
Property in form and substance reasonably satisfactory to the Administrative
Agent, and any other mortgages executed and delivered pursuant to Sections
4.01(a)(iii), 6.11 and 6.13.

“Mortgage Policies” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Properties” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

 

-44-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, the Borrower, any Subsidiary or
any of their respective ERISA Affiliates makes or is obligated to make
contributions, or with respect to which the Borrower or any Subsidiary would
reasonably be expected to incur liability.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset (other than an asset
constituting Current Assets Collateral) by the Borrower or any of the Restricted
Subsidiaries or any Casualty Event with respect to an asset not constituting
Current Assets Collateral, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such Disposition or Casualty Event
(including any cash and Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds or condemnation awards in respect of such Casualty Event actually
received by or paid to or for the account of the Borrower or any of the
Restricted Subsidiaries) over (ii) the sum of (A) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness that is
secured by the asset subject to such Disposition or Casualty Event and that is
required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents), (B) the out-of-pocket fees
and expenses (including attorneys’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) incurred by the Borrower or such Restricted
Subsidiary in connection with such Disposition or Casualty Event, (C) taxes or
distributions made pursuant to Section 7.06(g)(i) or (g)(iii) paid or estimated
to be payable in connection therewith (including withholding taxes imposed on
the repatriation of any such Net Cash Proceeds), (D) in the case of any
Disposition or Casualty Event by a non-wholly-owned Restricted Subsidiary, the
pro rata portion of the Net Cash Proceeds thereof (calculated without regard to
this clause (D)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly-owned Restricted
Subsidiary as a result thereof, and (E) any reserve for adjustment in respect of
(x) the sale price of such asset or assets established in accordance with GAAP
and (y) any liabilities associated with such asset or assets and retained by the
Borrower or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, it being understood that “Net Cash
Proceeds” shall include the amount of any reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (E); provided that no net cash proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$50,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by the
Borrower

 

-45-



--------------------------------------------------------------------------------

or any direct or indirect parent of the Borrower, the excess, if any, of (A) the
sum of the cash and Cash Equivalents received in connection with such incurrence
or issuance over (B)(x) taxes or distributions made pursuant to
Section 7.06(g)(i) paid or estimated to be payable in connection therewith
(including withholding taxes imposed on the repatriation of any cash received in
connection with such incurrence or issuance) and (y) the investment banking
fees, underwriting discounts, commissions, costs and other out-of-pocket
expenses and other customary expenses, incurred by the Borrower or such
Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP.

“New Revolving Amount” has the meaning specified in Section 2.16(d)(i).

“New Revolving Commitment Lenders” has the meaning specified in
Section 2.16(d)(i).

“New Revolving Credit Commitment” has the meaning specified in
Section 2.16(d)(i).

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Non-Electing Lender” has the meaning specified in Section 2.16(d)(ii).

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note, a Dollar Revolving Credit Note or an Alternative
Currency Revolving Credit Note, as the context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (y) Hedging Obligations and (z) Cash Management Obligations.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit,
reimbursement obligations,

 

-46-



--------------------------------------------------------------------------------

charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the first introductory
paragraph hereto.

“Other Taxes” has the meaning specified in Section 3.01(f).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans, Revolving
Credit Loans (including any refinancing of outstanding Unreimbursed Amounts
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the Dollar Amount thereof
on such date after giving effect to any related L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding Unreimbursed Amounts under related
Letters of Credit (including any refinancing of outstanding Unreimbursed Amounts
under related Letters of Credit or related L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under related Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swing Line Lender,
as applicable, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning specified in Section 10.07(e).

 

-47-



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the U.S. Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is either (i) sponsored or maintained by
Holdings, the Borrower, any Subsidiary or any of their ERISA Affiliates or
(ii) to which Holdings, the Borrower, any Subsidiary or any of their ERISA
Affiliates contributes or has an obligation to contribute or with respect to
which the Borrower or any Subsidiary would reasonably be expected to incur
liability.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, in
each case to the extent not prohibited hereunder.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans secured on a pari passu basis with the Obligations; provided that
(i) such Indebtedness is secured by (A) the Cash Flow Priority Collateral (as
defined in the ABL Intercreditor Agreement) subject to the First Lien
Intercreditor Agreement and (B) the ABL Priority Collateral (as defined in the
ABL Intercreditor Agreement) subject to the ABL Intercreditor Agreement, and is
not secured by any property or assets of the Borrower or any Subsidiary other
than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (iii) such Indebtedness (and the Liens securing the
same) are permitted by the terms of the ABL Credit Agreement and the ABL
Intercreditor Agreement (in each case, to the extent the ABL Credit Agreement
and the ABL Intercreditor Agreement are then in effect), (iv) such Indebtedness
does not mature or have scheduled amortization or payments of principal (other
than customary offers to repurchase upon a change of control, asset sale or
event of loss and a customary acceleration right after an event of default)
prior to the date that is the Latest Maturity Date of any Loan outstanding at
the time such Indebtedness is incurred or issued, (v) the security agreements
relating to such Indebtedness are substantially the same as the Collateral
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (vi) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Guarantors, and (vii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the First Lien Intercreditor Agreement, provided that if such
Indebtedness is the initial Permitted First Priority Refinancing Debt incurred
by the Borrower, then the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered the First Lien Intercreditor Agreement. Permitted
First Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

-48-



--------------------------------------------------------------------------------

“Permitted Holder” means any Sponsor, Co-Investor, member of Sierra Co-Invest,
LLC on the Closing Date (or any Affiliate thereof), member of Sierra Co-Invest
II, LLC on the Amendment No. 1 Effective Date, Management Stockholder or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act)
of which any of the foregoing are members; provided that in the case of such
group and without giving effect to the existence of such group or any other
group, one or more Sponsors have beneficial ownership of more than 50.0% of the
total voting power of the Voting Stock of Holdings.

“Permitted Initial Revolving Borrowing Purposes” means (a) one or more
Borrowings of Dollar Revolving Credit Loans to (i) finance the Transactions or
(ii) finance working capital needs of the Borrower or the Restricted
Subsidiaries and (b) the issuance of Letters of Credit (i) in replacement of, or
as a backstop for, letters of credit of the Borrower or the Restricted
Subsidiaries outstanding on the Closing Date or (ii) to finance working capital
needs of the Borrower or the Restricted Subsidiaries.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon
(including tender premiums) plus other reasonable amounts paid, and fees and
expenses (including upfront fees and original issue discount) reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(b) or Section 7.03(e), such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended (except by virtue of amortization or prepayment of such Indebtedness
prior to the time of incurrence of such Permitted Refinancing), (c) other than
with respect to a Permitted Refinancing in respect of Indebtedness permitted
pursuant to Section 7.03(e), at the time thereof, no Event of Default shall have
occurred and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Junior Financing, (i) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (ii) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended,
taken as a whole; provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good

 

-49-



--------------------------------------------------------------------------------

faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended, (e) in the case of any Permitted Refinancing in
respect of the ABL Facilities, such Permitted Refinancing is secured only by all
or any portion of the collateral securing the ABL Facilities (but not by any
other assets) pursuant to one or more security agreements subject to the ABL
Intercreditor Agreement (or another intercreditor agreement containing terms
that are at least as favorable to the Secured Parties as those contained in the
ABL Intercreditor Agreement), (f) in the case of a Permitted Refinancing of
Permitted First Priority Refinancing Debt, such Indebtedness meets the
requirements of clauses (i), (iii), (iv), (v), (vi) and (vii) (if applicable) of
the definition of Permitted First Priority Refinancing Debt and (g) in the case
of a Permitted Refinancing of Permitted Unsecured Refinancing Debt, such
Indebtedness meets the requirements of clauses (ii), (iii) and (iv) of the
definition of Permitted Unsecured Refinancing Debt.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior unsecured notes or
loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (ii) such Indebtedness does not mature or have
scheduled amortization or payments of principal (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default) prior to the date that is
ninety-one (91) days after the Latest Maturity Date of any Loan outstanding at
the time such Indebtedness is incurred or issued, (iii) such Indebtedness is not
guaranteed by any Subsidiaries other than the Subsidiary Guarantors, and
(iv) such Indebtedness is not secured by any Lien on any property or assets of
the Company or any Subsidiary. Permitted Unsecured Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

“Permitted Subordinated Notes” means subordinated unsecured notes issued by the
Borrower or a Guarantor, provided that (a) the terms of such notes provide for
customary subordination of such notes to the Obligations and do not provide for
any scheduled repayment, mandatory redemption, sinking fund obligation or other
payment prior to the Latest Maturity Date for the Term Loans at the time such
notes are issued, other than customary offers to purchase upon a change of
control, asset sale or casualty or condemnation event and customary acceleration
rights upon an event of default and (b) the covenants, events of default,
guarantees and other terms for such notes (provided that such notes shall have
interest rates and redemption premiums determined by the Board of Directors of
the Borrower to be market rates and premiums at the time of issuance of such
notes), taken as a whole, are determined by the Board of Directors of the
Borrower to be market terms on the date of issuance and in any event are not
materially more restrictive on the Borrower and the Restricted Subsidiaries, or
materially less favorable to the Lenders, than the terms of the Bridge Facility
Debt and do not require the maintenance or achievement of any financial
performance standards other than as a condition to taking specified actions,
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness

 

-50-



--------------------------------------------------------------------------------

or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees).

“Permitted Subordinated Notes Documentation” means any notes, instruments,
agreements and other credit documents governing any Permitted Subordinated
Notes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established, maintained or
contributed to by the Borrower or any Subsidiary or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any of
their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Effectiveness” has the meaning specified in Section 2.16(d)(ii).

“Potential Defaulting Lender” means, at any time, a Lender (i) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate of such Lender,
(ii) as to which the Administrative Agent, the L/C Issuer or the Swing Line
Lender has in good faith determined and notified the Borrower and (in the case
of the L/C Issuer or the Swing Line Lender) the Administrative Agent that such
Lender or its Parent Company or a financial institution affiliate thereof has
notified the Administrative Agent, or has stated publicly, that it will not
comply with its funding obligations under any other loan agreement or credit
agreement or other financing agreement or (iii) that has, or whose Parent
Company has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination that a Lender is a
Potential Defaulting Lender under any of clauses (i) through (iii) above will be
made by the Administrative Agent or, in the case of clause (ii), the L/C Issuer
or the Swing Line Lender, as the case may be, in its sole discretion acting in
good faith. The Administrative Agent will promptly supply to the Lenders a copy
of any notice to the Borrower provided for in this definition.

“Pre-Effectiveness” has the meaning specified in Section 2.16(d)(ii).

“primary obligor” has the meaning specified in the definition of “Guarantee.”

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
under the Revolving Credit Facilities having an aggregate Outstanding Amount in
excess of $10,000,000.

 

-51-



--------------------------------------------------------------------------------

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Projections” has the meaning specified in Section 6.01(c).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments and, if applicable and without duplication, Term Loans
under the applicable Facility or Facilities at such time; provided that, in the
case of a Revolving Credit Facility, if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Quarterly Amortization Amount” has the meaning set forth in Section 2.07(a)(i).

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for the most recent fiscal quarter ended at least
forty (45) days before the Closing Date.

“Reference Date” has the meaning specified in the definition of “Available
Amount.”

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.15.

 

-52-



--------------------------------------------------------------------------------

“Refinancing Series” shall mean all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
and amortization schedule.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

“Refinancing Term Lenders” means, at any time, any Lender that has a Refinancing
Term Commitment of a given Refinancing Series or a Refinancing Term Loan of a
given Refinancing Series at such time.

“Refinancing Term Loans” means one or more term loans hereunder that result from
a Refinancing Amendment.

“Register” has the meaning specified in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar for dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, onto or through the
Environment.

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means, with respect to any Plan any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.

“Repricing Transaction” shall mean (1) the incurrence by the Borrower of any
loans (including, without limitation, any new or additional term loans under
this Agreement, but excluding, for the avoidance of doubt, any notes, including
notes permitted to be issued hereunder constituting Credit Agreement Refinancing
Indebtedness) that are secured and are broadly marketed or syndicated to banks
and other institutional investors in financings similar to the Term B-3 Loans
provided for in this Agreement (i) the net proceeds of which are used to prepay
or replace, in whole or in part, outstanding principal of the Term B-3 Loans,
and (ii) having an “effective” yield for the respective Type of such loans that
is less than the “effective” yield for Term B-3 Loans of the respective Type
(with the comparative determinations to be made in the

 

-53-



--------------------------------------------------------------------------------

reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices, after giving effect to, among other factors,
margin, upfront or similar fees or “original issue discount” (with such upfront
or similar fees or “original issue discount” being equated to interest rate
assuming a 4-year life to maturity) shared with all lenders of such loans or
Term B-3 Loans, as the case may be, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders of such loans or Term B-3 Loans, as the case may be,
and without taking into account any fluctuations in the Eurocurrency Rate) and
(2) any amendment to the Term B-3 Loans which reduces the Applicable Rate for
Term B-3 Loans. Any determination by the Administrative Agent as contemplated by
clause (1)(ii) shall be conclusive and binding on all Lenders holding Term B-3
Loans absent manifest error.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Facility Lenders” means, with respect to any Facility on any date of
determination, Lenders having more than 50% of the sum of (i) the Total
Outstandings under such Facility (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, as applicable, under such Facility being deemed “held” by such
Lender for purposes of this definition) and (ii) the aggregate unused
Commitments under such Facility; provided that the unused Commitments of, and
the portion of the Total Outstandings under such Facility held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term Commitments and (c) aggregate
unused Revolving Credit Commitments; provided that the unused Term Commitment
and unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief accounting officer, or
treasurer or other similar officer or Person performing similar functions of a
Loan Party and, as to any document delivered on the Closing Date, any secretary
or assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references in this Agreement to a “Responsible Officer”
shall refer to a Responsible Officer of the Borrower.

 

-54-



--------------------------------------------------------------------------------

“Restatement Arrangers” means Citigroup Global Markets Inc., J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc., each in its capacity as
a Joint Lead Arranger under this Agreement.

“Restatement Effective Date” means the date on which this Agreement becomes
effective pursuant to Section 4.03.

“Restatement Transaction Expenses” means any fees or expenses incurred or paid
by Holdings, the Borrower or any Restricted Subsidiary in connection with the
transactions contemplated by the Amendment Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Restricting Information” has the meaning specified in Section 10.09(a).

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Revaluation Date” means (a) with respect to any Alternative Currency Revolving
Credit Loan, each of the following: (i) each date of a Borrowing of a
Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date of
a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall reasonably determine or the Required Facility Lenders
under the Alternative Currency Revolving Credit Facility shall reasonably
require; and (b) with respect to any Alternative Currency Letter of Credit, each
of the following: (i) each date of issuance of a Letter of Credit denominated in
an Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by an Alternative
Currency L/C Issuer under any Letter of Credit denominated in an Alternative
Currency and (iv) such additional dates as the Administrative Agent or the
Alternative Currency L/C Issuer shall reasonably determine or the Required
Facility Lenders under the Alternative Currency Revolving Credit Facility shall
reasonably require.

“Revolver Extension Request” has the meaning provided in Section 2.16(b).

“Revolver Extension Series” has the meaning provided in Section 2.16(b).

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

 

-55-



--------------------------------------------------------------------------------

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).

“Revolving Credit Borrowing” means the collective reference to a Dollar
Revolving Credit Borrowing and an Alternative Currency Revolving Credit
Borrowing.

“Revolving Credit Commitments” means the collective reference to the Dollar
Revolving Credit Commitment and the Alternative Currency Revolving Credit
Commitment.

“Revolving Credit Facilities” means the collective reference to the Dollar
Revolving Credit Facility and the Alternative Currency Revolving Credit
Facility.

“Revolving Credit Lenders” means the collective reference to the Dollar
Revolving Credit Lenders and the Alternative Currency Revolving Credit Lenders.

“Revolving Credit Loans” means the collective reference to the Dollar Revolving
Credit Loans and the Alternative Currency Revolving Credit Loans.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Scheduled Dispositions” has the meaning specified in Section 7.05(k).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment to Mortgage” means those certain Second Amendments to Mortgage
dated as of the Restatement Effective Date, made by any Loan Party in favor of
the Administrative Agent and relating to the respective Mortgaged Properties.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Subsidiary and any Hedge Bank and designated in writing by the Borrower to the
Administrative Agent as a “Secured Hedge Agreement.”

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Hedge Bank, each Cash Management Bank, the Supplemental Administrative
Agent and

 

-56-



--------------------------------------------------------------------------------

each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G to the Original Credit
Agreement, together with each other Security Agreement Supplement executed and
delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, the trustee, administrative agent, collateral agent,
security agent or similar agent under the indenture or agreement pursuant to
which such Indebtedness is issued, incurred or otherwise obtained, as the case
may be, and each of their successors in such capacities.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Subsidiary” means, at any date of determination, (a) each Subsidiary
of the Borrower (i) whose total assets at the last day of the most recent Test
Period were equal to or greater than 10.0% of Total Assets at such date or
(ii) whose gross revenues for such Test Period were equal to or greater than
10.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP
and (b) each other Subsidiary that is the subject of an Event of Default under
Section 8.01(f) or Section 8.01(g) and that, when such Subsidiary’s total assets
or gross revenues are aggregated with the total assets or gross revenues, as
applicable, of each other Subsidiary that is the subject of an Event of Default
under Section 8.01(f) or Section 8.01(g) would constitute a Specified Subsidiary
under clause (a) above.

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition
or any Disposition

 

-57-



--------------------------------------------------------------------------------

that results in a Restricted Subsidiary ceasing to be a Subsidiary of the
Borrower or any Disposition of a business unit, line of business or division of
the Borrower or a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise.

“Sponsor Management Agreement” means the Management Services Agreement dated as
of October 2, 2007 between certain of the management companies associated with
the one or more of the Sponsors or their advisors, if applicable, and Holdings
and the Merger Sub.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO.

“Sponsor” means any of Silver Lake Group, L.L.C., TPG Capital, L.P., TPG
Partners V, L.P., TPG FOF V-A, L.P., TPG FOF V-B, L.P. and any of their
respective Affiliates and funds or partnerships managed or advised by any of
them or their respective Affiliates but not including, however, any portfolio
company of any of the foregoing.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Alternative Currency L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or an Alternative Currency L/C Issuer may
obtain such spot rate from another financial institution designated by the
Administrative Agent or such Alternative Currency L/C Issuer if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided that the Alternative Currency
L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Alternative Currency Letter of
Credit denominated in an Alternative Currency.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.14
and “Supplemental Administrative Agents” shall have the corresponding meaning.

 

-58-



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit sub-facility made available by
the Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Citibank, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B to the Original Credit Agreement.

“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate Dollar Amount of the Dollar Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Dollar Revolving
Credit Commitments.

 

-59-



--------------------------------------------------------------------------------

“Syndication Agent” means Morgan Stanley Senior Funding, Inc., as Syndication
Agent under the Original Credit Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Term B-1 Borrowing” means a borrowing consisting of Term B-1 Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term B-1 Lenders pursuant to Section 2.01(a)(i).

“Term B-1 Commitment” means, as to each Term B-1 Lender, its obligation to make
a Term B-1 Loan to the Borrower pursuant to Section 2.01(a)(i) in an aggregate
amount not to exceed the amount set forth opposite such Term B-1 Lender’s name
on Schedule 2.01B to the Original Credit Agreement under the caption “Term
Commitment” or in the Assignment and Assumption pursuant to which such Term B-1
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Term B-1 Commitments on the Closing Date was $3,800,000,000.

“Term B-1 Lender” means, at any time, any Lender that has a Term B-1 Commitment
or a Term B-1 Loan at such time.

“Term B-1 Loan” means a Loan made pursuant to Section 2.01(a)(i).

“Term B-1 Note” means a promissory note of the Borrower payable to any Term B-1
Lender or its registered assigns, in substantially the form of Exhibit C-1 to
the Original Credit Agreement, evidencing the aggregate Indebtedness of the
Borrower to such Term B-1 Lender resulting from the Term B-1 Loans made by such
Term B-1 Lender. Each Term Note outstanding prior to the Amendment No. 1
Effective Date shall be deemed to be a Term B-1 Note on and after the Amendment
No. 1 Effective Date.

“Term B-3 Borrowing” means a borrowing consisting of Term B-3 Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term B-3 Lenders pursuant to Section 2.01(a)(iii).

“Term B-3 Commitment” means, as to each Lender, its obligation to convert all or
a portion of its Term B-1 Loans into a Term B-3 Loan pursuant to
Section 2.01(a)(iii) on the Restatement Effective Date in an aggregate principal
amount equal to its Term B-3 Loan Amount.

“Term B-3 Lender” means, at any time, any Lender that has a Term B-3 Commitment
or a Term B-3 Loan at such time.

“Term B-3 Loan” means Term B-1 Loans that have been reclassified as “Term B-3
Loans” pursuant to the Amendment Agreement on the Restatement Effective Date.

 

-60-



--------------------------------------------------------------------------------

“Term B-3 Loan Amount” has the meaning set forth in the Amendment Agreement.

“Term B-3 Note” means a promissory note of the Borrower payable to any Term B-3
Lender or its registered assigns, in substantially the form of Exhibit C-5 to
the Amendment Agreement, evidencing the aggregate Indebtedness of the Borrower
to such Term B-3 Lender resulting from the Term B-3 Loans made by such Term B-3
Lender.

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type,
Class and currency and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to this Agreement.

“Term Commitment” means any Term B-1 Commitment, Term B-3 Commitment,
Incremental Term B-2 Commitment, Refinancing Term Commitment or Extended Term
Commitment, as applicable.

“Term Lender” means any Term B-1 Lender, Term B-3 Lender, Incremental Term B-2
Lender, Refinancing Term Lender or Extending Term Lender, as applicable.

“Term Loan” means any Term B-1 Loan, Term B-3 Loan, Incremental Term B-2 Loan,
Refinancing Term Loan, or Extending Term Loan, as applicable.

“Term Loan Extension Request” has the meaning provided in Section 2.16(a).

“Term Loan Extension Series” has the meaning provided in Section 2.16(a).

“Term Note” means any Term B-1 Note, Term B-3 Note or Incremental Term B-2 Note,
as applicable.

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time in
respect of which financial statements for each quarter or fiscal year in such
period have been or are required to be delivered pursuant to Section 6.01(a) or
(b); provided that, prior to the first date that financial statements have been
or are required to be delivered pursuant to Section 6.01(a) or (b), the Test
Period in effect shall be the period of four consecutive fiscal quarters of the
Borrower ended June 30, 2007. A Test Period may be designated by reference to
the last day thereof (i.e., the “December 31, 2007 Test Period” refers to the
period of four consecutive fiscal quarters of the Borrower ended December 31,
2007), and a Test Period shall be deemed to end on the last day thereof.

“Threshold Amount” means $75,000,000.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Pro Forma Financial Statements.

 

-61-



--------------------------------------------------------------------------------

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transactions” means, collectively, (a) the Equity Contribution, (b) the Merger,
(c) the funding of the Bridge Facility Debt, (d) the funding of the Term B-1
Loans and the Initial Revolving Borrowing on the Closing Date, (e) the funding
of the ABL Facilities on the Closing Date, if any, (f) the repayment of the
Existing Credit Agreement (as defined in the Original Credit Agreement) on the
Closing Date, (g) the consummation of any other transactions in connection with
the foregoing and (h) the payment of the fees and expenses incurred in
connection with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transactions, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“unreallocated portion” has the meaning specified in Section 10.24(a)(ii).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) each Subsidiary of the Borrower listed on
Schedule 1.01B to the Original Credit Agreement, (b) any Subsidiary of the
Borrower designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date and (c) any
Subsidiary of an Unrestricted Subsidiary, in each case, until such Person ceases
to be an Unrestricted Subsidiary of the Borrower in accordance with Section 6.14
or ceases to be a Subsidiary of the Borrower.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Lender” has the meaning specified in Section 3.01(d).

 

-62-



--------------------------------------------------------------------------------

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

-63-



--------------------------------------------------------------------------------

(e) The word “or” is not exclusive.

SECTION 1.03. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Annual Financial Statements, except as otherwise specifically
prescribed herein.

SECTION 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Additional Alternative Currencies.

(a) The Borrower may from time to time request that Eurocurrency Rate Loans be
made and/or Alternative Currency Letters of Credit be issued in a currency other
than those specifically listed in the definition of “Alternative Currency”;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the making of Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and the Alternative Currency Revolving Credit Lenders; and in the case of any
such request with respect to the issuance of Alternative Currency Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and each Alternative Currency L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Alternative Currency Letters of
Credit, each Alternative Currency L/C Issuer, in its or their sole discretion).
In the case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Alternative Currency Revolving
Credit Lender thereof; and in the case of any such request pertaining to
Alternative Currency Letters of Credit, the Administrative Agent shall promptly
notify each Alternative Currency L/C Issuer thereof. Each Alternative Currency
Revolving Credit Lender (in the case of any such request pertaining

 

-64-



--------------------------------------------------------------------------------

to Eurocurrency Rate Loans) or each Alternative Currency L/C Issuer (in the case
of a request pertaining to Alternative Currency Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., five Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Alternative Currency
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by an Alternative Currency Revolving Credit Lender or an
Alternative Currency L/C Issuer, as the case may be, to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Alternative Currency Lender or such Alternative Currency L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Alternative Currency Letters of Credit to be issued in such requested currency.
If the Administrative Agent and all the Alternative Currency Revolving Credit
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Alternative Currency Revolving Credit Borrowings of Eurocurrency
Rate Loans; and if the Administrative Agent and each Alternative Currency L/C
Issuer consent to the issuance of Alternative Currency Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Alternative Currency Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.07, the Administrative
Agent shall promptly so notify the Borrower.

SECTION 1.08. Currency Equivalents Generally.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial ratios hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Amount as so determined by the Administrative Agent.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of an Alternative Currency Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Alternative Currency Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar Amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable Alternative Currency
L/C Issuer, as the case may be.

(c) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of

 

-65-



--------------------------------------------------------------------------------

changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.

(d) For purposes of determining compliance with the Secured Leverage Ratio and
the Total Leverage Ratio, the equivalent in Dollars of any amount denominated in
a currency other than Dollars will be converted to Dollars (i) with respect to
income statement items, in a manner consistent with that used in calculating Net
Income in the Borrower’s latest financial statements delivered pursuant to
Section 6.01(a) or (b) and (ii) with respect to balance sheet items, in a manner
consistent with that used in calculating balance sheet items in the Borrower’s
latest financial statements delivered pursuant to Section 6.01(a) or (b) and
will, in the case of Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of Swap Contracts for currency exchange
risks with respect to the applicable currency in effect on the date of
determination of the Dollar equivalent of such Indebtedness.

SECTION 1.09. Change in Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Alternative Currency Revolving Credit Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Alternative Currency Revolving Credit
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

SECTION 1.10. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Secured Leverage Ratio
and the Total Leverage Ratio shall be calculated in the manner prescribed by
this Section.

 

-66-



--------------------------------------------------------------------------------

(b) In the event that the Borrower or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, repays, retires or extinguishes any Indebtedness included
in the definitions of Consolidated Secured Debt or Consolidated Total Debt, as
the case may be (in each case, other than Indebtedness incurred or repaid under
any revolving credit facility in the ordinary course of business for working
capital purposes), subsequent to the end of the Test Period for which the
Secured Leverage Ratio and the Total Leverage Ratio, as the case may be, is
being calculated but prior to or simultaneously with the event for which the
calculation of any such ratio is made, then the Secured Leverage Ratio and the
Total Leverage Ratio shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee, redemption, repayment, retirement or
extinguishment of Indebtedness, as if the same had occurred on the last day of
the applicable Test Period.

(c) For purposes of calculating the Secured Leverage Ratio and the Total
Leverage Ratio, Specified Transactions that have been made by the Borrower or
any of its Restricted Subsidiaries during the applicable Test Period or
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
applicable Test Period. If since the beginning of any such Test Period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section, then the Secured Leverage Ratio and the Total Leverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such Specified
Transaction occurred at the beginning of the applicable Test Period.

(d) Notwithstanding the foregoing, when calculating (A) the Secured Leverage
Ratio for purposes of the definition of “Applicable Rate” and Sections
2.05(b)(i) and 2.05(b)(ii) or (B) the Total Leverage Ratio for purposes of the
definition of “Maturity Date”, the events described in Sections 1.10(b) and
1.10(c) above that occurred subsequent to the end of the Test Period shall not
be given pro forma effect.

(e) Whenever pro forma effect is to be given to a Specified Transaction (other
than the Transactions), the pro forma calculations shall be made in good faith
by a responsible financial or accounting officer of the Borrower (and may
include, for the avoidance of doubt, cost savings, operating expense reductions
and synergies resulting from such Specified Transaction (other than the
Transactions) which is being given pro forma effect that have been or are
expected to be realized); provided that (A) such amounts are reasonably
identifiable and factually supportable, (B) actions to realize such amounts are
taken or committed to be taken within 18 months after the date of such Specified
Transaction and (C) no amounts shall be added pursuant to this clause to the
extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (including, without limitation, through clause (a)(viii) of
the definition thereof) with respect to such period.

SECTION 1.11. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Original Credit Agreement from and
after the Restatement Effective Date with respect to the transactions hereunder
and with respect to the Loans

 

-67-



--------------------------------------------------------------------------------

and Letters of Credit outstanding under the Original Credit Agreement as of the
Restatement Effective Date. The parties hereto acknowledge and agree, however,
that (a) this Agreement and all other Loan Documents executed and delivered
herewith do not constitute a novation, payment and reborrowing or termination of
the Obligations under the Original Credit Agreement and the other Loan Documents
as in effect prior to the Restatement Effective Date, (b) such Obligations are
in all respects continuing with only the terms being modified as provided in
this Agreement and the other Loan Documents, (c) the liens and security
interests in favor of the Administrative Agent for the benefit of the Secured
Parties securing payment of such Obligations are in all respects continuing and
in full force and effect with respect to all Obligations and (d) all references
in the other Loan Documents to the Credit Agreement shall be deemed to refer
without further amendment to this Agreement as amended and restated.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) (i) The Term B-1 Borrowings. On the Closing Date, each Term B-1 Lender made
to the Borrower a single loan denominated in Dollars in a Dollar Amount equal to
such Term B-1 Lender’s Term B-1 Commitment pursuant to Section 2.01(a) of the
Original Credit Agreement as in effect on the Closing Date.

(ii) The Incremental Term B-2 Borrowings. On the Amendment No. 1 Effective Date,
each Incremental Term B-2 Lender made to the Borrower a single loan denominated
in Dollars in a Dollar Amount equal to 80% of such Incremental Term B-2 Lender’s
Incremental Term B-2 Commitment, and upon the funding of its Incremental Term
B-2 Commitment in such amount, such Incremental Term B-2 Lender was issued an
Incremental Term B-2 Note for an aggregate principal amount equal to 100% of its
Incremental Term B-2 Commitment, and the Outstanding Amount, Dollar Amount and
principal amount of the Incremental Term B-2 Loan made on the Amendment No. 1
Effective Date by each such Incremental Term B-2 Lender was deemed to be equal
to the full amount of the corresponding Incremental Term B-2 Lender’s
Incremental Term B-2 Commitment, which Incremental Term B-2 Commitment was
thereby deemed drawn and utilized in full.

(iii) The Term B-3 Borrowings. On the Restatement Effective Date, in accordance
with, and upon the terms and conditions set forth in, the Amendment Agreement,
the Existing Term B-1 Loans of each Extending Term B-3 Lender outstanding on
such date shall be automatically reclassified on such date as Term B-3 Loans of
such Lender in the principal amount equal to such Extending Term B-3 Lender’s
Term B-3 Loan Amount.

(iv) On and after the Amendment No. 1 Effective Date, all Incremental Term B-2
Loans shall rank pari passu in right of payment and security with, and otherwise
have the same terms, rights and benefits as, the Term B-1 Loans outstanding
immediately prior to the Amendment No. 1 Effective Date under the Loan
Documents, except as expressly provided herein. On and after the Restatement
Effective Date, all Term B-3 Loans shall rank pari passu in right of payment and
security with, and otherwise have the same terms, rights and benefits as, the

 

-68-



--------------------------------------------------------------------------------

Term B-1 Loans and Incremental Term B-2 Loans outstanding immediately prior to
the Restatement Effective Date under the Loan Documents, except as expressly
provided herein.

(v) Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Dollar Revolving Credit Lender severally agrees to make
loans denominated in Dollars to the Borrower as elected by the Borrower pursuant
to Section 2.02 (each such loan, a “Dollar Revolving Credit Loan”) from time to
time, on any Business Day after the Closing Date until the Maturity Date
(provided that each Dollar Revolving Credit Lender agrees to make loans
denominated in Dollars in an aggregate amount not exceeding its Pro Rata Share
of the Initial Revolving Borrowing, at the request of the Borrower, on the
Closing Date), in an aggregate Dollar Amount not to exceed at any time
outstanding the amount of such Lender’s Dollar Revolving Credit Commitment;
provided that after giving effect to any Dollar Revolving Credit Borrowing, the
aggregate Outstanding Amount of the Dollar Revolving Credit Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Dollar L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Dollar Revolving Credit
Commitment; and (ii) each Alternative Currency Revolving Credit Lender severally
agrees to make loans denominated in Dollars or an Alternative Currency to the
Borrower as elected by the Borrower pursuant to Section 2.02 (each such loan, an
“Alternative Currency Revolving Credit Loan”) from time to time, on any Business
Day after the Closing Date until the Maturity Date, in an aggregate Dollar
Amount not to exceed at any time outstanding the amount of such Lender’s
Alternative Currency Revolving Credit Commitment; provided that after giving
effect to any Alternative Currency Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Alternative Currency Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Alternative Currency L/C Obligations shall not exceed such Lender’s Alternative
Currency Revolving Credit Commitment. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Dollar Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein, and Alternative Currency Revolving Credit Loans (other than Alternative
Currency Revolving Credit Loans denominated in Dollars, which may be Base Rate
Loans or Eurocurrency Rate Loans) must be Eurocurrency Rate Loans, as further
provided herein.

(c) Special Provisions Relating to Reclassification of Existing Term B-1 Loans
as Term B-3 Loans.

(i) Notwithstanding anything to the contrary in this Agreement,

(A) on the Restatement Effective Date, (i) Term B-3 Loans shall be deemed made
as Eurocurrency Rate Loans in an amount equal to the principal amount of the
Existing Term B-1 Loans reclassified as Term B-3 Loans pursuant to
Section 2.01(a)(iii) that were outstanding as Eurocurrency Rate Loans at the
time of reclassification (such Term B-3 Loans to correspond in amount to
Existing Term B-1 Loans so reclassified of a

 

-69-



--------------------------------------------------------------------------------

given Interest Period), (ii) Interest Periods for the Term B-3 Loans described
in clause (i) above shall end on the same dates as the Interest Periods
applicable to the corresponding Existing Term B-1 Loans described in clause
(i) above, and the Eurocurrency Rates applicable to such Term B-3 Loans during
such Interest Periods shall be the same as those applicable to the Existing Term
B-1 Loans so reclassified, and (iii) Term B-3 Loans shall be deemed made as Base
Rate Loans in amount equal to the principal amount of Existing Term B-1 Loans
reclassified as Term B-3 Loans pursuant to Section 2.01(a)(iii) that were
outstanding as Base Rate Loans at the time of reclassification;

(B) each Term B-3 Loan shall continue to be entitled to all accrued and unpaid
interest with respect to the Existing Term B-1 Loan from which such Term B-3
Loan was reclassified up to but excluding the Restatement Effective Date; and

(C) no reclassification of outstanding Existing Term B-1 Loans as Term B-3 Loans
pursuant to Section 2.01(a)(iii) shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

(ii) On and after the Restatement Effective Date, each Extending Term B-3 Lender
which holds a Term B-1 Note shall be entitled to surrender such Term B-1 Note to
the Borrower against delivery of a new Note completed in conformity with
Section 2.11 evidencing the Term B-3 Loans into which the Existing Term B-1
Loans of such Lender were reclassified on the Restatement Effective Date;
provided that if any such Term B-1 Note is not so surrendered, then from and
after the Restatement Effective Date such Note shall be deemed to evidence the
Term B-3 Loans into which the Existing Term B-1 Loans theretofore evidenced by
such Note have been reclassified.

No costs shall be payable under Section 3.05 in connection with transactions
consummated under this Section 2.01(c).

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing (other than Swing Line
Borrowings with respect to which this Section 2.02 shall not apply), each
conversion of Term Loans or Revolving Credit Loans of a given Class from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent (i) not later than 12:00 noon (New York, New York time)
(A) three (3) Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Dollars or any conversion
of Base Rate Loans to Eurocurrency Rate Loans and (B) four (4) Business Days
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in an Alternative Currency, and (ii) not later than 11:00
a.m. on the requested date of any Borrowing of Base Rate Loans; provided that
the notice referred to in subclause (i) above may be delivered not later than
9:00 a.m. two Business Days prior to the Closing Date in the case of the initial
Credit Extensions. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to

 

-70-



--------------------------------------------------------------------------------

or continuation of Eurocurrency Rate Loans shall be in a principal Dollar Amount
of $1,000,000 or a whole multiple of the Dollar Amount of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Dollar Revolving Credit Borrowing, an Alternative
Currency Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans (and in each case the applicable Class thereof), (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the currency in which the Loans to be borrowed are to be
denominated, (v) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, (vi) if applicable, the
duration of the Interest Period with respect thereto and (vii) in the case of
Revolving Credit Loans denominated in Dollars, whether such Revolving Credit
Loans are being borrowed under the Dollar Revolving Credit Facility or the
Alternative Currency Revolving Credit Facility. If the Borrower fails to specify
a Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans
(unless the Loan being made or continued is denominated in an Alternative
Currency, in which case it shall be made or continued as a Eurocurrency Rate
Loan with an Interest Period of one month). Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period (or fails to give a timely notice requesting a continuation of
Eurocurrency Rate Loans denominated in an Alternative Currency), it will be
deemed to have specified an Interest Period of one (1) month. If no currency is
specified, the requested Borrowing shall be in Dollars.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in an Alternative Currency described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the respective currency not later
than 1:00 p.m., in the case of any Loan denominated in Dollars, and not later
than the Applicable Time in the case of any Loan denominated in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is on the Closing Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to a Borrowing under a Revolving Credit
Facility is given by the Borrower, there are L/C Borrowings

 

-71-



--------------------------------------------------------------------------------

outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings and second, to the Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, the
Administrative Agent or the Required Facility Lenders may require that no Loans
under the applicable Facility may be converted to or continued as Eurocurrency
Rate Loans, and the Required Facility Lenders under the Alternative Currency
Revolving Credit Facility may require that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be redenominated
into Dollars in the amount of the Dollar Amount thereof, on the last day of the
then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans of a given Class from
one Type to the other, and all continuations of Term Loans or Revolving Credit
Loans of a given Class as the same Type, there shall not be more than thirty
(30) Interest Periods in effect unless otherwise agreed between the Borrower and
the Administrative Agent; provided that after the establishment of any new Class
of Loans pursuant to a Refinancing Amendment or Extension Amendment (including
for New Revolving Credit Commitments), the number of Interest Periods otherwise
permitted by this Section 2.02(e) shall increase by three (3) Interest Periods
for each applicable Class so established.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such Pro
Rata Share available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid

 

-72-



--------------------------------------------------------------------------------

to the Administrative Agent at (i) in the case of the Borrower, the interest
rate applicable at the time to the Loans comprising such Borrowing and (ii) in
the case of such Lender, the Overnight Rate plus any administrative, processing,
or similar fees customarily charged by the Administrative Agent in accordance
with the foregoing. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this Section 2.02(g) shall be
conclusive in the absence of manifest error. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower (to the extent such amount is covered by interest paid by such Lender)
the amount of such interest paid by the Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (A)(1) each Dollar L/C
Issuer agrees, in reliance upon the agreements of the other Dollar Revolving
Credit Lenders set forth in this Section 2.03, (x) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Dollar Letters of Credit for the account of the
Borrower (provided that any Dollar Letter of Credit may be for the benefit of
any Subsidiary of the Borrower) and to amend or renew Dollar Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (y) to honor
drawings under the Dollar Letters of Credit and (2) the Dollar Revolving Credit
Lenders severally agree to participate in Dollar Letters of Credit issued
pursuant to this Section 2.03 and (B)(1) each Alternative Currency L/C Issuer
agrees, in reliance upon the agreements of the other Alternative Currency
Revolving Credit Lenders set forth in this Section 2.03, (x) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Alternative Currency Letters of Credit
denominated in Dollars or in an Alternative Currency for the account of the
Borrower (provided that any Alternative Currency Letter of Credit may be for the
benefit of any Subsidiary of the Borrower) and to amend or renew Alternative
Currency Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (y) to honor drawings under the Alternative Currency
Letters of Credit and (2) the Alternative Currency Revolving Credit Lenders
severally agree to participate in Alternative Currency Letters of Credit issued
pursuant to this Section 2.03; provided that L/C Issuers shall not be obligated
to make L/C Credit Extensions with respect to Letters of Credit, and Lenders
shall not be obligated to participate in Letters of Credit if, as of the date of
the applicable (I) Dollar Letter of Credit, (x) the Dollar Revolving Credit
Exposure of any Lender would exceed such Lender’s Dollar Revolving Credit
Commitment or (y) the Outstanding Amount of all L/C Obligations would exceed the
L/C Sublimit and (II) Alternative Currency Letter of Credit, (x) the Alternative
Currency Revolving Credit Exposure of any Lender would exceed such Lender’s
Alternative Currency Revolving Credit Commitment or (y) the Outstanding Amount
of all L/C Obligations would exceed the

 

-73-



--------------------------------------------------------------------------------

L/C Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by the L/C Issuer and the Administrative Agent
in their sole discretion; or

(B) the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date, unless (1) each Appropriate Lender
shall have approved such expiry date or (2) the Outstanding Amount of the L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally; or

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than (i) in the
case of Dollar Letters of Credit, Dollars and (ii) in the case of Alternative
Currency Letters of Credit, Dollars or an Alternative Currency.

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

-74-



--------------------------------------------------------------------------------

(v) Each L/C Issuer shall act on behalf of the Appropriate Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 noon at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (g) the currency in which the requested Letter of Credit
will be denominated and whether such Letter of Credit shall constitute a Dollar
Letter of Credit or an Alternative Currency Letter of Credit; and (h) such other
matters as the relevant L/C Issuer may reasonably request. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from any Dollar Revolving Credit Lender, in the case of
a Dollar Letter of Credit, or any Alternative Currency Revolving Credit Lender,
in the case of an Alternative Currency Letter of Credit, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the

 

-75-



--------------------------------------------------------------------------------

terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of (x) each Dollar Letter of Credit, each Dollar
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Dollar Letter of Credit in an amount equal to the product
of such Dollar Revolving Credit Lender’s Pro Rata Share times the amount of such
Dollar Letter of Credit and (y) each Alternative Currency Letter of Credit, each
Alternative Currency Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Alternative Currency Letter of Credit in an amount
equal to the product of such Alternative Currency Revolving Credit Lender’s Pro
Rata Share times the amount of such Alternative Currency Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon by the relevant L/C Issuer and the Borrower at the time such Letter of
Credit is issued. Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has been
issued, the applicable Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time until an expiry date not later than the applicable Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
renewal if (A) the relevant L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Nonrenewal Notice Date from the Administrative
Agent or any Dollar Revolving Credit Lender, in the case of a Dollar Letter of
Credit, or any Alternative Currency Revolving Letter of Credit Lender, in the
case of an Alternative Currency Letter of Credit, or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the

 

-76-



--------------------------------------------------------------------------------

Borrower and the Administrative Agent thereof. In the case of an Alternative
Currency Letter of Credit denominated in an Alternative Currency, the Borrower
shall reimburse the relevant Alternative Currency L/C Issuer in such Alternative
Currency, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Borrower shall have
notified the relevant Alternative Currency L/C Issuer promptly following receipt
of the notice of drawing that the Borrower will reimburse such Alternative
Currency L/C Issuer in Dollars. In the case of any such reimbursement in Dollars
of a drawing under an Alternative Currency Letter of Credit denominated in an
Alternative Currency, the relevant Alternative Currency L/C Issuer shall notify
the Borrower of the Dollar Amount of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. on the first
Business Day following the date of any payment by the L/C Issuer under a Letter
of Credit to be reimbursed in Dollars (including all Letters of Credit
denominated in Dollars), or the Applicable Time on the first Business Day
following the date of any payment by the L/C Issuer under an Alternative
Currency Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer in an amount
equal to the amount of such drawing and in the applicable currency. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Appropriate Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars or in the Dollar Amount
thereof in the case of an Alternative Currency) (the “Unreimbursed Amount”), and
the amount of such Appropriate Lender’s Pro Rata Share thereof. In such event,
(x) in the case of an Unreimbursed Amount under a Dollar Letter of Credit, the
Borrower shall be deemed to have requested a Dollar Revolving Credit Borrowing
of Base Rate Loans and (y) in the case of an Unreimbursed Amount under an
Alternative Currency Letter of Credit, the Borrower shall be deemed to have
requested an Alternative Currency Revolving Credit Borrowing of Base Rate Loans,
in each case to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments under the
applicable Revolving Credit Facility of the Appropriate Lenders, and subject to
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Dollar Revolving Credit Lender (including any such Lender acting as an
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant Dollar L/C
Issuer at the Administrative Agent’s Office for payments in an amount equal to
its Pro Rata Share of any Unreimbursed Amount in respect of a Dollar Letter of
Credit not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent (which may be the same Business Day such notice is
provided if such notice is provided prior to 12:00 noon), whereupon, subject to
the provisions of Section 2.03(c)(iii), each Dollar Revolving Credit Lender that
so makes funds available shall be deemed to have made a Dollar

 

-77-



--------------------------------------------------------------------------------

Revolving Credit Loan that is a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the relevant
Dollar L/C Issuer. Each Alternative Currency Revolving Credit Lender (including
any such Lender acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the relevant Alternative Currency L/C Issuer at the Administrative
Agent’s Office for payments in an amount equal to its Pro Rata Share of any
Unreimbursed Amount in respect of an Alternative Currency Letter of Credit not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (which may be the same Business Day such notice is provided
if such notice is provided prior to 12:00 noon), whereupon, subject to the
provisions of Section 2.03(c)(iii), each Alternative Currency Revolving Credit
Lender that so makes funds available shall be deemed to have made an Alternative
Currency Revolving Credit Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
relevant Alternative Currency L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Dollar Letter of
Credit that is not fully refinanced by a Dollar Revolving Credit Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the relevant Dollar L/C Issuer a Dollar L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which Dollar L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Dollar Revolving Credit Lender’s payment
to the Administrative Agent for the account of the relevant Dollar L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such Dollar L/C Borrowing and shall constitute a Dollar L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03. With respect to any Unreimbursed Amount in respect of an
Alternative Currency Letter of Credit that is not fully refinanced by an
Alternative Currency Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant
Alternative Currency L/C Issuer an Alternative Currency L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which Alternative
Currency L/C Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the Default Rate. In such event, each
Alternative Currency Revolving Credit Lender’s payment to the Administrative
Agent for the account of the relevant Alternative Currency L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such Alternative Currency L/C Borrowing and shall constitute an Alternative
Currency L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

 

-78-



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect plus any administrative, processing
or similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Appropriate Lender such Lender’s L/C Advance in
respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Appropriate Lender its Pro Rata Share thereof (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s L/C Advance was outstanding) in the same funds as those received
by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date

 

-79-



--------------------------------------------------------------------------------

such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The Obligations of the
Revolving Credit Lenders under this clause (d)(ii) shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally;

(vi) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

 

-80-



--------------------------------------------------------------------------------

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to punitive or
consequential damages or lost profits, claims in respect of which are waived by
the Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by acts or omissions of such L/C Issuer constituting gross
negligence or willful misconduct on the part of such L/C Issuer.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) a
problem with the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (iii) of this Section 2.03(f); provided that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to lost profits or
punitive or consequential damages suffered by the Borrower that were caused by
such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Borrower to Cash Collateralize its L/C
Obligations pursuant to Section 8.02(c), (ii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing or (iii) for any reason, any
Letter of Credit is outstanding at the time of termination of the Revolving
Credit Commitments and a backstop letter of credit that is satisfactory to the
L/C Issuer in its sole discretion is not in place, then the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such Event of
Default), and shall do so not later than 2:00 p.m. on (x) in the case of the
immediately preceding clause (i) or (iii), (1) the Business Day that the
Borrower

 

-81-



--------------------------------------------------------------------------------

receives notice thereof, if such notice is received on such day prior to 12:00
noon or (2) if clause (1) above does not apply, the Business Day immediately
following the day that the Borrower receives such notice and (y) in the case of
the immediately preceding clause (ii), the Business Day on which an Event of
Default set forth under Section 8.01(f) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day. For purposes hereof,
“Cash Collateralize” means to pledge (as a first priority perfected security
interest) and deposit with or deliver to the Administrative Agent, for the
benefit of the relevant L/C Issuer and the Appropriate Lenders, as collateral
for the L/C Obligations, cash or deposit account balances (“Cash Collateral”)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Appropriate Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Revolving Credit Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked
accounts at the Administrative Agent and may be invested in Cash Equivalents
selected by the Administrative Agent in its sole discretion. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Law, to
reimburse the relevant L/C Issuer. To the extent the amount of any Cash
Collateral exceeds the then Outstanding Amount of such L/C Obligations and so
long as no Event of Default has occurred and is continuing, the excess shall be
refunded to the Borrower. In the case of clause (i) or (ii) above, if such Event
of Default is cured or waived and no other Event of Default is then occurring
and continuing, the amount of any Cash Collateral shall be refunded to the
Borrower.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Dollar Revolving Credit Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Dollar Letter of Credit issued pursuant to this Agreement
equal to (A) the Applicable Rate then in effect for the applicable Class or
Classes of such Dollar Revolving Credit Lender’s Dollar Revolving Credit
Commitments times the daily maximum amount then available to be drawn under such
Dollar Letter of Credit (whether or not such maximum amount is then in effect
under such Dollar Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Dollar Letter of Credit), minus (B) the fronting
fee set forth in Section 2.03(j) below. Such letter of credit fees shall be
computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Dollar Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum

 

-82-



--------------------------------------------------------------------------------

amount of each Dollar Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(ii) The Borrower shall pay to the Administrative Agent for the account of each
Alternative Currency Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Alternative Currency Letter of Credit
issued pursuant to this Agreement equal to (A) the Applicable Rate times the
daily maximum Dollar Amount then available to be drawn under such Alternative
Currency Letter of Credit (whether or not such maximum amount is then in effect
under such Alternative Currency Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Alternative Currency Letter
of Credit), minus (B) the fronting fee set forth in Section 2.03(j) below. Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be due and payable in Dollars on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Alternative Currency
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Alternative Currency Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit. Such fronting fees shall be computed on a quarterly basis
in arrears. Such fronting fees shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Addition of an L/C Issuer.

(i) A Dollar Revolving Credit Lender may become an additional Dollar L/C Issuer
hereunder pursuant to a written agreement among the Borrower, the Administrative
Agent and such Dollar Revolving Credit Lender. The Administrative Agent shall
notify the Dollar Revolving Credit Lenders of any such additional Dollar L/C
Issuer.

(ii) An Alternative Currency Revolving Credit Lender may become an additional
Alternative Currency L/C Issuer hereunder pursuant to a written agreement among

 

-83-



--------------------------------------------------------------------------------

the Borrower, the Administrative Agent and such Alternative Currency Revolving
Credit Lender. The Administrative Agent shall notify the Alternative Currency
Revolving Credit Lenders of any such additional Alternative Currency L/C Issuer.

(iii) On the last Business Day of each March, June, September and December (and
on such other dates as the Administrative Agent may request), each L/C Issuer
shall provide the Administrative Agent a list of all Letters of Credit issued by
it that are outstanding at such time together with such other information as the
Administrative Agent may from time to time reasonably request.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day (other than the
Closing Date) until the Maturity Date in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Dollar Revolving Credit Loans and Dollar L/C Obligations
of the Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s Dollar Revolving Credit Commitment; provided that, after giving effect
to any Swing Line Loan, the aggregate Outstanding Amount of the Dollar Revolving
Credit Loans of any other Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Dollar L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Dollar Revolving Credit Commitment then in effect. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Swing Line
Loans shall only be denominated in Dollars. Immediately upon the making of a
Swing Line Loan, each Dollar Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Swing Line
Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess of $100,000 shall be an
integral multiple of $25,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly

 

-84-



--------------------------------------------------------------------------------

by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Dollar Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Dollar Revolving
Credit Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the aggregate Dollar Revolving Credit Commitments and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Dollar Revolving Credit Lender shall
make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the date specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Dollar Revolving Credit Lender that so makes funds available shall be deemed to
have made a Dollar Revolving Credit Loan that is a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a Dollar
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Dollar
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Dollar Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

 

-85-



--------------------------------------------------------------------------------

(iii) If any Dollar Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Dollar Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Dollar Revolving Credit Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Dollar Revolving Credit Lender’s obligation to make Dollar Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Dollar Revolving Credit Lender’s obligation to make Dollar Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Dollar Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Dollar Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Dollar Revolving Credit Lenders under this clause
(d)(ii)

 

-86-



--------------------------------------------------------------------------------

shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Dollar Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans of any Class or Classes or
Revolving Credit Loans of any Class or Classes in whole or in part without
premium or penalty except as set forth in Section 2.09(c); provided that
(1) such notice must be received by the Administrative Agent not later than
12:00 noon (New York, New York time in the case of Loans denominated in Dollars
or London, England time in the case of Loans denominated in an Alternative
Currency) (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four (4) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in an
Alternative Currency and (C) on the date of prepayment of Base Rate Loans;
(2) any partial prepayment of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof; (3) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding (it being understood that Base
Rate Loans shall be denominated in Dollars only); and (4) each prepayment of
Term Loans pursuant to this Section 2.05(a)(i) shall be applied pro rata to each
Class of Term Loans (based upon the then outstanding principal amounts of the
respective Classes of Term Loans); provided that (x) in the case of a voluntary
prepayment of Term Loans pursuant to this Section 2.05(a)(i), in lieu of such
application on a pro rata basis to each Class of Term Loans, at any time the
Borrower may, at its option, direct that such prepayment be applied (in which
case it shall be applied) (I) first, to then outstanding Incremental Term B-2
Loans until all then outstanding Incremental Term B-2 Loans have been repaid in
full, and (II) thereafter, to the successive Class or Classes of Term Loans with
the then next earliest Maturity Date (ratably among such Classes, if multiple
Classes exist with the same Maturity Date), until all such Term Loans have been
repaid in full, and so on, and (y) it is understood and agreed that the
preceding clause (4) may be modified as expressly provided in Section 2.15 or
2.16 in connection with a Refinancing Amendment or Extension Amendment, as the
case may be. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid and the payment
amount specified in such notice shall be due and payable on the

 

-87-



--------------------------------------------------------------------------------

date specified therein. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each prepayment of
principal of, and interest on, Alternative Currency Revolving Credit Loans shall
be made in the relevant Alternative Currency (even if the Borrower is required
to convert currency to do so). Each prepayment of the Loans of a given Class
pursuant to this Section 2.05(a) shall be paid to the Appropriate Lenders in
accordance with their respective Pro Rata Shares.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. All Swing Line Loans shall be denominated
in Dollars only.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of the
applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

(iv) Voluntary prepayments of Term Loans shall be applied within a Class of Term
Loans to the remaining scheduled installments of principal of such Class of Term
Loans pursuant to Section 2.07(a) pro rata according to the respective
outstanding principal amounts thereof and otherwise in a manner determined at
the discretion of the Borrower and specified in the notice of prepayment.

(b) Mandatory.

(i) Excess Cash Flow. Within five (5) Business Days after financial statements
have been delivered pursuant to Section 6.01(a) and the related Calculation
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall
offer to prepay, subject to clause (b)(vi) of this Section 2.05, an aggregate
principal amount of Term Loans (on a pro rata basis based on the Dollar Amount
thereof) equal to (A) 50% (such percentage as it may be reduced as described
below, the “ECF Percentage”) of Excess Cash Flow, if any, for the fiscal year
covered by such financial statements (commencing with the fiscal year ended
September 30, 2008) minus (B) the sum of (i) all voluntary prepayments of Term
Loans during such fiscal year and (ii) all voluntary prepayments of Revolving
Credit Loans during such fiscal year to the extent the Revolving Credit
Commitments are permanently reduced by the amount of such payments, in the case
of each of the immediately preceding clauses (i) and (ii), to the extent such
prepayments are not funded with the proceeds of Indebtedness or anything else
other than internally generated

 

-88-



--------------------------------------------------------------------------------

cash flow; provided that (x) the ECF Percentage shall be 25% if the Secured
Leverage Ratio for the fiscal year covered by such financial statements as set
forth in the Calculation Certificate delivered pursuant to Section 6.02(a) was
less than or equal to 3.0 to 1.0 and greater than 2.5 to 1.0 and (y) the ECF
Percentage shall be 0% if the Secured Leverage Ratio for the fiscal year covered
by such financial statements as set forth in the Calculation Certificate
delivered pursuant to Section 6.02(a) was less than or equal to 2.5 to 1.0.

(ii) Disposition or Casualty Event. (A) If (x) the Borrower or any of its
Restricted Subsidiaries Disposes of any property or assets (other than any
Disposition of any property or assets permitted by Section 7.05(a), (b), (c),
(d), (e), (g), (h), (i), (k), (l), (m), (n), (o) or (p)) or (y) any Casualty
Event occurs, which results in the realization or receipt by the Borrower or
such Restricted Subsidiary of Net Cash Proceeds, the Borrower shall offer to
prepay on or prior to the date which is ten (10) Business Days after the date of
the realization or receipt of such Net Cash Proceeds, subject to clause (b)(vi)
of this Section 2.05, an aggregate principal amount of Term Loans (on a pro rata
basis based on the Dollar Amount thereof) equal to 100% (such percentage as it
may be reduced as described below, the “Disposition Prepayment Percentage”) of
all Net Cash Proceeds realized or received; provided that the Disposition
Prepayment Percentage shall be 0% if the Secured Leverage Ratio for the Test
Period immediately preceding such Disposition or Casualty Event calculated on a
pro forma basis for such Disposition or Casualty Event in accordance with
Section 1.10 as set forth in the Calculation Certificate delivered pursuant to
Section 6.02(a) was less than or equal to 2.5 to 1.0; provided, further, that,
(1) except as provided in Section 7.05(f)(i) and (j)(iii), no prepayment shall
be required pursuant to this Section 2.05(b)(ii)(A) with respect to such portion
of such Net Cash Proceeds that the Borrower shall have, on or prior to such
date, given written notice to the Administrative Agent of its intent to reinvest
in accordance with Section 2.05(b)(ii)(B), and (2) to the extent any applicable
documentation governing Permitted First Priority Refinancing Debt requires the
Borrower to prepay or make an offer to purchase such Permitted First Priority
Refinancing Debt with such Net Cash Proceeds, the amount of prepayment required
pursuant to this Section 2.05(b)(ii)(A) shall be deemed to be the amount equal
to the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the Term
Loans and the denominator of which is the sum of the outstanding principal
amount of the Permitted First Priority Refinancing Debt with respect to which
such a requirement to prepay or make an offer to purchase exists and the
outstanding principal amount of the Term Loans; provided further that the
Borrower shall not be permitted to reinvest any such Net Cash Proceeds in
accordance with Section 2.05(b)(ii)(B) below to the extent the Borrower applies
any such Net Cash Proceeds to prepay or purchase Permitted First Priority
Refinancing Debt, and to the extent the Borrower makes any such prepayment or
purchase of Permitted First Priority Refinancing Debt, the Borrower shall prepay
Term Loans in accordance with this paragraph within one (1) Business Day of such
prepayment or purchase without giving effect to clause (1) of the proviso
above). Notwithstanding anything herein to the contrary, the Term Loans shall be
required to be prepaid from the Net Cash Proceeds of a Disposition or Casualty
Event before any Permitted First Priority Refinancing Debt issued on the date
hereof is paid with such Net Cash Proceeds.

 

-89-



--------------------------------------------------------------------------------

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may, subject to Section 2.05(b)(ii)(A), reinvest all
or any portion of such Net Cash Proceeds in assets useful for its business
within (x) fifteen (15) months following receipt of such Net Cash Proceeds or
(y) if the Borrower enters into a legally binding commitment to reinvest such
Net Cash Proceeds within fifteen (15) months following receipt thereof, within
the later of (1) fifteen (15) months following receipt thereof and (2) one
hundred and eighty (180) days of the date of such legally binding commitment;
provided that if any Net Cash Proceeds are no longer intended to be or cannot be
so reinvested at any time after delivery of a notice of reinvestment election,
and subject to clauses (b)(vi) of this Section 2.05, an amount equal to any such
Net Cash Proceeds shall be applied within five (5) Business Days after the
Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested to the prepayment of the Term Loans or
Permitted First Priority Refinancing Debt as set forth in this Section 2.05.

(iii) Certain Indebtedness. If the Borrower or any Restricted Subsidiary incurs
or issues any Indebtedness not expressly permitted to be incurred or issued
pursuant to Section 7.03 (other than clause (y)(i) thereof), the Borrower shall
offer to prepay, subject to clause (b)(vi) of this Section 2.05, an aggregate
principal amount of Term Loans equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds.

(iv) Alternative Currency Revolving Credit Obligations. If the Administrative
Agent notifies the Borrower at any time that the Alternative Currency Revolving
Credit Exposure at such time exceeds an amount equal to 105% of the aggregate
Alternative Currency Revolving Credit Commitments then in effect, then, within
two Business Days after receipt of such notice, the Borrower shall prepay
Alternative Currency Revolving Loans and/or the Borrower shall Cash
Collateralize the Alternative Currency L/C Obligations in an aggregate amount
sufficient to reduce such Alternative Currency Revolving Credit Exposure as of
such date of payment to an amount not to exceed 100% of the aggregate
Alternative Revolving Credit Commitments then in effect; provided that, subject
to the provisions of Section 2.03(g), the Borrower shall not be required to Cash
Collateralize the Alternative Currency L/C Obligations pursuant to this
Section 2.05(b)(iv) unless after the prepayment in full of the Alternative
Currency Revolving Credit Loans and Swing Line Loans the Alternative Currency
Revolving Credit Exposure exceeds the aggregate Alternative Currency Revolving
Credit Commitments then in effect. The Administrative Agent may, at any time and
from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of further exchange rate fluctuations.

(v) Application. (A) The amount of each principal repayment of Term Loans made
as required by this Section 2.05(b) shall be applied pro rata to each Class of
Term Loans (based upon the then outstanding principal amounts of the respective
Classes of Term Loans) in direct order of maturity; provided that at the request
of the Borrower, in lieu of such application on a pro rata basis among all
Classes of Term Loans, such prepayment may be applied (I) first, to then
outstanding Incremental Term B-2 Loans until

 

-90-



--------------------------------------------------------------------------------

all then outstanding Incremental Term B-2 Loans have been repaid in full, and
(II) thereafter, to the successive Class or Classes of Term Loans with the then
next earliest Maturity Date (ratably among such Classes, if multiple Classes
exist with the same Maturity Date), until all such Term Loans have been repaid
in full, and so on; and (B) each such prepayment shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares of such
prepayment subject to clause (vi) of this Section 2.05(b).

(vi) Rejection Right. The Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to clauses (i) through (iii) of this Section 2.05(b) at least three (3) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Term Lender of the contents of the Borrower’s prepayment notice and of such Term
Lender’s pro rata share of the prepayment. Each Term Lender may reject all or a
portion of its pro rata share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (i) through (iii)) of this Section 2.05(b) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Borrower no
later than 5:00 p.m. (New York time) one Business Day after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds shall be offered to
the Term Lenders not so declining such prepayment on a pro rata basis in
accordance with the Dollar Amounts of the Term Loans of such Lender (with such
non-declining Term Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner specified by the Administrative
Agent). To the extent such non-declining Term Lenders elect to decline their pro
rata share of such Declined Proceeds, any Declined Proceeds remaining thereafter
shall be retained by the Borrower (“Retained Declined Proceeds”).
Notwithstanding the foregoing, no Term Lender shall be permitted to issue a
Rejection notice with respect to any mandatory prepayment made pursuant to
Section 2.05(b)(vii).

(vii) Credit Agreement Refinancing Indebtedness Proceeds. If the Borrower incurs
or issues any Credit Agreement Refinancing Indebtedness, the Borrower shall,
substantially contemporaneously with such incurrence or issuance, prepay Term
Loans in an aggregate Dollar Amount equal to 100% of the Net Cash Proceeds of
such issuance. Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind or amend any notice of prepayment under this
Section 2.05(b)(vii) if such prepayment would have resulted from an issuance of
Credit Agreement Refinancing Indebtedness, which issuance shall not be
consummated or shall otherwise be delayed.

 

-91-



--------------------------------------------------------------------------------

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent one (1) Business Day prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$500,000 or any whole multiple of $100,000 in excess thereof and (iii) if, after
giving effect to any reduction of the Commitments, the Swing Line Sublimit
exceeds the amount of the Dollar Revolving Credit Facility, such sublimit shall
be automatically reduced by the amount of such excess. Except as provided above,
the amount of any such Dollar Revolving Credit Commitment reduction shall not be
applied to the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of the applicable Facility, which refinancing shall not be
consummated or otherwise shall be delayed.

(b) Mandatory. The Term Commitment of each Term B-1 Lender was automatically and
permanently reduced to $0 upon the making of such Term Lender’s Term B-1 Loans
pursuant to Section 2.01(a)(i). The Term Commitment of each Incremental Term B-2
Lender was automatically and permanently reduced to $0 upon the making of such
Lender’s Incremental Term B-2 Loans pursuant to Section 2.01(a)(ii). The
Revolving Credit Commitments shall terminate on the Maturity Date for the
Revolving Credit Facilities. The Term B-3 Commitment of each Term B-3 Lender
shall be automatically and permanently reduced to $0 upon the conversion of all
or a portion of such Term B-3 Lender’s Existing Term B-1 Loans into Term B-3
Loans pursuant to Section 2.01(a)(iii).

 

-92-



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Dollar Revolving Credit Commitments or Alternative
Currency Revolving Credit Commitments, as applicable, shall be paid on the
effective date of such termination.

SECTION 2.07. Repayment of Loans.

(a) Term Loans. (i) The Borrower shall repay to the Administrative Agent for the
ratable account of the Term B-1 Lenders and Term B-3 Lenders, on the last
Business Day of each March, June, September and December, (x) commencing on the
last Business Day of March 2008 until the last Business Day of December 2010, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Term B-1 Loans outstanding on the Closing Date (the “Quarterly Amortization
Amount”), and (y) commencing on the last Business Day of March 2011, (1) to the
Term B-1 Lenders, a percentage of the Quarterly Amortization Amount equal to the
percentage of all outstanding Term B-1 Loans on the Restatement Effective Date
not reclassified as Term B-3 Loans, and (2) to the Term B-3 Lenders, a
percentage of the Quarterly Amortization Amount equal to the percentage of all
outstanding Term B-1 Loans reclassified as Term B-3 Loans on the Restatement
Effective Date (which payments described in this Section 2.07(a) shall be
reduced with respect to each Class of Term Loans as a result of the application
of prepayments, whether prior to or after the Restatement Effective Date, in
accordance with the order of priority set forth in Section 2.05 or in connection
with any Extension as provided in Section 2.16).

(ii) The Borrower shall repay to the Administrative Agent for the ratable
account of the Incremental Term B-2 Lenders, on the last Business Day of each
March, June, September and December, commencing with the next date after the
Amendment No. 1 Effective Date on which a principal payment is due and payable
under Section 2.07(a)(i) with respect to the Term B-1 Loans, after giving effect
to any prepayment of the Term B-1 Loans made prior to the Amendment No. 1
Effective Date, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Incremental Term B-2 Loans outstanding on the Amendment
No. 1 Effective Date (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05 or in connection with any Extension as provided in Section 2.16).

(iii) The Borrower shall repay to the Administrative Agent for the ratable
account of the Appropriate Lenders, on the Maturity Date for each Class of Term
Loans, the aggregate principal amount of all Term Loans of such Class
outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the applicable Maturity
Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

 

-93-



--------------------------------------------------------------------------------

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
Maturity Date for the Dollar Revolving Credit Facility.

(d) For the avoidance of doubt, all Loans shall be repaid, whether pursuant to
this Section 2.07 or otherwise, in the currency in which they were made.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan that is an Alternative Currency Revolving Credit Loan that is not
denominated in Dollars of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Dollar
Revolving Credit Loans. For the avoidance of doubt, each Alternative Currency
Revolving Credit Loan (other than an Alternative Currency Revolving Credit Loan
denominated in Dollars) shall be a Eurocurrency Rate Loan. For purposes of
clause (i) above, in the event that the actual Eurocurrency Rate for the
applicable Interest Period shall be less than 3.00% per annum, the Eurocurrency
Rate applicable to the Incremental Term B-2 Loans that are Eurocurrency Rate
Loans shall be deemed to be 3.00% per annum. For purposes of clause (ii) above,
in the event that the actual Base Rate from the applicable borrowing date shall
be less than 4.00% per annum, the Base Rate applicable to the Incremental Term
B-2 Loans that are Base Rate Loans shall be deemed to be 4.00% per annum.

(b) The Borrower shall pay interest on past due amounts hereunder (whether
principal, interest, fees or other amounts) at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(i)
and (j):

(a) Commitment Fee. With respect to each Revolving Credit Facility, the Borrower
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender

 

-94-



--------------------------------------------------------------------------------

for such Facility in accordance with its Pro Rata Share, a commitment fee equal
to the Applicable Rate with respect to commitment fees then in effect for the
applicable Class or Classes of such Revolving Credit Lender’s Revolving Credit
Commitments times the actual daily amount by which the aggregate Revolving
Credit Commitment for such Facility exceeds the sum of (A) the Outstanding
Amount of Revolving Credit Loans for such Facility and (B) the Outstanding
Amount of L/C Obligations for such Facility; provided that any commitment fee
accrued with respect to any of the Revolving Credit Commitments under such
Facility of a Defaulting Lender during the period prior to the time such Lender
became a Defaulting Lender and unpaid at such time shall not be payable by the
Borrower so long as such Lender shall be a Defaulting Lender except to the
extent that such commitment fee shall otherwise have been due and payable by the
Borrower prior to such time; provided further that no commitment fee shall
accrue on any of the Revolving Credit Commitments under any Facility of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fees for a Revolving Credit Facility shall accrue at all times from
the Closing Date until the Maturity Date for such Facility, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for such Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

(c) Prepayment Premium. Notwithstanding anything herein to the contrary, all
prepayments of principal of Term B-3 Loans (whether voluntary or mandatory) made
as a result of a Repricing Transaction and any amendment to the terms of the
Term B-3 Loans constituting a Repricing Transaction, in each case after the
Restatement Effective Date and on or prior to the first anniversary of the
Restatement Effective Date, will be subject to payment to the Administrative
Agent, for the ratable account of each Lender with outstanding Term B-3 Loans,
of a fee in an amount equal to 1.0% of the aggregate principal amount of the
Term B-3 Loans so prepaid or amended. Such prepayment fees shall be due and
payable upon the date of any such prepayment or amendment of Term B-3 Loans in
connection with, or constituting, a Repricing Transaction.

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360 day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which

 

-95-



--------------------------------------------------------------------------------

the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note or Notes payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally.

 

-96-



--------------------------------------------------------------------------------

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to payments in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office for
payment and in Same Day Funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time on
the dates specified herein. If, for any reason, the Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
the Borrower shall make such payment in Dollars in the Dollar Amount of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m. (New York, New York time), in the case of payments in
Dollars, or (ii) after the Applicable Time in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder
for the account of any Lender or an L/C Issuer hereunder, that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to such Lender or L/C Issuer. If
and to the extent that such payment was not in fact made to the Administrative
Agent in Same Day Funds, then such Lender or L/C Issuer shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender or L/C Issuer in Same Day Funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender or L/C
Issuer to the date such amount is repaid to the Administrative Agent in Same Day
Funds at the applicable Overnight Rate from time to time in effect.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

-97-



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.10) with respect to such
participation as fully as if such Lender were the direct creditor

 

-98-



--------------------------------------------------------------------------------

of the Borrower in the amount of such participation. The Administrative Agent
will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (a) one or more
additional tranches of term loans or, if satisfactory to the Administrative
Agent, an increase of an existing tranche (the “Incremental Term Loans”),
(b) one or more increases in the amount of the Dollar Revolving Credit
Commitments (each such increase, a “Dollar Revolving Commitment Increase”) or
(c) one or more increases in the amount of the Alternative Currency Revolving
Credit Commitments (each such increase, an “Alternative Currency Revolving
Commitment Increase” and, together with any Dollar Revolving Commitment
Increase, a “Revolving Commitment Increase”); provided that (i) upon the
effectiveness of any Incremental Amendment referred to below, no Default under
Section 8.01(a) or Event of Default shall exist and (ii) at the time that any
such Incremental Term Loan is made (and after giving effect thereto), no Default
under Section 8.01(a) or Event of Default shall exist. Each tranche of
Incremental Term Loans and each Revolving Commitment Increase shall be in an
aggregate principal amount that is not less than a Dollar Amount of $50,000,000
(provided that such amount may be less than a Dollar Amount of $50,000,000 if
such amount represents all remaining availability under the limit set forth in
the next sentence). Notwithstanding anything to the contrary herein, the
aggregate amount of the Incremental Term Loans and the Revolving Commitment
Increases shall not exceed $1,000,000,000. The Incremental Term Loans (a) shall
rank pari passu in right of payment and of security with the Revolving Credit
Loans and the Term B-1 Loans made on the Closing Date, (b) shall not mature
earlier than the Maturity Date with respect to the Term B-1 Loans made on the
Closing Date and (c) shall be treated substantially the same as the Term B-1
Loans made on the Closing Date (in each case, including with respect to
mandatory and voluntary prepayments), provided that (i) the terms and conditions
applicable to Incremental Term Loans may be materially different from those of
such Term B-1 Loans to the extent such differences (other than interest rates
and amortization schedule) are reasonably acceptable to the Administrative Agent
and (ii) the interest rates and amortization schedule applicable to the
Incremental Term Loans shall be determined by the Borrower and the lenders
thereof; provided that the Incremental Term Loans shall not have a Weighted
Average Life to Maturity shorter than that of the Term B-1 Loans made on the
Closing Date (except by virtue of amortization or prepayment of such Term B-1
Loans prior to the time of such incurrence). Each notice from the Borrower
pursuant to this Section shall set forth the requested amount and proposed terms
of the relevant Incremental Term Loans or Revolving Commitment Increases.
Incremental Term Loans may be made, and Revolving Commitment Increases may be
provided, by any existing Lender (it being understood that no existing Term
Lender will have an obligation to make a portion of any Incremental Term Loan
and no existing

 

-99-



--------------------------------------------------------------------------------

Revolving Credit Lender will have an obligation to provide a portion of any
Revolving Commitment Increase), in each case on terms permitted in this
Section 2.14 and otherwise on terms reasonably acceptable to the Administrative
Agent, or by any other lender (any such other lender being called an “Additional
Lender”), provided that the Administrative Agent shall have consented (such
consent not to be unreasonably withheld) to such Lender’s or Additional Lender’s
making such Incremental Term Loans or providing such Revolving Commitment
Increases if such consent would be required under Section 10.07(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Lender. Commitments in respect of Incremental Term Loans
and Revolving Commitment Increases shall become Commitments (or in the case of a
Revolving Commitment Increase to be provided by an existing Revolving Credit
Lender, an increase in such Lender’s applicable Revolving Credit Commitment)
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders or Loan Parties, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section. The effectiveness of
(and, in the case of any Incremental Amendment for an Incremental Term Loan, the
borrowing under) any Incremental Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.02 (it
being understood that all references to “the date of such Credit Extension” or
similar language in such Section 4.02 shall be deemed to refer to the effective
date of such Incremental Amendment) and such other conditions as the parties
thereto shall agree. The Borrower shall use the proceeds of the Incremental Term
Loans and Revolving Commitment Increases for any purpose not prohibited by this
Agreement. Upon each increase in (A) the Dollar Revolving Credit Commitments
pursuant to this Section 2.14, (x) each Dollar Revolving Credit Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Dollar
Revolving Commitment Increase (each a “Dollar Revolving Commitment Increase
Lender”), and each such Revolving Commitment Increase Lender will automatically
and without further act be deemed to have assumed, a portion of such Dollar
Revolving Credit Lender’s participations hereunder in outstanding Dollar Letters
of Credit and Swing Line Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Dollar Letters of Credit
and (ii) participations hereunder in Swing Line Loans held by each Dollar
Revolving Credit Lender (including each such Dollar Revolving Commitment
Increase Lender) will equal the percentage of the aggregate Dollar Revolving
Credit Commitments of all Dollar Revolving Credit Lenders represented by such
Dollar Revolving Credit Lender’s Revolving Credit Commitment and (y) if, on the
date of such increase, there are any Dollar Revolving Credit Loans outstanding,
such Dollar Revolving Credit Loans shall on or prior to the effectiveness of
such Dollar Revolving Commitment Increase be prepaid from the proceeds of
additional Dollar Revolving Credit Loans made hereunder (reflecting such
increase in Dollar Revolving Credit Commitments), which prepayment shall be
accompanied by accrued interest on the Dollar Revolving Credit Loans being
prepaid and any costs incurred by any Lender in accordance with Section 3.05 and
(B) the Alternative Currency Revolving Credit Commitments pursuant to this
Section 2.14, (x) each Alternative Currency Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to

 

-100-



--------------------------------------------------------------------------------

each Lender providing a portion of the Alternative Currency Revolving Commitment
Increase (each an “Alternative Currency Revolving Commitment Increase Lender”
and, together with each Dollar Revolving Commitment Increase Lender, the
“Revolving Commitment Increase Lenders”), and each such Alternative Currency
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Alternative Currency Revolving
Credit Lender’s participations hereunder in outstanding Alternative Currency
Letters of Credit such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Alternative Currency Letters of Credit held by each
Alternative Currency Revolving Credit Lender (including each such Alternative
Currency Revolving Commitment Increase Lender) will equal the percentage of the
aggregate Alternative Currency Revolving Credit Commitments of all Alternative
Currency Revolving Credit Lenders represented by such Alternative Currency
Revolving Credit Lender’s Revolving Credit Commitment and (y) if, on the date of
such increase, there are any Alternative Currency Revolving Credit Loans
outstanding, such Alternative Currency Revolving Credit Loans shall on or prior
to the effectiveness of such Alternative Currency Revolving Commitment Increase
be prepaid from the proceeds of additional Alternative Currency Revolving Credit
Loans made hereunder (reflecting such increase in Alternative Currency Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Alternative Currency Revolving Credit Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.05. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15. Refinancing Amendments. At any time after the Restatement
Effective Date, the Borrower may obtain from any Lender or any Additional
Refinancing Lender Credit Agreement Refinancing Indebtedness in respect of all
or any portion of the Term Loans then outstanding under this Agreement (which
for this purpose will be deemed to include any then outstanding Refinancing Term
Loans), in the form of Refinancing Term Loans, in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu in right of payment and of security with
the other Term Loans and Term Commitments hereunder, (ii) have such pricing and
optional prepayment terms as may be agreed by the Borrower and the Lenders
thereof, (iii) except as may be agreed to by the Lenders and Additional
Refinancing Lenders providing such Credit Agreement Refinancing Indebtedness in
the respective Refinancing Amendment (but solely as it relates to such Lenders
waiving their pro rata share of any applicable prepayment or repayment), each
Class of Refinancing Term Loans shall be prepaid and repaid on a pro rata basis
or less than a pro rata basis (but not greater than a pro rata basis) with all
voluntary prepayments and mandatory prepayments of the other Classes of Term
Loans, it being understood that the amortization schedule applicable to the
Refinancing Term Loans shall be determined by the Borrower and the Lenders
providing the Refinancing Term Loans and (iv) except as provided in clauses
(ii) and (iii) above or as provided below, shall have covenants, events of
default, guarantees, collateral and other terms which are

 

-101-



--------------------------------------------------------------------------------

substantially identical to, or less favorable to the Lenders of such Refinancing
Term Loans than, the Refinanced Debt; provided further that the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other covenants or other
provisions that are agreed between the Borrower and the Lenders thereof and
applicable only during periods after the Latest Maturity Date that is in effect
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained. The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Sections 4.02(a), (b) and (c) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent (including Mortgage amendments) in order
to ensure that the Refinancing Term Loans are provided with the benefit of the
applicable Loan Documents. Each tranche of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.15 shall be in an aggregate principal
amount that is not less than $50,000,000. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Term Loans and Term Commitments subject thereto as
Refinancing Term Loans and/or Refinancing Term Commitments), (ii) provide
certain class protection to the Lenders and Additional Refinancing Lenders
providing such Credit Agreement Refinancing Indebtedness with respect to
voluntary prepayments and mandatory prepayments, (iii) make such other changes
to this Agreement and the other Loan Documents consistent with the provisions
and intent of the third paragraph of Section 10.01 (without the consent of the
Required Lenders called for therein) and (iv) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.

SECTION 2.16. Extension of Term Loans; Extension of Revolving Credit
Commitments.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical

 

-102-



--------------------------------------------------------------------------------

as offered to each Lender under such Existing Term Loan Tranche (including as to
the proposed interest rates and fees payable) and offered pro rata to each
Lender under such Existing Term Loan Tranche and (y) be identical to the Term
Loans under the Existing Term Loan Tranche from which such Extended Term Loans
are to be amended, except that: (i) all or any of the scheduled amortization
payments of principal of the Extended Term Loans may be delayed to later dates
than the scheduled amortization payments of principal of the Term Loans of such
Existing Term Loan Tranche, to the extent provided in the applicable Extension
Amendment; (ii) the Effective Yield with respect to the Extended Term Loans
(whether in the form of interest rate margin, upfront fees, original issue
discount or otherwise) may be different than the Effective Yield for the Term
Loans of such Existing Term Loan Tranche, in each case, to the extent provided
in the applicable Extension Amendment; (iii) the Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and
(iv) Extended Term Loans may have optional prepayment terms (including call
protection) as may be agreed by the Borrower and the Lenders thereof; provided
that no Extended Term Loans may be optionally prepaid prior to the date on which
all Term Loans with an earlier final stated maturity (including Term Loans under
the Existing Term Loan Tranche from which they were amended) are repaid in full,
unless such optional prepayment is accompanied by a pro rata optional prepayment
of such other Term Loans; provided, however, that (A) in no event shall the
final maturity date of any Extended Term Loans of a given Term Loan Extension
Series at the time of establishment thereof be earlier than the then Latest
Maturity Date of any other Term Loans hereunder, (B) the Weighted Average Life
to Maturity of any Extended Term Loans of a given Term Loan Extension Series at
the time of establishment thereof shall be no shorter than the remaining
Weighted Average Life to Maturity of any other Term Loans then outstanding
(except by virtue of amortization or prepayment of such Term Loans prior to the
incurrence of the Extended Term Loans of such Term Loan Extension Series),
(C) any such Extended Term Loans (and the Liens securing the same) shall be
permitted by the terms of the ABL Credit Agreement, the Intercreditor Agreements
(in each case, to the extent the ABL Credit Agreement and the Intercreditor
Agreements are then in effect), and (D) any Extended Term Loans may participate
on a pro rata basis or less than a pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche. Each Term Loan Extension Series of Extended Term Loans incurred under
this Section 2.16 shall be in an aggregate principal amount that is not less
than $50,000,000.

(b) Extension of Revolving Credit Commitments. The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving

 

-103-



--------------------------------------------------------------------------------

Credit Commitments”) and to provide for other terms consistent with this
Section 2.16. In order to establish any Extended Revolving Credit Commitments,
the Borrower shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders under the applicable
Existing Revolver Tranche) (each, a “Revolver Extension Request”) setting forth
the proposed terms of the Extended Revolving Credit Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) be identical to the Revolving Credit Commitments under the
Existing Revolver Tranche from which such Extended Revolving Credit Commitments
are to be amended, except that: (i) the Maturity Date of the Extended Revolving
Credit Commitments may be delayed to a later date than the Maturity Date of the
Revolving Credit Commitments of such Existing Revolver Tranche, to the extent
provided in the applicable Extension Amendment; (ii) the Effective Yield with
respect to extensions of credit under the Extended Revolving Credit Commitments
(whether in the form of interest rate margin, upfront fees, original issue
discount or otherwise) may be different than the Effective Yield for extensions
of credit under the Revolving Credit Commitments of such Existing Revolver
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Revolving Credit Commitments); and (iv) all
borrowings under the applicable Revolving Credit Commitments (i.e., the Existing
Revolver Tranche and the Extended Revolving Credit Commitments of the applicable
Revolver Extension Series) and repayments thereunder shall be made on a pro rata
basis (except for (I) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings) and (II)
repayments required upon the Maturity Date of the non-extending Revolving Credit
Commitments); provided, further, that (A) in no event shall the final maturity
date of any Extended Revolving Credit Commitments of a given Revolver Extension
Series at the time of establishment thereof be earlier than the then Latest
Maturity Date of any other Revolving Credit Commitments hereunder, (B) any such
Extended Revolving Credit Commitments (and the Liens securing the same) shall be
permitted by the terms of the ABL Credit Agreement and the Intercreditor
Agreements (in each case, to the extent the ABL Credit Agreement and the
Intercreditor Agreements are then in effect). Any Extended Revolving Credit
Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each Revolver Extension Series of
Extended Revolving Credit Commitments incurred under this Section 2.16 shall be
in an aggregate principal amount that is not less than $25,000,000.

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No

 

-104-



--------------------------------------------------------------------------------

Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Credit Commitments amended into Extended Revolving Credit Commitments,
as applicable, pursuant to any Extension Request. Any existing Term Lender
wishing to have all or a portion of its Term Loans under the Existing Term Loan
Tranche subject to such Extension Request amended into Extended Term Loans and
any Revolving Credit Lender (each, an “Extending Revolving Credit Lender”)
wishing to have all or a portion of its Revolving Credit Commitments under the
Existing Revolver Tranche subject to such Extension Request amended into
Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, which it has elected to request be amended into
Extended Term Loans or Extended Revolving Credit Commitments, as applicable
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, in respect of which applicable Term Lenders or
Revolving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested to be extended pursuant
to the Extension Request, Term Loans or Revolving Credit Commitments, as
applicable, subject to Extension Elections shall be amended to Extended Term
Loans or Revolving Credit Commitments, as applicable, on a pro rata basis
(subject to rounding by the Administrative Agent, which shall be conclusive)
based on the aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, included in each such Extension Election.

(d) New Revolving Credit Commitment.

(i) Notwithstanding the foregoing, at any time and from time to time, upon
notice by the Borrower to the Administrative Agent, banks, financial
institutions or other institutional lenders or investors (“New Revolving
Commitment Lenders”), which may or may not be then-existing Revolving Credit
Lenders, may elect to provide a new Revolving Credit Commitment (a “New
Revolving Credit Commitment”) hereunder; provided that, the Administrative
Agent, L/C Issuer and Swing Line Lender shall have consented (not to be
unreasonably withheld) to such banks, financial institutions or other
institutional lenders or investors providing such New Revolving Credit
Commitments if such consent would be required under Section 10.07(b) for an
assignment of Revolving Credit Commitments to such Person. Such New Revolving
Credit Commitment will be in an amount (the “New Revolving Amount”) and have the
terms specified in the notice to the Administrative Agent; provided that the
terms of any New Revolving Credit Commitment shall satisfy the requirements set
forth in Section 2.16(b) with respect to Extended Revolving Credit Commitments,
mutatis mutandis, as though such New Revolving Credit Commitment were an
Extended Revolving Credit Commitment with respect to an Existing Revolver
Tranche.

(ii) Upon receipt of a New Revolving Credit Commitment, (A) the Borrower shall
make a Revolver Extension Request to all existing Revolving Credit Lenders of
the

 

-105-



--------------------------------------------------------------------------------

applicable Class or Classes being extended to extend the maturity date of their
Revolving Credit Commitments on the same terms as the New Revolving Credit
Commitment (each Revolving Credit Lender that accepts such Revolver Extension
Request, an “Electing Lender”, and each existing Revolving Credit Lender that is
not an Electing Lender, a “Non-Electing Lender”). Following such election
Electing Lenders will take on a pro rata portion of the New Revolving Credit
Commitments and (i) the Revolving Credit Commitments of all applicable existing
Revolving Credit Lenders will be permanently reduced by an aggregate amount
equal to the New Revolving Amount in the manner specified by Section 2.06(c) and
(B) the New Revolving Credit Commitments of the New Revolving Commitment Lenders
and the Electing Lenders will become effective. For the avoidance of doubt,
after giving effect to such New Revolving Credit Commitments
(“Post-Effectiveness”), (1) the aggregate amount of Revolving Credit Commitments
of all Classes derived from each Class in effect prior to such New Revolving
Credit Commitments will be the same as the aggregate amount of Revolving Credit
Commitments of each Class in effect prior to giving effect to such New Revolving
Credit Commitments (“Pre-Effectiveness”), (2) the Revolving Credit Lenders that
are Non-Electing Lenders will have Revolving Credit Commitments with the same
terms as the Revolving Credit Commitment in effect Pre-Effectiveness and (3) the
Revolving Credit Lenders that are Electing Lenders will have Revolving Credit
Commitments with the same terms as the New Revolving Credit Commitment. Subject
to the foregoing, the New Revolving Credit Commitments of the New Revolving
Commitment Lenders will otherwise be incorporated as Revolving Credit
Commitments hereunder in the same manner in which Extended Revolving Credit
Commitments are incorporated hereunder pursuant to this Section 2.16, and for
the avoidance of doubt, all Borrowings and repayments of Revolving Credit Loans
after the effectiveness of a New Revolving Credit Commitment shall be made pro
rata across all applicable Classes of Revolving Credit Commitments including
such New Revolving Credit Commitment (based on the outstanding principal amounts
of the respective Classes of Revolving Credit Commitments) except for
(I) payments of interest and fees at different rates for each Class of Revolving
Credit Commitments (and related Outstanding Amounts), and (II) repayments
required on the Maturity Date for any particular Class of Revolving Credit
Commitments.

(iii) (A) Upon the effectiveness of each New Revolving Credit Commitment
pursuant to this Section, each Revolving Credit Lender of all applicable
existing Classes of Revolving Credit Commitments immediately prior to such
effectiveness will automatically and without further act be deemed to have
assigned to each New Revolving Commitment Lender, and each such New Revolving
Commitment Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the outstanding (i) participations hereunder in Letters of Credit
and (ii) participations hereunder in Swing Line Loans held by each Revolving
Credit Lender of each applicable Class of Revolving Credit Commitments
(including each such New Revolving Commitment Lender) will equal the percentage
of the aggregate Revolving Credit Commitments of all applicable Classes of
Revolving Credit Lenders represented by such Revolving Credit Lender’s Revolving
Credit Commitment, and (B)

 

-106-



--------------------------------------------------------------------------------

if, on the date of such effectiveness, there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such New Revolving Credit Commitment be prepaid. The Administrative Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.

(e) Extension Amendment. Extended Term Loans, Extended Revolving Credit
Commitments and New Revolving Credit Commitments shall be established pursuant
to an amendment (each, an “Extension Amendment”) to this Agreement among the
Borrower, the Administrative Agent and each Extending Term Lender, Extending
Revolving Credit Lender or New Revolving Commitment Lender, as applicable,
providing an Extended Term Loan, Extended Revolving Credit Commitment or New
Revolving Credit Commitment, as applicable, thereunder which shall be consistent
with the provisions set forth in Sections 2.16(a), (b) or (d) above,
respectively (but which shall not require the consent of any other Lender). The
effectiveness of any Extension Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in Sections 4.02(a),
(b) and (c) and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date other
than changes to such legal opinion resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that the Extended Term Loans, Extended Revolving Credit
Commitments or New Revolving Credit Commitments, as applicable, are provided
with the benefit of the applicable Loan Documents. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Extension
Amendment. Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to an Extension Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Extended Term Loans,
Extended Revolving Credit Commitments or New Revolving Credit Commitments, as
applicable, incurred pursuant thereto, (ii) modify the scheduled repayments set
forth in Section 2.07 with respect to any Existing Term Loan Tranche subject to
an Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.07), (iii) modify the prepayments set forth in
Section 2.05 (other than 2.05(b)(v)(B)) to reflect the existence of the Extended
Term Loans and the application of prepayments with respect thereto, (iv) make
such other changes to this Agreement and the other Loan Documents consistent
with the provisions and intent of the third paragraph of Section 10.01 (without
the consent of the Required Lenders called for therein) and (v) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Extension Amendment.

 

-107-



--------------------------------------------------------------------------------

(f) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as required by law (as determined in the good faith discretion of any
applicable withholding agent), any and all payments by the Borrower or any
Guarantor to or for the account of any Agent or any Lender (which term shall,
for the avoidance of doubt, include, for the purposes of Section 3.01, any L/C
Issuer) under any Loan Document shall be made free and clear of, and without
deduction for, any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, imposed by any Governmental Authority (“Taxes”). If the Borrower or a
Guarantor or the Administrative Agent is required by law (as determined in the
good faith discretion of any applicable withholding agent) to deduct any
Indemnified Taxes (as defined below) or Other Taxes (as defined below) from or
in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i) the sum payable by the Borrower or such Guarantor shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01(a)), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower or Guarantor or the
Administrative Agent shall make such deductions, (iii) the Borrower or Guarantor
shall pay the full amount deducted to the relevant taxing authority, and
(iv) within thirty (30) days after the date of such payment (or, if receipts or
evidence are not available within thirty (30) days, as soon as practicable
thereafter), the Borrower or Guarantor shall furnish to such Agent or Lender (as
the case may be) the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt has been made available to the
Borrower or Guarantor. If the Borrower or Guarantor fails to pay any Indemnified
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to any Agent or any Lender the required receipts or other required
documentary evidence that has been made available to the Borrower or Guarantor,
the Borrower or Guarantor shall indemnify such Agent and such Lender for any
incremental Taxes that may become payable by such Agent or such Lender arising
out of such failure. “Indemnified Taxes” refers to any Taxes arising from any
payment made under any Loan Document excluding, in the case of each Agent and
each Lender, (i) Taxes imposed by a jurisdiction as a result of any connection
between such Agent or Lender and such jurisdiction other than the connection
arising from executing or entering into any Loan Document or any of the
Transactions contemplated by any Loan Document, (ii) any U.S. federal
withholding taxes to the extent imposed at the time a Foreign Lender becomes a
party hereto (or designates a new lending office), except (x) to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts or indemnity payments from any Loan Party with respect to such
withholding tax pursuant to Section 3.01 or (y) if such Foreign Lender is an
assignee pursuant to a request by the Borrower under Section 3.07, (iii) any

 

-108-



--------------------------------------------------------------------------------

Taxes imposed as a result of the failure of any Lender to comply with either the
provisions of Section 3.01(b) or (c) (in the case of any Foreign Lender) or the
provisions of Section 3.01(d) (in the case of any U.S. Lender), and (iv) any tax
that is attributable to a failure of a Lender, or any other legal or beneficial
holder or any foreign financial institution through which payments by or on
account of any Loans are made, to take any action (including entering into an
agreement with the IRS), comply with any information gathering and/or reporting
requirements, or to provide the Borrower and the Administrative Agent with
appropriate certification, in each case, as required to obtain exemption from
any United States federal withholding taxes under Sections 1471 through 1474 of
the Code and any regulations promulgated thereunder and any interpretation or
other guidance issued by the IRS or the Treasury Department in connection
therewith (“FATCA”).

(b) To the extent it is legally able to do so, each Agent or Lender that is not
a “United States person” within the meaning of Section 7701(a)(30) of the Code
(each a “Foreign Lender”) agrees to complete and deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date (or, if later, on or prior
to the date it becomes a party to this Agreement), an accurate, complete and
original signed copy of whichever of the following is applicable: (i) Internal
Revenue Service Form W-8BEN certifying that it is entitled to benefits under an
income tax treaty to which the United States is a party that reduces or
eliminates U.S. federal withholding tax on payments of interest; (ii) Internal
Revenue Service Form W-8ECI certifying that the income receivable pursuant to
any Loan Document is effectively connected with the conduct of a trade or
business in the United States; (iii) if the Foreign Lender (A) is not a bank
described in Section 881(c)(3)(A) of the Code, (B) is not a 10-percent
shareholder described in Section 871(h)(3)(B) of the Code, (C) has income
receivable pursuant to any Loan Document that is not effectively connected with
the conduct of a trade or business in the United States, and (D) is not a
controlled foreign corporation related to the Borrower within the meaning of
Section 864(d) of the Code, a certificate to that effect in substantially the
form attached hereto as Exhibit J to the Original Credit Agreement and an
Internal Revenue Service Form W-8BEN, certifying that the Foreign Lender is not
a United States person; or (iv) to the extent a Foreign Lender is not the
beneficial owner of any obligation of the Borrower or any Guarantor hereunder
(for example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), duly completed copies of Internal Revenue
Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, certificate in
substantially the form attached hereto as Exhibit J to the Original Credit
Agreement, Form W-9 or Form W-8IMY from each beneficial owner, as applicable.

(c) Thereafter and from time to time, each such Foreign Lender shall,
(i) promptly, to the extent it is legally entitled to do so, submit to the
Borrower and the Administrative Agent such additional duly completed and signed
copies of one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United States
taxing authorities) as may then be available to secure an exemption from or
reduction in the rate of U.S. federal withholding tax (A) on or before the date
that any such form, certificate or other evidence previously delivered expires
or becomes obsolete, (B) after the occurrence of a change in the Foreign
Lender’s circumstances requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Borrower and the Administrative
Agent, and (C) from time to time thereafter if reasonably requested by the
Borrower or

 

-109-



--------------------------------------------------------------------------------

the Administrative Agent, and (ii) promptly notify the Borrower and the
Administrative Agent of any change in the Foreign Lender’s circumstances which
would modify or render invalid any previously claimed exemption or reduction.

(d) Each Agent or Lender that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent an accurate, complete and
original signed Internal Revenue Service Form W-9 or successor form certifying
that such Agent or Lender is not subject to United States backup withholding tax
(i) on or prior to the Closing Date (or, if later, on or prior to the date it
becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete, (iii) after the occurrence of a change in the
Agent’s or Lender’s circumstances requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent, and
(iv) from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

(e) Notwithstanding anything else herein to the contrary, if a Foreign Lender is
subject to U.S. federal withholding tax at a rate in excess of zero percent at
the time such Lender or such Agent first becomes a party to this Agreement, such
U.S. federal withholding tax (including additions to tax, penalties and interest
imposed with respect to such U.S. federal withholding tax) shall be considered
excluded from Indemnified Taxes except to the extent the Foreign Lender’s
assignor was entitled to additional amounts or indemnity payments prior to the
assignment. Further, the Borrower shall not be required pursuant to this
Section 3.01 to pay any additional amount to, or to indemnify, any Lender or
Agent, as the case may be, to the extent that such Lender or such Agent becomes
subject to Indemnified Taxes subsequent to the Closing Date (or, if later, the
date such Lender or Agent becomes a party to this Agreement) solely as a result
of a change in the place of organization or place of doing business of such
Lender or Agent or a change in the Lending Office of such Lender (other than at
the written request of the Borrower to change such Lending Office).

(f) The Borrower agrees to pay any and all present or future stamp, court or
documentary taxes and any other excise, property, intangible or mortgage
recording taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(including additions to tax, penalties and interest related thereto) excluding,
in each case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a Participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Document
or the transactions therein, except for Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded taxes described in this Section 3.01(f) being
hereinafter referred to as “Other Taxes”).

(g) If any Indemnified Taxes or Other Taxes are directly asserted against any
Agent or Lender, such Agent or Lender may pay such Indemnified Taxes or Other
Taxes and the Borrower will promptly pay such additional amounts so that each of
such Agent and such Lender receives an amount equal to the sum it would have
received had no such Indemnified Taxes or

 

-110-



--------------------------------------------------------------------------------

Other Taxes been asserted; whether or not such Taxes or Other Taxes were
correctly or legally asserted; provided that if the Borrower reasonably believes
that such Taxes or Other Taxes were not correctly or reasonably asserted, each
Agent or Lender will use reasonable efforts to cooperate with the Borrower to
obtain a refund of such Taxes or Other Taxes (which shall be repaid to Borrower
in accordance with Section 3.01(i)) so long as such efforts would not, in the
sole good faith determination of such Agent or Lender, result in any additional
costs, expenses or risks or be otherwise disadvantageous to it. Payments under
this Section 3.01(g) shall be made within ten (10) days after the date Borrower
receives written demand for payment from such Agent or Lender. A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
or the Agent (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or any other Agent, shall be
conclusive absent manifest error.

(h) If any Lender or Agent determines, in its sole discretion, that it is
entitled to receive a refund in respect of any Indemnified Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by the
Borrower pursuant to this Section 3.01, it shall use its commercially reasonable
efforts to receive such refund and upon receipt of any such refund shall
promptly remit such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund plus any
interest included in such refund by the relevant taxing authority attributable
thereto) to the Borrower, net of all reasonable out of pocket expenses of the
Lender or Agent, as the case may be, and without interest (other than any
interest paid by the relevant taxing authority with respect to such refund);
provided that the Borrower, upon the request of the Lender or Agent, as the case
may be, agrees promptly to return such refund to such party in the event such
party is required to repay such refund to the relevant taxing authority. Such
Lender or Agent, as the case may be, shall provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant taxing authority (provided that such Lender or
Agent may delete any information therein that such Lender or Agent deems
confidential in its reasonable discretion). Nothing herein contained shall
interfere with the right of a Lender or Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or make available its tax returns or any other information it reasonably
deems confidential or require any Lender to do anything that would prejudice its
ability to benefit from any other refunds, credits, reliefs, remission or
repayments to which it may be entitled.

(i) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (g) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to mitigate the effect of any such event, including
by designating another Lending Office for any Loan or Letter of Credit affected
by such event and by completing and delivering or filing any tax related forms
which would reduce or eliminate any amount of Indemnified Taxes or Other Taxes
required to be deducted or withheld or paid by the Borrower; provided that such
efforts are made at the Borrower’s expense and on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.01(j) shall affect or postpone

 

-111-



--------------------------------------------------------------------------------

any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (g).

(j) To the extent it is legally entitled to do so, each Lender shall, at the
time or times prescribed by law and at such time or times reasonably requested
by Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent any forms, documentation, or other information prescribed
by the IRS as may be necessary for the Borrower and the Administrative Agent to
comply with their obligations under FATCA (including, without limitation, those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable) and any
additional documentation reasonably requested by the Borrower or the
Administrative Agent and to determine whether such Lender has or has not
complied with such Lender’s obligations under such Sections and, if necessary,
to determine the amount to deduct and withhold from such payment.

SECTION 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund any Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the applicable Eurocurrency Rate, then, on notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender to
make or continue any affected Eurocurrency Rate Loans or to convert Base Rate
Loans to such Eurocurrency Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans and shall upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all then outstanding affected
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that by reason of any changes affecting the applicable interbank eurodollar
market adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
are not being offered to banks in the relevant interbank eurodollar market for
the applicable amount and the Interest Period of such Eurocurrency Rate Loan, in
each case due to circumstances arising on or after the date hereof, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain any affected
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction

 

-112-



--------------------------------------------------------------------------------

of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, in the case of Loans
denominated in Dollars, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of,
or any change in, or in the interpretation of, any Law, in each case after the
date hereof, there shall be any increase in the cost to such Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Loans or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes covered by Section 3.01, or
any Taxes excluded from the definition of Indemnified Taxes under exception
(i) thereof to the extent such Taxes are imposed on or measured by net income or
profits or branch profits or franchise taxes (imposed in lieu of the foregoing
taxes) and any Taxes excluded from the definition of Indemnified Taxes under
exceptions (ii) and (iii) thereof, (ii) reserve requirements contemplated by
Section 3.04(c), (iii) the requirements of the Bank of England and the Financial
Services Authority or the European Central Bank reflected in the Mandatory Cost
or that does not represent the cost to such Lender of complying with the
requirements of any applicable Law in relation to its making, funding or
maintaining of Eurocurrency Rate Loans and (iv) the implementation or
application of or compliance with the “International Convergence of Capital
Measurement and Capital Standards, a Revised Framework” published by the Basel
Committee on Banking Supervision in June 2004 in the form existing on the date
of this Agreement (“Basel II”) or any other law or regulation which implements
Basel II (whether such implementation, application or compliance is by a
government, regulator, the Lenders or any of its Affiliates or the Agents or any
of its Affiliates)), then from time to time within fifteen (15) days after
demand by such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction. At any time
that any Eurocurrency Rate Loan is affected by the circumstances described in
this Section 3.04(a), the Borrower may either (i) if the affected Eurocurrency
Rate Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower receives any such demand
from such Lender or (ii) if the affected Eurocurrency Rate Loan is then
outstanding and is denominated in Dollars, upon at least three Business Days’
notice to the Administrative Agent, require the affected Lender to convert such
Eurocurrency Rate Loan into a Base Rate Loan, if applicable.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a

 

-113-



--------------------------------------------------------------------------------

consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy), then from time to time upon
demand of such Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
promptly pay to such Lender such additional amounts as will compensate such
Lender for such reduction after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice at least fifteen (15) days prior to the relevant Interest Payment Date,
such additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(d) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b) or (c).

For the avoidance of doubt and notwithstanding anything herein to the contrary,
the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub.L. 111-203,
H.R. 4173), and all requests, rules, guidelines and directives promulgated
thereunder, are deemed to have been introduced or adopted after the date hereof,
regardless of the date enacted or adopted.

SECTION 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense reasonably incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day prior to the last day of the Interest Period for such Loan; or

 

-114-



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of funds obtained by it to
maintain such Eurocurrency Rate Loan or from fees payable to terminate the
deposits from which such funds were obtained.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or Lender may use any
reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on five (5) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such

 

-115-



--------------------------------------------------------------------------------

Lender to (and such Lender shall be obligated to) assign pursuant to and in
accordance with Section 10.07(b) (with the assignment fee to be paid by the
Borrower, in the case of clauses (i) and (iii) only) all of its rights and
obligations under this Agreement (or, with respect to clause (iii) above, all of
its rights and obligations with respect to the Class of Loans or Commitments
that is the subject of the related consent, waiver or amendment) to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person; and provided further that in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to the applicable departure, waiver or
amendment of the Loan Documents. No such replacement shall be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent (or a lost or destroyed note indemnity in lieu
thereof). Pursuant to such Assignment and Assumption, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) the assignee Lender shall purchase, at par, all Loans, accrued
interest, accrued fees and other amounts owing to the assigning Lender as of the
date of replacement and (C) upon such payment (regardless of whether such
replaced Lender has executed an Assignment and Assumption or delivered its Notes
to the Borrower or the Administrative Agent), the assignee Lender shall become a
Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Commitments and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class or Classes of the Loans and (iii) the Required Lenders have agreed
to such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

-116-



--------------------------------------------------------------------------------

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject to
satisfaction of the following conditions precedent, except as otherwise agreed
between the Borrower and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Closing Date;

(iii) each Collateral Document set forth on Schedule 1.01A to the Original
Credit Agreement required to be executed on the Closing Date as indicated on
such schedule, duly executed by each Loan Party thereto, together with, in each
case, subject to Section 6.13:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank;

(B) to the extent required under the Collateral and Guarantee Requirement,
opinions of local counsel for the Loan Parties in states in which the Mortgaged
Properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings; and

(C) evidence (including a perfection certificate) that all other actions,
recordings and filings that the Administrative Agent may deem reasonably
necessary to satisfy the Collateral and Guarantee Requirement shall have been
taken, completed or otherwise provided for in a manner;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to

 

-117-



--------------------------------------------------------------------------------

which such Loan Party is a party or is to be a party on the Closing Date and
customary good standing and foreign qualification certificates for each Loan
Party;

(v) an opinion from Ropes & Gray LLP, New York counsel to the Loan Parties
substantially in the form of Exhibit H to the Original Credit Agreement;

(vi) a certificate attesting to the Solvency of the Borrower and its Restricted
Subsidiaries (taken as a whole) on the Closing Date after giving effect to the
Transactions, from the Chief Financial Officer or Treasurer of the Borrower;

(vii) evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as loss payee and/or additional
insured, as applicable, under each insurance policy with respect to such
insurance as to which the Administrative Agent shall have reasonably requested
to be so named;

(viii) certified copies of the Merger Agreement and schedules thereto, duly
executed by the parties thereto, together with all material agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall reasonably request, each including certification by a
Responsible Officer of the Borrower that such documents are in full force and
effect as of the Closing Date and that the condition specified in clause
(c) below has been satisfied; and

(ix) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.

(b) All fees and expenses required to be paid hereunder and invoiced on or
before the Closing Date shall have been, or concurrently with the closing of the
Transactions shall be, paid in full in cash.

(c) Prior to or substantially simultaneously with the initial Credit Extension
on the Closing Date, (i) the Equity Contribution shall have been consummated
(and to the extent constituting other than common equity interests shall be on
terms and conditions and pursuant to documentation reasonably satisfactory to
the Arrangers to the extent material to the interests of the Lenders); and
(ii) the Merger shall be consummated in all material respects in accordance with
the terms of the Merger Agreement (without giving effect to any amendments or
waivers thereto that are materially adverse to the Lenders without the consent
of the Arrangers, such consent not to be unreasonably withheld or delayed).

(d) Prior to or substantially simultaneously with the initial Credit Extensions
on the Closing Date, the Borrower shall have received at least $1,450,000,000 in
gross cash proceeds from the funding of the Bridge Facility Debt.

(e) The ABL Intercreditor Agreement shall have been duly executed and delivered
by each party thereto, and shall be in full force and effect.

 

-118-



--------------------------------------------------------------------------------

(f) Prior to or substantially simultaneously with the initial Credit Extensions
on the Closing Date, the Borrower shall have terminated the Existing Credit
Agreement.

(g) The Arrangers shall have received (i) the Annual Financial Statements and
(ii) the Quarterly Financial Statements.

(h) The Arrangers shall have received the Pro Forma Financial Statements.

(i) The Arrangers shall have received on or prior to the Closing Date all
documentation and other information reasonably requested in writing by them at
least five business days prior to the Closing Date in order to allow the
Arrangers and the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document (except, in the case of the
initial Credit Extensions on the Closing Date, the representations and
warranties contained in Sections 5.01(d), 5.01(e), 5.02 (other than the first
sentence thereof), 5.03, 5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.11, 5.12, 5.14
and 5.15 and in any other Loan Document) shall be true and correct in all
material respects on and as of the date of such Credit Extension; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further that, any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates. Notwithstanding anything herein to the
contrary, it is understood and agreed that all representations and warranties of
the Borrower and each other Loan Party contained in Article V or any other Loan
Document are made by such Person on the Closing Date regardless of whether they
are conditions to the initial Credit Extensions on the Closing Date.

(b) Except in the case of the initial Credit Extensions on the Closing Date, no
Default shall exist, or would result from such proposed Credit Extension or from
the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

-119-



--------------------------------------------------------------------------------

SECTION 4.03. Conditions to Effectiveness. The effectiveness of the amendment
and restatement of the Original Credit Agreement in the form of this Agreement
is subject to the satisfaction of the conditions precedent set forth in
Section 4 of the Amendment Agreement.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the
Lenders, at the times expressly set forth in Section 4.02, that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Material Subsidiaries (a) is a Person duly organized
or formed, validly existing and in good standing (to the extent such concept
exists in such jurisdiction) under the Laws of the jurisdiction of its
incorporation or organization, (b) has all corporate or other organizational
power and authority to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing (to the extent
such concept exists in such jurisdiction) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, (d) is in compliance with all applicable
Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action. Neither the execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transactions will (a) contravene the terms of any of such
Person’s Organization Documents, (b) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person or
any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any applicable material Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(b) and (c), to the extent that such breach, contravention or violation would
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings

 

-120-



--------------------------------------------------------------------------------

that have been duly obtained, taken, given or made and are in full force and
effect and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) (i) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and their results of operations for
the periods covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (A) except as otherwise expressly noted
therein, and (B) subject, in the case of the Quarterly Financial Statements, to
changes resulting from normal year end adjustments and the absence of footnotes.

(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at June 30, 2007 (including the notes thereto) (the “Pro Forma
Balance Sheet”) and the unaudited pro forma consolidated statement of operations
of the Borrower and its Subsidiaries for the 12-month period ending on such date
(together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Borrower and its
Subsidiaries as at June 30, 2007 and their estimated results of operations for
the period covered thereby.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Closing Date until the fifth anniversary of the Closing Date, copies
of which have been furnished to the Administrative Agent prior to the Closing
Date, and all Projections delivered pursuant to Section 6.01 have been prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time made, it being understood that
projections as to future events are not to be viewed as facts and actual results
may vary materially from such forecasts.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in

 

-121-



--------------------------------------------------------------------------------

equity, in arbitration or before any Governmental Authority, by or against
Holdings, the Borrower or any of the Subsidiaries that would reasonably be
expected to have a Material Adverse Effect.

SECTION 5.07. Labor Matters. Except as would not reasonably be expected to have
a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any of the Borrower or its Subsidiaries pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made based on hours
worked to employees of each of the Borrower or its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Laws dealing
with wage and hour matters; and (c) all payments due from any of the Borrower or
its Subsidiaries on account of employee health and welfare insurance have been
paid or accrued as a liability on the books of the relevant party.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.09. Environmental Matters.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Loan Party and each of
its Subsidiaries is in compliance with all applicable Environmental Laws
(including having obtained all Environmental Permits) and (ii) none of the Loan
Parties or any of their respective Subsidiaries is subject to any pending, or to
the knowledge of the Borrower, threatened Environmental Claim or any other
Environmental Liability.

(b) None of the Loan Parties or any of their respective Subsidiaries has
treated, stored, transported or disposed of Hazardous Materials at, or arranged
for the disposal or treatment or for transport for disposal or treatment, of
Hazardous Materials from, any currently or formerly owned or operated real
estate or facility in a manner that would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect, (i) none of the properties
currently or to the knowledge of the Loan Parties and their respective
subsidiaries, formerly owned, leased or operated by the Loan Parties or their
respective Subsidiaries is listed or formally proposed for listing on the
National Priorities List or any analogous foreign, state or local list;
(ii) there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on at or under any property
currently owned or operated by Holdings, the Borrower or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material at or
on any facility, equipment or property currently owned or operated by Holdings,
the Borrower or any of its Subsidiaries; and (iv) there has been no Release of
Hazardous Materials by any Person on any property currently, or to

 

-122-



--------------------------------------------------------------------------------

the knowledge of the Loan Parties and their respective Subsidiaries formerly,
owned or operated by any of them and there has been no Release of Hazardous
Materials by the Loan Parties or any of their Subsidiaries at any other
location.

(d) The properties currently owned, leased or operated by the Loan Parties and
their Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
response or other corrective action under, or (iii) could give rise to
Environmental Liability, which violations, actions and liability, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.

(e) The Loan Parties and their Subsidiaries are not conducting or financing,
either individually or together with other potentially responsible parties, any
investigation or assessment or response or other corrective action relating to
any actual or threatened Release of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for such
investigation or assessment or response or action that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(f) Except as would not reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect, neither the Loan Parties nor any of
their Subsidiaries has contractually assumed any liability or obligation under
any Environmental Law or is subject to any order, decree or judgment which
imposes any obligation under any Environmental Law.

SECTION 5.10. Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Borrower and its Subsidiaries have timely filed all federal and
state and other Tax returns and reports required to be filed, and have timely
paid all federal and state and other Taxes, assessments, fees and other
governmental charges (including satisfying its withholding tax obligations)
levied or imposed on their properties, income or assets or otherwise due and
payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP.

SECTION 5.11. ERISA Compliance.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA and the Code.

(b) (i) No ERISA Event has occurred that when taken together with all other
ERISA Events which have occurred within the one-year period prior to the date on
which this representation is made or deemed made that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c) Except where noncompliance or the incurrence of an obligation would not
reasonably be expected to result in a Material Adverse Effect, (i) each Foreign
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable

 

-123-



--------------------------------------------------------------------------------

laws, statutes, rules, regulations and orders, and (ii) neither Holdings nor any
Subsidiary has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan. Except as would not
reasonably be expected to result in a Material Adverse Effect, (i) the present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Plan which is required to be funded, determined as of the end of the
most recently ended fiscal year of a Loan Party or Subsidiary (based on the
actuarial assumptions used for purposes of the applicable jurisdiction’s
financial reporting requirements), did not exceed the current value of the
assets of such Foreign Plan, and (ii) for each Foreign Plan which is not
required to be funded, the obligations of such Foreign Plan are properly
accrued.

SECTION 5.12. Subsidiaries. As of the Closing Date, neither Holdings nor any
other Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.12 to the Original Credit Agreement, and all of the outstanding
Equity Interests in Holdings, the Borrower and the Material Subsidiaries have
been validly issued and are fully paid and nonassessable, and all Equity
Interests owned by Holdings or any other Loan Party are owned free and clear of
all security interests of any Person except (i) those created under the
Collateral Documents or under the ABL Facility Documentation in accordance with
the ABL Intercreditor Agreement and (ii) any nonconsensual Lien that is
permitted under Section 7.01. As of the Closing Date, Schedule 5.12 to the
Original Credit Agreement (a) sets forth the name and jurisdiction of each
Subsidiary, (b) sets forth the ownership interest of Holdings, the Borrower and
any other Subsidiary in each Subsidiary, including the percentage of such
ownership and (c) identifies each Subsidiary that is a Subsidiary the Equity
Interests of which are required to be pledged on the Closing Date pursuant to
the Collateral and Guarantee Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) Neither the Borrower nor any of the Subsidiaries of the Borrower is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

SECTION 5.14. Disclosure. None of the factual information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such factual information and data (taken as
a whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.14, such factual information and data shall not include projections
and pro forma financial information or information of a general economic or
general industry nature.

 

-124-



--------------------------------------------------------------------------------

SECTION 5.15. Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries have good and marketable title to, or a valid license or right to
use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how, database rights, rights of privacy
and publicity, licenses and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, the operation of the respective businesses of the Borrower or any
of its Subsidiaries as currently conducted and as proposed to be conducted does
not infringe upon, misuse, misappropriate or violate any rights held by any
Person, except for such infringements, misuses, misappropriations or violations
individually or in the aggregate, that would not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any IP Rights is
pending or, to the knowledge of the Borrower, threatened in writing against any
Loan Party or Subsidiary, that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transactions, the Borrower and its Restricted Subsidiaries, on a consolidated
basis, are Solvent.

SECTION 5.17. Subordination of Junior Financing. The Obligations are “Designated
Senior Debt,” “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or
“Senior Secured Financing” (or any comparable term) under, and as defined in,
any Permitted Subordinated Notes Documentation.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations or Hedging Obligations)
hereunder that is accrued and payable shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (unless the Outstanding Amount of the
L/C Obligations related thereto has been Cash Collateralized or, if satisfactory
to the L/C Issuer in its sole discretion, a backstop letter of credit is in
place), the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02 and 6.03) cause each of the Restricted Subsidiaries
to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (commencing with the fiscal year ending
September 30, 2007), (i) a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion

 

-125-



--------------------------------------------------------------------------------

shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and (ii) a
narrative report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Borrower for such fiscal year, as compared to amounts for
the previous fiscal year and budgeted amounts;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended December 31, 2007), (i) a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to changes resulting from normal year-end adjustments and the
absence of footnotes and (ii) a narrative report and management’s discussion and
analysis, in a form reasonably satisfactory to the Administrative Agent, of the
financial condition and results of operations of the Borrower for such fiscal
quarter and the then elapsed portion of the fiscal year, as compared to the
comparable periods in the previous fiscal year and budgeted amounts;

(c) within ninety (90) days after the end of each fiscal year (commencing with
the fiscal year ending September 30, 2007) of the Borrower, a reasonably
detailed consolidated budget for the following fiscal year as customarily
prepared by management of the Borrower for its internal use (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such Projections, it
being understood that actual results may vary from such Projections and that
such variations may be material; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) and Restricted
Subsidiaries that are not Loan Parties (which may be in footnote form only) from
such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s or such entity’s Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to

 

-126-



--------------------------------------------------------------------------------

each of clauses (A) and (B), (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

Any financial statements required to be delivered prior to the required delivery
of the financial statements for the fiscal year ending September 30, 2008 shall
not be required to contain all purchase accounting adjustments relating to the
Transactions to the extent it is not practicable to include any such adjustments
in such financial statements.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Calculation Certificate
signed by a Responsible Officer of the Borrower (which shall include a
reasonably detailed calculation of Consolidated EBITDA);

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Borrower files with the SEC or with any Governmental Authority that may
be substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the ABL Credit
Agreement (other than borrowing base and related certificates), the Bridge
Facility Debt or any Permitted Subordinated Notes Documentation, in each case,
so long as the aggregate outstanding principal amount thereunder is greater than
the Threshold Amount and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Calculation Certificate pursuant to Section 6.02(a),
(i) a report setting forth the information required by Section 3.03(b) of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last such report), (ii) a
description of each event, condition or circumstance during the last fiscal
quarter

 

-127-



--------------------------------------------------------------------------------

covered by such Calculation Certificate requiring a mandatory prepayment under
Section 2.05(b) and (iii) a list of each Subsidiary of the Borrower that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Calculation Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request.

(f) Upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Holdings, the Borrower, any Subsidiary or any of their ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan; and (iii) such other documents
or governmental reports or filings relating to any Plan as the Administrative
Agent shall reasonably request. Promptly following any reasonable request
therefor by the Administrative Agent, on and after the effectiveness of the
Pension Act, copies of (i) any documents described in Section 101(k) of ERISA
that Holdings, the Borrower, any Subsidiary or any of their ERISA Affiliates
obtained during the last twelve months with respect to any Multiemployer Plan
and (ii) any notices described in Section 101(l) of ERISA that Holdings, the
Borrower, any Subsidiary or any of their ERISA Affiliates obtained during the
last twelve months with respect to any Multiemployer Plan; provided that if such
documents or notices have not been obtained or requested from the administrator
or sponsor of the applicable Multiemployer Plan upon reasonable request by the
Administrative Agent, the applicable Person shall promptly make a request for
such documents or notices from such administrator or sponsor and shall provide
copies of such documents and notices promptly after receipt thereof.

Documents required to be delivered pursuant to Section 6.01 or Sections 6.02(a)
or 6.02(c) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02 to the Original Credit
Agreement; or (ii) on which such documents are posted on the Borrower’s behalf
on IntraLinks/IntraAgency or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents or a link thereto and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent, the
Syndication Agent and/or the Arrangers will make available to the Lenders
Communications by posting

 

-128-



--------------------------------------------------------------------------------

such Communications on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Communications that may be distributed to the Public Lenders and
that (w) all such Communications shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Communications “PUBLIC,”
the Borrower shall be deemed to have authorized the Administrative Agent, the
Syndication Agent, the Arrangers and the Lenders to treat such Communications as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Communications constitute Information, they shall be treated as set
forth in Section 10.08); (y) all Communications marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor”; and (z) the Administrative Agent and the Arrangers shall be entitled
to treat any Communications that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”
Neither the Administrative Agent nor any of its Affiliates shall be responsible
for any statement or other designation by a Loan Party regarding whether a
Communication contains or does not contain material non-public information with
respect to any of the Loan Parties or their securities nor shall the
Administrative Agent or any of its Affiliates incur any liability to any Loan
Party, any Lender or any other Person for any action taken by the Administrative
Agent or any of its Affiliates based upon such statement or designation,
including any action as a result of which Restricting Information is provided to
a Lender that may decide not to take access to Restricting Information. Nothing
in this Section 6.02 shall modify or limit a Lender’s obligations under
Section 10.08 with regard to Communications and the maintenance of the
confidentiality of or other treatment of Information.

Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, each of the Lenders and
each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Platform and understands and assumes the risks of such distribution.

THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE
AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY
LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED

 

-129-



--------------------------------------------------------------------------------

ELECTRONIC COMMUNICATIONS OR THE PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
AGENTS IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
PLATFORM.

Each of the Lenders and each Loan Party agree that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Platform in accordance with
the Administrative Agent’s generally-applicable document retention procedures
and policies.

SECTION 6.03. Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any Governmental Authority, (ii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit, or (iii) the occurrence of any ERISA Event that, in any
such case, has resulted or would reasonably be expected to result in a Material
Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of Taxes imposed upon it or upon its income or profits or
in respect of its property, except, in each case, to the extent (i) any such Tax
is being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to pay or discharge the same would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization and (b) take all reasonable action to maintain all corporate
rights and privileges (including its good standing) except, in the case of
(a) (other than in the case of the Borrower except to the extent expressly
permitted by Section 7.04) or (b), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect or pursuant to a
transaction permitted by Article VII.

 

-130-



--------------------------------------------------------------------------------

SECTION 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted and consistent with
past practice.

SECTION 6.07. Maintenance of Insurance.

(a) Maintain with insurance companies that the Borrower believes (in the good
faith judgment of its management) are financially sound and reputable at the
time the relevant coverage is placed or renewed, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

(b) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amounts as the Administrative Agent may from time to
time reasonably require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973.

(c) All such insurance (other than business interruption insurance) as to which
the Administrative Agent shall have reasonably requested to be so named, shall
name the Administrative Agent as loss payee and/or additional insured, as
applicable.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
if the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Restricted Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
Board of Directors of such Loan Party or such Restricted Subsidiary) and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (subject to customary access agreements), all at
the reasonable expense of the Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided

 

-131-



--------------------------------------------------------------------------------

that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrower’s expense;
provided further that when an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this Section 6.10, none
of the Borrower or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) upon the formation or acquisition of any new direct or indirect wholly-owned
Material Domestic Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party, the designation in
accordance with Section 6.14 of any existing direct or indirect wholly-owned
Material Domestic Subsidiary as a Restricted Subsidiary or any Domestic
Subsidiary becoming a wholly-owned Material Domestic Subsidiary:

(i) within forty five (45) days after such formation, acquisition or designation
or such longer period as the Administrative Agent may agree in its reasonable
discretion:

(A) cause each such Material Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the Material Real Properties owned by such
Material Domestic Subsidiary in detail reasonably satisfactory to the
Administrative Agent;

(B) cause each such Material Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to duly execute and
deliver to the Administrative Agent Mortgages with respect to any Material Real
Property, Guaranties, Security Agreement Supplements, Intellectual Property
Security Agreements and other security agreements and documents (including, with
respect to Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested

 

-132-



--------------------------------------------------------------------------------

by and in form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other Collateral Documents in effect on the Closing
Date), in each case granting Liens and Guaranties required by the Collateral and
Guarantee Requirement;

(C) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the intercompany Indebtedness held
by such Material Domestic Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Administrative Agent;

(D) take and cause such Material Domestic Subsidiary and each direct or indirect
parent of such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to take whatever
action (including the recording of Mortgages, the filing of Uniform Commercial
Code financing statements and delivery of stock and membership interest
certificates to the extent certificated) may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid Liens
required by the Collateral and Guarantee Requirement,

(ii) within forty-five (45) days after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, surveys or environmental
assessment reports; provided however that there shall be no obligation to
deliver to the Administrative Agent any environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than the Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

(b) (i) the Borrower shall obtain the security interests and Guarantees set
forth on Schedule 1.01A to the Original Credit Agreement on or prior to the
dates corresponding

 

-133-



--------------------------------------------------------------------------------

to such security interests and Guarantees set forth on Schedule 1.01A to the
Original Credit Agreement; and

(ii) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than Holdings, and such Material Real Property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the
Administrative Agent and promptly thereafter shall cause such Material Real
Property to be subjected to a Lien to the extent required by the Collateral and
Guarantee Requirement and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b).

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties or facilities to comply with all applicable
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations, properties and facilities;
and, (c) in each case to the extent required by applicable Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
response or other corrective action necessary to investigate, remove and clean
up all Hazardous Materials at, on, under, or emanating from any of its
properties and facilities, in accordance with the requirements of all applicable
Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Conditions. Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document:

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

(b) In the case of any Material Real Property, provide the Administrative Agent
with Mortgages or otherwise satisfy the applicable Collateral and Guarantee
Requirement with respect to such owned real property within ninety (90) days (or
such longer period as the Administrative Agent may agree in its sole discretion)
of the acquisition of such real property together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative

 

-134-



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Parties and that all filing and recording
taxes and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent;

(ii) Mortgage Policies in form and substance, with endorsements and in amount,
reasonably acceptable to the Administrative Agent (not to exceed the value of
the real properties covered thereby), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid subsisting Liens on the property described therein, free
and clear of all defects and encumbrances, subject to Liens permitted by
Section 7.01, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents) and such coinsurance
and direct access reinsurance as the Administrative Agent may reasonably
request;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

(c) Within 60 days of the Closing Date, the Administrative Agent shall have
received, unless extended or waived in the Administrative Agent’s sole
discretion:

(i) a survey with respect to the Mortgaged Properties mortgaged on the Closing
Date in form and substance reasonably acceptable to the Administrative Agent and
the title insurance company;

(ii) a title insurance bring down and endorsements to title insurance policy
insuring such Mortgaged Property (1) eliminating the general or standard survey
exception with respect to the property surveyed, (2) issuing the comprehensive,
survey, address, access and other survey related endorsements and (3) otherwise
amending such title insurance policy so that the requirements of the Collateral
and Guarantee Requirements are satisfied;

(iii) an amendment to each Mortgage encumbering such Mortgaged Property
delivered on the Closing Date amending the legal description therein, if
necessary in the reasonable judgment of the Administrative Agent; and

(iv) a PZR report in lieu of a zoning endorsement with respect to such Mortgaged
Properties.

(d) Within 30 days (unless extended or waived in the Administrative Agent’s sole
discretion) of the later of (x) the Closing Date and (y) the underlying judgment
becoming

 

-135-



--------------------------------------------------------------------------------

not subject to further appeal or review, cause to be satisfied and discharged
all judgment liens listed on Schedule 7.01(b) to the Original Credit Agreement
existing on Mortgaged Properties.

(e) Prior to December 31, 2007 (unless extended or waived in the Administrative
Agent’s sole discretion), cause the delivery of all Pledged Securities (as
defined in the Security Agreement) constituting certificates or notes
representing Equity Interests in, or Indebtedness owed by, Material Foreign
Subsidiaries, to the extent required to be delivered hereby or by the Security
Agreement on the Closing Date and not delivered on the Closing Date, along with
related powers of transfer.

(f) Prior to January 31, 2008 (unless extended or waived in the Administrative
Agent’s sole discretion), cause the delivery of share pledges in favor of the
Administrative Agent for the benefit of the Secured Parties and related legal
opinions reasonably satisfactory to the Administrative Agent (i) under
applicable Australian or regional law with respect to 65% of the Equity
Interests of Avaya Australia Pty. Ltd. and (ii) under applicable Canadian or
provincial law with respect to 65% of the Equity Interests of Avaya Canada Corp.

(g) Prior to December 31, 2007 (unless extended or waived in the Administrative
Agent’s sole discretion), use commercially reasonable efforts, excluding
litigation or eviction of the tenant thereunder, to cause the applicable Loan
Parties to use commercially reasonable efforts to deliver subordination,
non-disturbance and attornment agreements in form and substance reasonably
acceptable to the Administrative Agent with respect to that certain lease, dated
as of August 1, 2002, between Avaya Inc. and Lucent Technologies Inc. relating
to the Mortgaged Property located at 1200 West 120th Avenue, Westminster,
Colorado.

Notwithstanding anything herein or in any other Loan Document to the contrary to
the extent any representation or warranty herein or in any other Loan Document
is incorrect or any covenant herein or in any other Loan Document is
unsatisfied, in each case, solely due to the lack of taking the actions
expressly described in clauses (c) through (g) above, such invalidity or
noncompliance shall not be deemed a Default so long as clauses (c) through
(g) above are satisfied or remain capable of being satisfied on the timeframes
described therein.

SECTION 6.14. Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Secured Leverage Ratio for the Test Period immediately
preceding such designation calculated on a pro forma basis for such designation
in accordance with Section 1.10 is less than or equal to 3.75 to 1.0 (and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating satisfaction of such test) and
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if, after
such designation, it would be a “Restricted Subsidiary” for the purpose of the
ABL Facilities, the Bridge Facility Agreement or any other Junior Financing or
any other Indebtedness of any Loan Party. The designation of any Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the net book value of
the Borrower’s

 

-136-



--------------------------------------------------------------------------------

investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time and (ii) a return on any Investment by the Loan Parties in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Loan Parties’ (as
applicable) Investment in such Subsidiary.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations or Hedging Obligations)
hereunder which is accrued and payable shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding (unless the Outstanding Amount of
the L/C Obligations related thereto has been Cash Collateralized or, if
satisfactory to the L/C Issuer in its sole discretion, a backstop letter of
credit is in place), the Borrower shall not, nor shall the Borrower permit any
Restricted Subsidiary to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Closing Date listed on Schedule 7.01(b) to the
Original Credit Agreement;

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate actions for which appropriate reserves have been
established in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
so long as, in each case, such Liens arise in the ordinary course of business;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including

 

-137-



--------------------------------------------------------------------------------

those to secure health, safety and environmental obligations) incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Borrower and its
Restricted Subsidiaries and any title exceptions referred to in Schedule B to
the applicable Mortgage Policies;

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i) (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (A) such Liens attach concurrently with or within two hundred and seventy
(270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (C) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and proceeds and products thereof and
customary security deposits) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender and (ii) Liens on assets of Restricted Subsidiaries that are Non-Loan
Parties securing Indebtedness of such Restricted Subsidiaries permitted pursuant
to Section 7.03(n);

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, or
(ii) secure any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and that are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or
Section 7.02(o) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05;

 

-138-



--------------------------------------------------------------------------------

(n) Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness of such Restricted Subsidiary permitted pursuant to
Section 7.03(b), Section 7.03(g), Section 7.03(aa), Section 7.03(n),
Section 7.03(u) or the first paragraph of Section 7.03;

(o) Liens in favor of a Loan Party securing Indebtedness permitted under
Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or (aa);

(q) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business;

(u) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

-139-



--------------------------------------------------------------------------------

(v) (i) Liens on the Equity Interests of any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition to secure Indebtedness incurred pursuant to
Section 7.03(g) or (aa) in connection with such Permitted Acquisition and
(ii) Liens on the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure Indebtedness (or to secure a Guarantee of such
Indebtedness) incurred pursuant to Section 7.03(g) or (aa) in connection with
such Permitted Acquisition;

(w) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(y) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(z) Liens securing Indebtedness and other obligations under the ABL Credit
Agreement and ABL Facility Documentation (or any Permitted Refinancing in
respect thereof); provided such Liens are subject to the ABL Intercreditor
Agreement (or, in the case of any Permitted Refinancing thereof, another
intercreditor agreement containing terms that are at least as favorable to the
Secured Parties as those contained in the ABL Intercreditor Agreement);

(aa) [Reserved];

(bb) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(dd) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i), (p), (v) or (ff) of this Section 7.01; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03
and otherwise permitted to be secured under this Section 7.01, and (B) proceeds
and products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;

(ee) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
$200,000,000 and 1.60% of Total Assets, in each case determined as of the date
of incurrence;

 

-140-



--------------------------------------------------------------------------------

(ff) other Liens securing Indebtedness or other obligations; provided that the
Secured Leverage Ratio for the Test Period immediately preceding such incurrence
calculated on a pro forma basis for such incurrence in accordance with
Section 1.10 is less than or equal to 4.50 to 1.0; and

(gg) Liens securing obligations of the Borrower and the Loan Parties in respect
of Indebtedness permitted by Section 7.03(cc); provided that such Liens are
subject to the Intercreditor Agreements.

SECTION 7.02. Investments. Make any Investments, except:

(a) Investments by the Borrower or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Borrower or any Restricted Subsidiary
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of the Borrower (or any direct or
indirect parent thereof; provided that, to the extent such loans or advances are
made in cash, the amount of such loans and advances used to acquire such Equity
Interests shall be contributed to the Borrower in cash) and (iii) for purposes
not described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding under this clause (iii) not to exceed $10,000,000;

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by the Borrower or any Restricted Subsidiary that is a Loan
Party in the Borrower or any Restricted Subsidiary that is a Loan Party, (ii) by
any Non-Loan Party in any other Non-Loan Party that is a Restricted Subsidiary,
(iii) by any Non-Loan Party in the Borrower or any Restricted Subsidiary that is
a Loan Party, (iv) by any Loan Party in any Non-Loan Party that is a Restricted
Subsidiary; provided that (A) any such Investments made pursuant to this clause
(iv) in the form of intercompany loans shall be evidenced by notes that have
been pledged (individually or pursuant to a global note) to the Administrative
Agent for the benefit of the Lenders and (B) the aggregate amount of Investments
made pursuant to this clause (iv) when aggregated with all Investments made
pursuant to Section 7.02(j)(B) (without giving effect to the proviso thereto)
shall not exceed at any time outstanding the sum of (x) $400,000,000 and (y) the
Available Amount at such time and (v) by the Borrower or any Restricted
Subsidiary in any Foreign Subsidiary, constituting an exchange of Equity
Interests of such Foreign Subsidiary for Indebtedness or Equity Interests or a
combination thereof of such Foreign Subsidiary or another Foreign Subsidiary so
long as such exchange does not adversely affect the Collateral;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business,

 

-141-



--------------------------------------------------------------------------------

and Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments and prepayments, redemptions, purchases,
defeasances or other satisfactions of Indebtedness permitted under
Sections 7.01, 7.03 (other than Sections 7.03(d)), 7.04, 7.05 (other than
7.05(d)), 7.06 and 7.12, respectively;

(g) Investments (i) existing on the Closing Date or made pursuant to legally
binding written contracts in existence on the Closing Date or (ii) contemplated
on the Closing Date and, in case of each of clauses (i) and (ii), set forth on
Schedule 7.02(g) to the Original Credit Agreement and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by another clause of this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly-owned Subsidiary of the Borrower
(including as a result of a merger, amalgamation or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.02(j) (each, a “Permitted Acquisition”):

(A) to the extent required by the Collateral and Guarantee Requirement and the
Collateral Documents, the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and each applicable
Loan Party and any such newly created or acquired Subsidiary (and, to the extent
required under the Collateral and Guarantee Requirement, the Subsidiaries of
such created or acquired Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 6.11, within the times specified therein (for
the avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement);

(B) the aggregate amount of Investments made in Persons that do not become Loan
Parties pursuant to this clause (j), when aggregated with all Investments made
pursuant to Section 7.02(d)(iv), shall not exceed at any time outstanding the
sum of (i) $400,000,000 and (ii) the Available Amount at such time; provided
that the aggregate amount of Investments made in Persons that do not become Loan
Parties pursuant to this clause (j) may exceed such limitations so long as the
Person making such Investment uses commercially reasonable efforts to, in each
case, subject to applicable law (i) finance such Investment in the Non-Loan

 

-142-



--------------------------------------------------------------------------------

Party through intercompany indebtedness, (ii) cause such intercompany
indebtedness to be evidenced by a note pledged to the Administrative Agent for
the benefit of the Secured Parties and delivered to the Administrative Agent and
(iii) cause such intercompany indebtedness and the related pledged note to be
secured by substantially all of the assets (or such lesser amount as shall be
commercially reasonable) of such Non-Loan Party; provided, however, that the
Borrower and its Restricted Subsidiaries shall not be required to comply with
the preceding clauses (i), (ii) and (iii) (and shall be permitted to make any
such Investment) if any of the actions set forth therein would result in any
material adverse tax consequences to the Borrower and its Restricted
Subsidiaries as determined in the good faith judgment of the Borrower;

(C) the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(D) immediately before and immediately after giving effect to any such purchase
or other acquisition, no Default shall have occurred and be continuing; and

(E) the Secured Leverage Ratio for the Test Period immediately preceding such
purchase or other acquisition calculated on a pro forma basis for such purchase
or other acquisition in accordance with Section 1.10 is either (1) less than or
equal to 4.5 to 1.0 or (2) less than or equal to the Secured Leverage Ratio for
the Test Period immediately preceding such purchase or other acquisition
(calculated without giving effect to such purchase or other acquisition), in
each case, satisfaction of such test shall be evidenced by a certificate from
the Chief Financial Officer of the Borrower demonstrating such satisfaction
calculated in reasonable detail; and

(F) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(k) the Transactions;

(l) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

-143-



--------------------------------------------------------------------------------

(n) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such direct or indirect
parent) in accordance with Section 7.06(f), (g) or (l) so long as such amounts
are counted as Restricted Payments for purposes of such clauses;

(o) other Investments that do not exceed in the aggregate at any time
outstanding the sum of (i) the greater of $500,000,000 and 4.125% of Total
Assets, determined as of the date of such Investment, and (ii) the Available
Amount at such time;

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) Investments to the extent that payment for such Investments is made solely
with Equity Interests of the Borrower (or by any direct or indirect parent
thereof);

(r) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged or amalgamated with or into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(s) Guarantees by the Borrower or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(t) for the avoidance of doubt to avoid double counting, Investments made by any
Restricted Subsidiary that is not a Loan Party to the extent such Investments
are financed with the proceeds received by such Restricted Subsidiary from an
Investment made pursuant to clauses (d)(iv), (j)(B) or (o) of this Section 7.02;
and

(u) (i) the transfer on or before the 180th day after the Closing Date by Avaya
Inc. to one or more Restricted Subsidiaries of any or all Equity Interests in
Avaya Luxembourg S.a.r.l. and Avaya Finance GmbH & Co. KG and (ii) any
investments in, or asset sales or dispositions to, any Non-Loan Party that is a
Restricted Subsidiary by any Loan Party consummated on or before the 180th day
after the Closing Date, the net effect of such investments, asset sales or
dispositions described in this clause (ii) does not result in (when combined
with asset sales and dispositions made pursuant to Section 7.05(q)(ii)) more
than $50 million in assets or property of the Loan Parties being transferred to
Non-Loan Parties, in each case (i) and (ii), in order to effect a corporate
restructuring to improve the efficiency of repatriation of foreign cash flows.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, provided that the Borrower may incur Indebtedness and any
Restricted Subsidiary may incur Indebtedness if (x) immediately before and after
such incurrence, no Default shall have occurred and be continuing and (y) the
Total Leverage Ratio for the Test Period immediately preceding such incurrence
calculated on a pro forma basis for such incurrence in accordance

 

-144-



--------------------------------------------------------------------------------

with Section 1.10 would be less than or equal to 7.0 to 1.0. The limitations set
forth in the immediately preceding sentence shall not apply to any of the
following items:

(a) Indebtedness of the Borrower and the Restricted Subsidiaries under the Loan
Documents (including any Indebtedness incurred pursuant to Sections 2.15 and
2.16);

(b) (i) Indebtedness existing on the Closing Date and set forth on
Schedule 7.03(b) to the Original Credit Agreement and any Permitted Refinancing
thereof and (ii) intercompany Indebtedness outstanding on the Closing Date and
any Permitted Refinancing thereof; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be unsecured and,
within 60 days of the Closing Date (unless extended or waived in the
Administrative Agent’s sole discretion), subordinated pursuant to an
intercompany note reasonably satisfactory to the Administrative Agent;

(c) Guarantees by the Borrower or any of its Restricted Subsidiaries in respect
of Indebtedness of the Borrower or any of its Restricted Subsidiaries otherwise
permitted hereunder (except that a Restricted Subsidiary that is not a Loan
Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness that
such Restricted Subsidiary could not otherwise incur under this Section 7.03);
provided that (A) no Guarantee by any Restricted Subsidiary of any Junior
Financing shall be permitted unless such Restricted Subsidiary shall have also
provided a Guarantee of the Obligations substantially on the terms set forth in
the Guaranty and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guaranty shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any of its Restricted Subsidiaries owing to
the Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be unsecured and
subordinated pursuant to an intercompany note reasonably satisfactory to the
Administrative Agent; provided however that the foregoing subordination
requirement shall not be required until 60 days after the Closing Date (subject
to extension or waiver in the sole discretion of the Administrative Agent)

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions, and
(iii) Indebtedness arising under Capitalized Leases other than those in effect
on the Closing Date or entered into pursuant to subclauses (i) and (ii) of this
clause (e) and, in the case of clauses (i), (ii) and (iii), any Permitted
Refinancing thereof;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantees thereof;

 

-145-



--------------------------------------------------------------------------------

(g) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance a Permitted Acquisition that is secured only by the assets or business
acquired in the applicable Permitted Acquisition (including any acquired Equity
Interests) and any Permitted Refinancing of any of the foregoing and so long as
the aggregate principal amount of such Indebtedness and all Indebtedness
resulting from any Permitted Refinancing thereof at any time outstanding
pursuant to this paragraph (g) does not exceed $175,000,000, determined at the
time of incurrence;

(h) [Reserved];

(i) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, managers, consultants
and employees, their Controlled Investment Affiliates or Immediate Family
Members to finance the purchase or redemption of Equity Interests of the
Borrower (or any direct or indirect parent thereof) permitted by Section 7.06;

(k) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case to the extent constituting indemnification
obligations or obligations in respect of purchase price (including earn-outs) or
other similar adjustments;

(l) Indebtedness consisting of obligations of the Borrower and its Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions, any Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(n) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed the greater of $400,000,000 and 3.33% of Total Assets, in each case
determined at the time of incurrence;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business or consistent with past practice, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

 

-146-



--------------------------------------------------------------------------------

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) [Reserved];

(s) Indebtedness in an aggregate principal amount not to exceed $435,000,000 at
any time outstanding under the ABL Facilities and any Permitted Refinancing
thereof;

(t) Indebtedness in respect of the Bridge Facility Debt (including any
guarantees thereof) and any Permitted Refinancing thereof;

(u) Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
not to exceed $200,000,000 at any time outstanding;

(v) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (u) above and (w) through (bb) below;

(w) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees;

(x) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

(y) Indebtedness in respect of (i) Permitted Subordinated Notes to the extent
the Net Cash Proceeds therefrom are immediately after the receipt thereof,
offered to prepay the Term Loans in accordance with Section 2.05(b) and (ii) any
Permitted Refinancing of the foregoing;

(z) Indebtedness in respect of (i) Permitted Subordinated Notes or unsecured
Indebtedness to the extent incurred to finance a Permitted Acquisition permitted
by Section 7.02 and (ii) any Permitted Refinancing of the foregoing;

(aa) Indebtedness assumed in connection with any Permitted Acquisition; provided
that such Indebtedness is not incurred in contemplation of such Permitted
Acquisition;

(bb) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(cc) Permitted First Priority Refinancing Debt and any Permitted Refinancing in
respect thereof; and

(dd) Permitted Unsecured Refinancing Debt and any Permitted Refinancing in
respect thereof.

 

-147-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Restricted Subsidiary that is a Non-Loan Party
will guarantee any Indebtedness for borrowed money of a Loan Party unless such
Restricted Subsidiary becomes a Guarantor. In addition, notwithstanding the
foregoing, Restricted Subsidiaries that are Non-Loan Parties may not incur
Indebtedness pursuant to the first paragraph of this Section and clauses (n) and
(u) of this Section in an aggregate combined principal amount at any time
outstanding in excess of $500,000,000 in each case determined at the time of
incurrence.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) Holdings or any Restricted Subsidiary may merge or consolidate with the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that (x) the Borrower shall be the continuing
or surviving Person, (y) such merger or consolidation does not result in the
Borrower ceasing to be incorporated under the Laws of the United States, any
state thereof or the District of Columbia and (z) in the case of a merger or
consolidation of Holdings with and into the Borrower, Holdings shall have no
direct Subsidiaries at the time of such merger or consolidation other than the
Borrower and, after giving effect to such merger or consolidation, the direct
parent of the Borrower shall expressly assume all the obligations of Holdings
under this Agreement and the other Loan Documents to which Holdings is a party
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Administrative Agent and, for the avoidance of doubt, the Equity Interests
of the Borrower shall be pledged as Collateral;

 

-148-



--------------------------------------------------------------------------------

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Borrower that is
not a Loan Party and (ii) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if the Borrower determines in good faith that such action
is in the best interests of the Borrower and its Restricted Subsidiaries and if
not materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment or giving rise to the incurrence of Indebtedness,
such Investment must be a permitted Investment in or such Indebtedness must be
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee of the
Obligations shall apply to the Successor Borrower’s obligations under this
Agreement, (D) each Loan Party, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidate with any other Person (i) in order to effect
an Investment permitted pursuant to Section 7.02 or (ii) for any other purpose;
provided that (A) the continuing or surviving Person shall be the Borrower or a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the applicable requirements of Section 6.11; and (B) in
the case of subclause (ii) only, if (1) the merger or consolidation involves a
Guarantor and such Guarantor is not the surviving Person, the surviving
Restricted Subsidiary shall expressly assume all the obligations of such
Guarantor under this Agreement and the other Loan Documents to which the
Guarantor is a party pursuant to a supplement hereto or thereto in form

 

-149-



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent and (2) the Secured Leverage
Ratio for the Test Period immediately preceding such merger or consolidation
calculated on a pro forma basis for such merger or consolidation in accordance
with Section 1.10 is less than or equal to 4.5 to 1.0;

(f) the Merger may be consummated; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are applied to the purchase price of such
replacement property (which replacement property is actually promptly
purchased);

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04, 7.06 and 7.12 and Liens
permitted by Section 7.01;

(f) Dispositions of property (i) owned on the Closing Date pursuant to
sale-leaseback transactions; provided that all Net Cash Proceeds thereof shall
be applied to prepay Term Loans in accordance with Section 2.05(b)(ii)(A) and
may not be reinvested in the business of the Borrower or a Restricted Subsidiary
and (ii) acquired after the Closing Date pursuant to sale-leaseback
transactions;

(g) Dispositions of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

 

-150-



--------------------------------------------------------------------------------

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; (ii) with respect to any Disposition pursuant to this clause
(j) for a purchase price in excess of $50,000,000, the Borrower or any of the
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), (l) and (s) and clauses (i) and (ii) of
Section 7.01(t)); provided, however, that for the purposes of this clause (ii),
(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which all
of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by such Restricted
Subsidiary from such transferee that are converted by such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition and (C) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate Fair
Market Value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of the greater of $100,000,000 and 1.00% of Total Assets at the time of
the receipt of such Designated Non-Cash Consideration, with the Fair Market
Value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash; and (iii) to the extent the aggregate amount of Net Cash
Proceeds received by the Borrower or a Restricted Subsidiary from Dispositions
made pursuant to this Section 7.05(j) exceeds $1,000,000,000, all Net Cash
Proceeds in excess of such amount shall be applied to prepay Term Loans in
accordance with Section 2.05(b)(ii)(A) and may not be reinvested in the business
of the Borrower or a Restricted Subsidiary;

(k) Dispositions listed on Schedule 7.05(k) to the Original Credit Agreement
(“Scheduled Dispositions”);

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(n) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(o) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by

 

-151-



--------------------------------------------------------------------------------

such provision) for use in any business conducted by the Borrower or any of its
Restricted Subsidiaries that is not in contravention of Section 7.07;

(p) the unwinding of any Swap Contract; and

(q) (i) the transfer on or before the 180th day after the Closing Date by Avaya
Inc. to one or more Restricted Subsidiaries of any or all Equity Interests in
Avaya Luxembourg S.a.r.l. and Avaya Finance GmbH & Co. KG and (ii) asset sales
or dispositions to, any Non-Loan Party that is a Restricted Subsidiary by any
Loan Party consummated on or before the 180th day after the Closing Date, the
net effect of such asset sales or dispositions described in this clause
(ii) does not result in (when combined with Investments made pursuant to
Section 7.02(u)(ii)) more than $50 million in assets or property of the Loan
Parties being transferred to Non-Loan Parties, in each case (i) and (ii), in
order to effect a corporate restructuring to improve the efficiency of
repatriation of foreign cash flows;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(d), Section 7.05(e), Section 7.05(i),
Section 7.05(k), Section 7.05(l), Section 7.05(m), Section 7.05(p) and
Section 7.05(q) and except for Dispositions from the Borrower or a Restricted
Subsidiary that is a Loan Party to the Borrower or a Restricted Subsidiary that
is Loan Party), shall be for no less than the Fair Market Value of such property
at the time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.05 to any Person other than a Loan Party,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to its other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly-owned Restricted Subsidiary, to the Borrower and any of its
other Restricted Subsidiaries and to each other owner of Equity Interests of
such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) (i) the Borrower may redeem in whole or in part any of its Equity Interests
for another class of Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests, provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such other class
of Equity Interests are at least as advantageous to the Lenders as those
contained in the Equity Interests redeemed thereby or (ii) the Borrower and each
of its Restricted Subsidiaries may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests not otherwise permitted by Section 7.03) of such Person;

 

-152-



--------------------------------------------------------------------------------

(c) Restricted Payments made on the Closing Date to consummate the Transactions;

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.04 (other than a merger or
consolidation of Holdings and the Borrower) or 7.08 (other than Section 7.08(a)
or (j));

(e) repurchases of Equity Interests in Holdings, the Borrower or any of the
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;

(f) the Borrower may pay (or make Restricted Payments to allow any direct or
indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Borrower (or of
any such direct or indirect parent of the Borrower) by any future, present or
former employee, director, officer, manager or consultant (or any Controlled
Investment Affiliate or Immediate Family Member thereof) of the Borrower (or any
direct or indirect parent of the Borrower) or any of its Subsidiaries upon the
death, disability, retirement or termination of employment of any such Person or
otherwise pursuant to any employee or director equity plan, employee or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
future, present or former employee, director, officer, manager or consultant of
the Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries (including, for the avoidance of doubt, any principal and interest
payable on any notes issued by the Borrower (or of any direct or indirect parent
of the Borrower) in connection with any such repurchase, retirement or other
acquisition or retirement);

(g) the Borrower may make Restricted Payments to Holdings or to any direct or
indirect parent of Holdings:

(i) the proceeds of which will be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) the tax liability to each
foreign, federal, state or local jurisdiction in respect of which a
consolidated, combined, unitary or affiliated return is filed by Holdings (or
such direct or indirect parent) that includes the Borrower and/or any of its
Subsidiaries, to the extent such tax liability does not exceed the lesser of
(A) the taxes that would have been payable by the Borrower and/or its
Subsidiaries as a stand-alone group and (B) the actual tax liability of
Holdings’ consolidated, combined, unitary or affiliated group (or, if Holdings
is not the parent of the actual group, the taxes that would have been paid by
Holdings, the Borrower and/or the Borrower’s Subsidiaries as a stand-alone
group), reduced by any such payments paid or to be paid directly by the Borrower
or its Subsidiaries;

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) its operating costs and
expenses incurred in the ordinary course of business and other overhead costs
and expenses (including administrative, legal, accounting and similar expenses

 

-153-



--------------------------------------------------------------------------------

provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, attributable to the ownership or operations of
the Borrower and its Subsidiaries;

(iii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) legal existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or a
Restricted Subsidiary (or Loan Party if the Investment would have been required
to be made in a Loan Party under Section 7.02) or (2) the merger or amalgamation
(to the extent not prohibited by Section 7.04) of the Person formed or acquired
into the Borrower or a Restricted Subsidiary (or Loan Party if the Investment
would have been required to be made in a Loan Party under Section 7.02) in order
to consummate such Permitted Acquisition, in each case, in accordance with the
applicable requirements of Section 6.11;

(v) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) costs, fees and expenses
(other than to Affiliates) related to any equity or debt offering not prohibited
by this Agreement (whether or not successful) and directly attributable to the
operation of the Borrower and its Restricted Subsidiaries; and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries, only to the extent such amounts are deducted,
for the avoidance of doubt and notwithstanding anything in this Agreement to the
contrary, in calculating Consolidated EBITDA for any period;

(h) the Borrower or any of its Restricted Subsidiaries may (a) pay cash in lieu
of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion;

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration (i) such payment would have
complied with the provisions of this Agreement and (ii) no Event of Default
occurred and was continuing;

 

-154-



--------------------------------------------------------------------------------

(j) the declaration and payment of dividends on the Borrower’s common stock
following the first public offering of the Borrower’s common stock or the common
stock of any of its direct or indirect parents after the Closing Date, of up to
6% per annum of the net proceeds received by or contributed to the Borrower in
or from any such public offering, other than public offerings with respect to
the Borrower’s common stock registered on Form S-4 or Form S-8;

(k) payments made or expected to be made by the Borrower or any of its
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former employee, director, officer, manager or consultant
(or any Controlled Investment Affiliate or Immediate Family Member) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options; and

(l) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments in an aggregate amount, together with
the aggregate amount of prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings made pursuant to
Section 7.12(a)(i)(D) not to exceed the sum of (i) the greater of $250,000,000
and 2.125% of Total Assets, in each case determined at the time of such
Restricted Payment, and (ii) so long as immediately after giving effect to such
Restricted Payment, the Total Leverage Ratio for the Test Period immediately
preceding such Restricted Payment calculated on a pro forma basis for such
Restricted Payment in accordance with Section 1.10 is less than or equal to 6.5
to 1.0, the Available Amount at such time.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto or constituting a reasonable extension
thereof.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:

(a) transactions between or among the Borrower or any of its Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,

(b) transactions on terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would reasonably be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate,

(c) the Transactions and the payment of fees and expenses related to the
Transactions,

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Borrower or any of its Subsidiaries or any direct or indirect
parent of the Borrower in connection with the Transactions,

 

-155-



--------------------------------------------------------------------------------

(e) the payment of management, consulting, monitoring, advisory and other fees,
indemnities and expenses to the Sponsors pursuant to the Sponsor Management
Agreement (plus any unpaid management, consulting, monitoring, advisory and
other fees, indemnities and expenses accrued in any prior year) and any Sponsor
Termination Fees pursuant to the Sponsor Management Agreement, in each case as
in effect on the Closing Date or pursuant to any amendment thereto so long as
such amendment is not disadvantageous in the good faith judgment of the board of
directors of the Borrower to the Lenders when taken as a whole, as compared to
the Sponsor Management Agreement in effect on the Closing Date,

(f) Investments permitted under Section 7.02,

(g) employment and severance arrangements between the Borrower or any of its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements,

(h) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and the Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries,

(i) any agreement, instrument or arrangement as in effect as of the Closing Date
and set forth on Schedule 7.08 to the Original Credit Agreement, or any
amendment thereto (so long as any such amendment is not disadvantageous to the
Lenders when taken as a whole in any material respect as compared to the
applicable agreement as in effect on the Closing Date as reasonably determined
in good faith by the board of directors of the Borrower),

(j) Restricted Payments permitted under Section 7.06 and prepayments,
redemptions, purchases, defeasances and satisfactions of Indebtedness permitted
under Section 7.12,

(k) [Reserved];

(l) transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08,

(m) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement that are fair to the Borrower and
the Restricted Subsidiaries, in the reasonable determination of the board of
directors or the senior management of the Borrower, or are on terms at least as
favorable as would reasonably have been obtained at such time from an
unaffiliated party,

 

-156-



--------------------------------------------------------------------------------

(n) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any Controlled
Investment Affiliate or Immediate Family Member thereof) of the Borrower, any of
its Subsidiaries or any direct or indirect parent thereof,

(o) investments by the Sponsors or Co-Investors in securities of the Borrower or
any of its Restricted Subsidiaries so long as (A) the investment is being
offered generally to other investors on the same or more favorable terms and
(B) the investment constitutes less than 5.0% of the proposed or outstanding
issue amount of such class of securities, and

(p) payments to or from, and transactions with, any joint venture in the
ordinary course of business.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party (other than Holdings) or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations that:

(i) (A) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 to the Original Credit Agreement
and (B) to the extent Contractual Obligations permitted by clause (A) are set
forth in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted modification, replacement, renewal, extension or
refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14,

(iii) [Reserved],

(iv) (a) with respect to clause (b) only, arise in connection with any Lien
permitted by Section 7.01(a), (l), (s), (t)(i), (t)(ii) or (u) and relate to the
property subject to such Lien or (b) arise in connection with any Disposition
permitted by Section 7.05,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

 

-157-



--------------------------------------------------------------------------------

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof,

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to the first paragraph of Section 7.03 (with
respect to non-Loan Parties), Section 7.03(e), 7.03(g), 7.03(n) (with respect to
non-Loan Parties), 7.03(r) or 7.03(aa) to the extent that such restrictions
apply only to the property or assets securing such Indebtedness or, in the case
of Indebtedness incurred pursuant to Section 7.03(g) or 7.03(aa) only, to the
Restricted Subsidiaries incurring or guaranteeing such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) are customary restrictions contained in the ABL Credit Agreement, the ABL
Facility Documentation, the Bridge Facility Agreement and any documentation
governing the Permitted First Priority Refinancing Debt and the Permitted
Unsecured Refinancing Debt, and any Permitted Refinancing of any of the
foregoing,

(xiii) arise in connection with cash or other deposits permitted under
Section 7.01, and

(xiv) are restrictions in any one or more agreements governing Indebtedness of a
Restricted Subsidiary that is not a Loan Party that is permitted to be incurred
by Section 7.03.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in this
Section 7.10 or in the preliminary statements to the Original Credit Agreement.
The proceeds of Revolving Credit Loans made after the Closing Date will be used
for working capital and other general corporate purposes of the Borrower and its
Subsidiaries, including the financing of Permitted Acquisitions. Swing Line
Loans and Letters of Credit will be used for general corporate purposes of the
Borrower and its Subsidiaries. Notwithstanding the foregoing, proceeds of any
Refinancing Term Loans will not be used for any purpose other than the repayment
of principal and accrued

 

-158-



--------------------------------------------------------------------------------

and unpaid interest and premium on Term Loans outstanding on the date of
incurrence of such Refinancing Term Loans and payment of other reasonable
amounts incurred (including tender premiums) and fees and expenses (including
upfront fees and original issue discount) reasonably incurred, in connection
with such Refinancing Term Loans.

SECTION 7.11. Accounting Changes. Make any change in fiscal year except to, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) (i) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any Permitted Subordinated Notes or any other Indebtedness that is
subordinated to the Obligations expressly by its terms (other than Indebtedness
among the Borrower and its Restricted Subsidiaries) (collectively, “Junior
Financing”), except (A) the refinancing thereof with the Net Cash Proceeds of
any Permitted Refinancing, to the extent not required to prepay any Term Loans
pursuant to Section 2.05(b), (B) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of the Borrower or
any of its direct or indirect parents, (C) the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary owed to Holdings, the Borrower or a
Restricted Subsidiary or the prepayment of any Permitted Subordinated Notes
issued by the Borrower or any Restricted Subsidiary to Holdings, the Borrower or
any Restricted Subsidiary or the prepayment of any Junior Financing with the
proceeds of any other Junior Financing otherwise permitted by Section 7.03 and
(D) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, together with the aggregate amount of Restricted Payments made pursuant
to Section 7.06(l) not to exceed the sum of (1) the greater of $250,000,000 and
2.125% of Total Assets, in each case determined at the time of such payment, and
(2) so long as immediately after giving effect to such prepayment, redemption,
purchase, defeasance or other payment, the Total Leverage Ratio for the Test
Period immediately preceding such prepayment, redemption, purchase, defeasance
or other payment calculated on a pro forma basis for such prepayment,
redemption, purchase, defeasance or other payment in accordance with
Section 1.10 is less than 6.5 to 1.0, the Available Amount at such time or
(ii) make any payment in violation of any subordination terms of any Junior
Financing Documentation.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation without
the consent of the Administrative Agent (not to be unreasonably withheld or
delayed).

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries. Permit any
Domestic Subsidiary that is a wholly-owned Restricted Subsidiary to become a
non-wholly-owned Subsidiary, except (i) to the extent such Restricted Subsidiary
continues to be a Guarantor, (ii) in connection with a Disposition of all or
substantially all of the assets or all or a portion of the Equity Interests of
such Restricted Subsidiary permitted by Section 7.05, (iii) as a result of

 

-159-



--------------------------------------------------------------------------------

the designation of such Restricted Subsidiary as an Unrestricted Subsidiary
pursuant to Section 6.14 or (iv) as a result of an Investment in any Person
permitted under Section 7.02.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Each of the events referred to in clauses
(a) through (l) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the Borrower) or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness (other than any such Indebtedness in
respect of the ABL Facilities), or any other event occurs (other than with
respect to any such Indebtedness in respect of the ABL Facilities and other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder; provided further that such failure is unremedied and is not
waived by the holders of

 

-160-



--------------------------------------------------------------------------------

such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02 or (C) fails to observe or perform any other
agreement or condition relating to any Indebtedness in respect of the ABL
Facilities, or any other event occurs with respect to the ABL Facilities, and
the holder or holders of such Indebtedness (or the ABL Administrative Agent on
behalf of such holder or holders) cause such Indebtedness to become due
(automatically or otherwise) prior to its stated maturity; or

(f) Insolvency Proceedings, Etc. Holdings, the Borrower or any Specified
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Judgments. There is entered against any Loan Party or any Specified
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of Holdings, the Borrower or their respective ERISA Affiliates
under Title IV of ERISA in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) Holdings, the Borrower or
any of their respective ERISA Affiliates fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect, or (iii) with respect to a funded Foreign Plan a
termination, withdrawal or noncompliance with applicable law or plan terms that
would reasonably be expected to result in a Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

 

-161-



--------------------------------------------------------------------------------

(j) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create, or any Lien purported to be created
by any Collateral Document shall be asserted in writing by any Loan Party not to
be, a valid and perfected lien, with the priority required by the Collateral
Documents (or other security purported to be created on the applicable
Collateral) on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file Uniform Commercial Code continuation statements and except
as to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied or
failed to acknowledge coverage, or (ii) any of the Equity Interests of the
Borrower ceasing to be pledged pursuant to the Security Agreement free of Liens
other than Liens created by the Security Agreement, the ABL Facility
Documentation or any nonconsensual Liens permitted by Section 7.01; or

(k) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing with an aggregate principal amount of not less than
the Threshold Amount or (ii) the subordination provisions set forth in any
Junior Financing Documentation governing Junior Financing with an aggregate
principal amount of not less than the Threshold Amount shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing, if applicable; or

(l) Change of Control. There occurs any Change of Control.

SECTION 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of the Required
Lenders, take any or all of the following actions:

(a) declare Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

-162-



--------------------------------------------------------------------------------

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Debtor Relief Laws of the United
States, the Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

SECTION 8.03. Application of Funds. Subject to the ABL Intercreditor Agreement,
after the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, Hedging Obligations and Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

-163-



--------------------------------------------------------------------------------

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of the Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Article (other than Sections 9.10
and 9.12) are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank and/or Cash Management Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of

 

-164-



--------------------------------------------------------------------------------

(and to hold any security interest created by the Collateral Documents for and
on behalf of or on trust for) such Lender and its Affiliates for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Administrative Agent to execute any and
all documents (including releases) with respect to the Collateral and the rights
of the Secured Parties with respect thereto (including the Intercreditor
Agreements), as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, sub-agents, employees or
attorneys-in-fact (including for the purpose of any Borrowing or payment in
Alternative Currencies) as shall be deemed necessary by the Administrative Agent
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. Each such sub-agent and the
Affiliates of the Administrative Agent and each such sub-agent shall be entitled
to the benefits of all provisions of this Article IX and Sections 10.04 and
10.05 (as though such sub-agents were the “Administrative Agent” under the Loan
Documents) as if set forth in full herein with respect thereto. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final judgment of a
court of competent jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the execution, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to

 

-165-



--------------------------------------------------------------------------------

ascertain or to inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Collateral Documents, (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent, or (vi) or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof. No
Agent-Related Person shall have any duties or obligations to any Lender or
participant except those expressly set forth herein and in the other Loan
Documents, and without limiting the generality of the foregoing, the
Agent-Related Persons:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Person is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Person shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose it to
liability or that is contrary to any Loan Document or applicable law; and

(c) shall not be required to carry out any “know your customer” or other checks
in relation to any person on behalf of any Lender and each Lender confirms to
the Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Affiliates.

No Agent-Related Person be liable (i) to any participant or Secured Party or
their Affiliates for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or such Person shall believe in good faith shall
be necessary under the circumstances) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction.

SECTION 9.04. Reliance by the Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and

 

-166-



--------------------------------------------------------------------------------

statements of legal counsel (including counsel to any Loan Party), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 or Section 4.03, each Lender that has signed the Original Credit
Agreement or the Amendment Agreement, as applicable, shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed closing date specifying its
objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions

 

-167-



--------------------------------------------------------------------------------

contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless the Administrative
Agent and each other Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided
further that any obligation to indemnify an L/C Issuer pursuant to this
Section 9.07 shall be limited to the Lenders of the appropriate Facility only.
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower,
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto. The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

SECTION 9.08. Withholding Tax. To the extent required by any applicable law, the
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that an
Agent did not properly withhold tax from

 

-168 -



--------------------------------------------------------------------------------

amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
property executed, or because such Lender failed to notify the Agent of a change
in circumstance that rendered the exemption from, or reduction of withholding
tax ineffective), such Lender shall indemnify and hold harmless the Agent (to
the extent that the Agent has not already been reimbursed by the Borrower and
without limiting or expanding the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Agent as taxes or otherwise,
including any interest, additions to tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such taxes were correctly or legally imposed or
asserted by the relevant Government Authority. A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.

SECTION 9.09. Agents in Their Individual Capacities. (a) Each Person serving as
an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as an Agent hereunder in its individual capacity. Each Agent and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though such Agent were not an Agent
or an L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, any Agent or its
Affiliates may receive information regarding any Loan Party or any of its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them. With
respect to its Loans, each Agent shall have the same rights and powers under
this Agreement as any other Lender and may exercise such rights and powers as
though it were not an Agent or an L/C Issuer, and the terms “Lender” and
“Lenders” include each Agent in its individual capacity.

(b) Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 9.09 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Borrower, another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties or their Affiliates. Each Lender
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Loan Parties or their
Affiliates (including information

 

-169-



--------------------------------------------------------------------------------

concerning the ability of the Loan Parties to perform their respective
Obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agent’s
Group. None of the Administrative Agent nor any member of the Agent’s Group
shall have any duty to disclose to any Lender or use on behalf of the Lenders,
and shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party) or to account for any revenue or profits obtained in connection
with the Activities, except that the Administrative Agent shall deliver or
otherwise make available to each Lender such documents as are expressly required
by any Loan Document to be transmitted by the Administrative Agent to the
Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Administrative Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.

SECTION 9.10. Successor Administrative Agent. The Administrative Agent may
resign as the Administrative Agent upon thirty (30) days’ prior notice to the
Lenders and the Borrower. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be consented to by the
Borrower at all times other than during the existence of an Event of Default
under Section 8.01(f) (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent, and the term “Administrative Agent” shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be, and the retiring Administrative Agent’s appointment, powers and duties as
the Administrative Agent shall be terminated. After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it

 

-170-



--------------------------------------------------------------------------------

while it was the Administrative Agent under this Agreement. If no successor
agent has accepted appointment as the Administrative Agent by the date which is
thirty (30) days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Upon the acceptance of
any appointment as the Administrative Agent hereunder by a successor and upon
the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to (a) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or
(b) otherwise ensure that the Collateral and Guarantee Requirement is satisfied,
the Administrative Agent shall thereupon succeed to and become vested with all
the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents (if not already
discharged therefrom as provided above in this Section 9.10). After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.

Any resignation by the Administrative Agent as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by the
Administrative Agent, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer effectively to assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender” or
“Potential Defaulting Lender” requiring notice from the Administrative Agent or
any other party) a Defaulting Lender or a Potential Defaulting Lender, the
Required Lenders (determined after giving effect to Section 10.01) may by notice
to the Borrower and such Person remove such Person as Administrative Agent and,
with the consent of the Borrower (not to be unreasonably withheld), appoint a
replacement Administrative Agent hereunder. Such removal will, to the fullest
extent permitted by applicable law, be effective on the date a replacement
Administrative Agent is appointed.

SECTION 9.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the

 

-171-



--------------------------------------------------------------------------------

Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.12. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination of all Letters of Credit (other than Letters of Credit in which the
Outstanding Amount of the L/C Obligations related thereto have been Cash
Collateralized or, if satisfactory to the L/C Issuer in its sole discretion, for
which a backstop letter of credit is in place), (ii) at the time the property
subject to such Lien is transferred or to be transferred as part of or in
connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than a Loan Party, (iii) subject to Section 10.01,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;

 

-172-



--------------------------------------------------------------------------------

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if (i) in the case of any Subsidiary, such Person ceases to
be a Restricted Subsidiary as a result of a transaction or designation permitted
hereunder or (ii) in the case of Holdings, as a result of a transaction
permitted hereunder; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of the Bridge Facility Debt or any Junior
Financing; and

(d) if any Guarantor shall cease to be a Material Subsidiary (as certified in
writing by a Responsible Officer) and the Borrower notifies the Administrative
Agent in writing that it wishes such Guarantor to be released from its
obligations under the Guaranty, (i) such Subsidiary shall be automatically
released from its obligations under the Guaranty and (ii) any Liens granted by
such Subsidiary or Liens on the Equity Interests of such Subsidiary shall be
automatically released; provided that no such release shall occur if such
Subsidiary continues to be a guarantor in respect of the Bridge Facility Debt or
any Junior Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.12. In each case as specified in this Section 9.12, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.12.

SECTION 9.13. Other Agents; Arrangers and Managers. Except as expressly provided
herein, none of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “joint bookrunner” or “joint lead arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.14. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative

 

-173-



--------------------------------------------------------------------------------

Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower or Holdings, as applicable, shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

SECTION 9.15. Intercreditor Agreements.

(a) ABL Intercreditor Agreement. The Administrative Agent is authorized to enter
into the ABL Intercreditor Agreement, and the parties hereto acknowledge that
the ABL Intercreditor Agreement is binding upon them. Each Lender (a) hereby
consents to the subordination of the Liens on the Current Assets Collateral
securing the Obligations on the terms set forth in the ABL Intercreditor
Agreement, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the ABL Intercreditor Agreement and (c) hereby
authorizes and instructs the Administrative Agent to enter into the ABL
Intercreditor Agreement and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof. The foregoing provisions are intended as
an inducement to the ABL Secured Parties (as such term is

 

-174-



--------------------------------------------------------------------------------

defined in the ABL Intercreditor Agreement) to extend credit to the Borrower and
such ABL Secured Parties are intended third-party beneficiaries of such
provisions and the provisions of the ABL Intercreditor Agreements.

(b) First Lien Intercreditor Agreement. The Administrative Agent is authorized
to enter into the First Lien Intercreditor Agreement, and the parties hereto
acknowledge that the First Lien Intercreditor Agreement shall be binding upon
them upon execution by the Administrative Agent. The Lenders hereby acknowledge
that (a) notwithstanding anything to the contrary in the Collateral Documents,
the rights, obligations and remedies of the Administrative Agent and the Secured
Parties under such Collateral Documents will be, upon execution by the
Administrative Agent, subject to the provisions of the First Lien Intercreditor
Agreement and (b) in the event of any conflict or inconsistency between the
provisions of the First Lien Intercreditor Agreement and this Agreement, the
provisions of the First Lien Intercreditor Agreement shall control. The Lenders
hereby authorize the Administrative Agent, as applicable, to take such actions,
including making filings and entering into agreements and any amendments or
supplements to any Collateral Document, as may be necessary or desirable to
reflect the intent of this Section 9.15(b).

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Intercreditor Agreements), and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 or fee under Section 2.03 or
2.09(a) without the written consent of each Lender directly affected thereby, it
being understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

(c) reduce the principal of, or the rate of interest or premium specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Secured
Leverage Ratio or in the component definitions thereof shall not constitute a
reduction in the rate of interest; provided that, only the consent of the
Required

 

-175-



--------------------------------------------------------------------------------

Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or any provision of Section 2.05(b)(v)(B), 2.06(c)
relating to pro rata sharing, 2.13 or 8.03 without the written consent of each
Lender affected thereby;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04, release all or
substantially all of the aggregate value of the Guaranty, without the written
consent of each Lender;

(g) change the currency in which any Loan is denominated or interest or fees
thereon is paid without the written consent of the Lender holding such Loans;

(h) waive any condition set forth in Section 4.02 as to any Credit Extension
under any Revolving Credit Facility without the written consent of the Required
Facility Lenders under such Facility; or

(i) amend the definition of “Interest Period” to allow intervals in excess of
six months or shorter than one month without the agreement of each affected
Lender without the written consent of each Lender affected thereby;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (iv) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (v) the consent of Required Facility Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of Lenders under such Facility in respect of payments hereunder in a
manner different than such amendment affects other Facilities. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender (it being understood that any Commitments or Loans held
or deemed held by any Defaulting Lender shall be excluded for a vote of the
Lenders hereunder requiring any consent of the Lenders).

No amendment or waiver of any provision of the Intercreditor Agreements shall be
effective unless consented to in writing by the Required Lenders, and each such
waiver or

 

-176-



--------------------------------------------------------------------------------

consent shall be effective only in the specific instance and for the specific
purpose for which given.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of a given Class (“Refinanced Term
Loans”) with replacement term loans (“Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable Rate with respect to such Replacement Term Loans (or similar
interest rate spread applicable to such Replacement Term Loans) shall not be
higher than the Applicable Rate for such Refinanced Term Loans (or similar
interest rate spread applicable to such Refinanced Term Loans) immediately prior
to such refinancing, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
by virtue of amortization or prepayment of the Refinanced Term Loans prior to
the time of such incurrence) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile or electronic transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all

 

-177-



--------------------------------------------------------------------------------

notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, any other Loan Party, the Administrative Agent, an L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02 to
the Original Credit Agreement or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 10.02(c)),
when delivered and (E) if delivered by posting to a Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Platform, website or other device (to the extent permitted by
Section 10.02(e) to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Platform, Internet website or similar device to the class of Person being
notified (regardless of whether any such Person must accomplish, and whether or
not any such Person shall have accomplished, any action prior to obtaining
access to such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Platform; provided that notices and
other communications to the Administrative Agent, the L/C Issuers and the Swing
Line Lender pursuant to Article II or Article IX shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication (i.e.,
TIF or PDF or other similar communication). The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify

 

-178-



--------------------------------------------------------------------------------

each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct of such Person, as determined by the final
non-appealable judgment of a court of competent jurisdiction. All telephonic
notices to the Administrative Agent may be recorded by the Administrative Agent,
and each of the parties hereto hereby consents to such recording.

(d) Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower. Nothing in this clause (d) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent, the Documentation Agent and the Arrangers for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Cahill Gordon & Reindel LLP and one local and foreign counsel in each relevant
jurisdiction, and (b) to pay or reimburse the Administrative Agent and the
Lenders for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law, and including Attorney Costs but limited to those of one counsel to
the Administrative Agent and the Lenders (and one local counsel in each
applicable jurisdiction and, in the event of any actual conflict of interest,
one additional counsel to the affected parties). The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid promptly following receipt by the

 

-179-



--------------------------------------------------------------------------------

Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

SECTION 10.05. Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Administrative Agent, each Lender, the Arrangers and their
respective Affiliates, directors, officers, employees, agents, trustees or
advisors (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs,
which shall be limited to Attorney Costs of one counsel to the Administrative
Agent and Arrangers and one counsel to the other Lenders (and one local counsel
in each applicable jurisdiction for each such group and, in the event of any
actual conflict of interest, one additional counsel to the affected parties)) of
any kind or nature whatsoever which may at any time be imposed on, incurred by
or asserted against any such Indemnitee in any way relating to or arising out of
or in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or Release or threat of Release of Hazardous Materials on,
at, under or from any property or facility currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability arising out of the activities or operations of the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct, as determined by the final, non-appealable judgment of a court of
competent jurisdiction, of such Indemnitee or of any affiliate, director,
officer, member, employee, agent, trustee or advisor of such Indemnitee or (y) a
breach of any obligations under any Loan Document by such Indemnitee or of any
affiliate, director, officer, employee, agent, trustee or advisor of such
Indemnitee as determined by the final, non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertakings to indemnify and
hold harmless set forth in this Section 10.05 may be unenforceable in whole or
in part because they are violative of any applicable law or public policy, the
Borrower shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this

 

-180-



--------------------------------------------------------------------------------

Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within 10 Business Days after written demand
therefor. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee, (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 10.07(g) and 10.07(i) or (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (“Assignees”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing

 

-181-



--------------------------------------------------------------------------------

Line Loans) at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed, it being understood that the
Borrower shall have the right to withhold its consent if the Borrower would be
required to obtain the consent of, or make a filing or registration with, a
Governmental Agency) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f) has occurred and is continuing, any Assignee; provided further,
that if the Borrower fails to respond to a request for a consent to an
assignment within ten (10) days following the date such request is received by
the Borrower, then the Borrower shall be deemed to have consented to such
assignment;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

(C) solely in the case of any assignment under any Revolving Credit Facility
under which such Person is a Principal L/C Issuer, each Principal L/C Issuer at
the time of such assignment, provided that no consent of any Principal L/C
Issuer shall be required for an assignment to an Agent or any Affiliate thereof;
and

(D) in the case of any assignment of any of the Dollar Revolving Credit
Facility, the Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or such other date on which
such Assignment and Assumption is effective) shall not be less than and shall be
an integral multiple of (x) a Dollar Amount of $5,000,000 (in the case of the
Revolving Credit Facilities) or (y) $1,000,000 (in the case of a Term Loan)
unless each of the Borrower and the Administrative Agent otherwise consents,
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment;

 

-182-



--------------------------------------------------------------------------------

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) the Assignee shall comply with Section 3.01(b) and (c) or Section 3.01(d),
as applicable.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and, with respect to itself, any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

-183-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 3.01(b)
and (c) or Section 3.01(d), as applicable), 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.10 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of the participation in question for all purposes of this
Agreement notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless,
in the case of Section 3.01, the sale of the participation to such Participant
is made with the Borrower’s prior written consent (not to be unreasonably
withheld or delayed).

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), except,
in the case of Section 3.01, the increase or change results from a Change in Law
after the SPC becomes a SPC and the grant was made with the Borrower’s prior
written consent (not to be unreasonably withheld

 

-184-



--------------------------------------------------------------------------------

or delayed), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ prior notice to the Borrower
and the Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or the
Swing Line Lender willing to accept its appointment as successor L/C Issuer or
Swing Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If the
Swing Line Lender resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

 

-185-



--------------------------------------------------------------------------------

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, and to not use or disclose such
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ respective managers, administrators, directors,
officers, employees, trustees, investment advisors, partners, advisors, agents
and other representatives, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
shall be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent required by applicable
Laws or regulations or by any subpoena or similar legal process; (c) to any
other party to this Agreement or the Intercreditor Agreements; (d) subject to an
agreement to be bound by provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), Eligible Assignee of or Participant
in, or any prospective Eligible Assignee or pledgee of or Participant in, any of
its rights or obligations under this Agreement or to any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, any rating
agency, or the CUSIP Service Bureau or any similar organization; (e) with the
written consent of the Borrower; (f) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.08 or
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective affiliates on a nonconfidential basis from a source other
than a Loan Party who is not known to such Person to be in breach of any
obligation of confidentiality; (g) to any Governmental Authority, examiner,
self-regulatory authority or other regulatory authority (including the National
Association of Insurance Commissioners or any other similar organization)
regulating or purporting to regulate any Lender; or (h) in connection with the
administration of this Agreement or any other Loan Documents or the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder. In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from or on behalf of
any Loan Party or its Subsidiaries or any Loan Party’s or its Subsidiaries’
directors, officers, employees, trustees, investment advisors or agents,
including accountants, legal counsel and other advisors, relating to Holdings,
the Borrower or any of their subsidiaries or their respective businesses, other
than any such information that is publicly available to any Agent or any Lender
prior to disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the Closing Date, such information is clearly identified at the time
of delivery as confidential or (ii) is delivered pursuant to Section 6.01, 6.02
or 6.03 hereof. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

-186-



--------------------------------------------------------------------------------

SECTION 10.09. Treatment of Information. (a) Certain of the Lenders may enter
into this Agreement and take or not take action hereunder or under the other
Loan Documents on the basis of information that does not contain material
non-public information with respect to any of the Loan Parties or their
securities (“Restricting Information”). Other Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information.
Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. Neither the Administrative Agent nor any of its Affiliates
shall, by making any Communications (including Restricting Information)
available to a Lender, by participating in any conversations or other
interactions with a Lender or otherwise, make or be deemed to make any statement
with regard to or otherwise warrant that any such information or Communication
does or does not contain Restricting Information nor shall the Administrative
Agent or any of its Affiliates be responsible or liable in any way for any
decision a Lender may make to limit or to not limit its access to Restricting
Information. In particular, none of the Administrative Agent nor any of its
Affiliates (i) shall have, and the Administrative Agent, on behalf of itself and
each of its Affiliates, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender has or has not limited its access to Restricting
Information, such Lender’s policies or procedures regarding the safeguarding of
material, nonpublic information or such Lender’s compliance with applicable laws
related thereto or (ii) shall have, or incur, any liability to any Loan Party or
Lender or any of their respective Affiliates arising out of or relating to the
Administrative Agent or any of its Affiliates providing or not providing
Restricting Information to any Lender.

(b) Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Restricting Information may be sent by electronic
transmission.

(c) Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.

(d) The provisions of the foregoing clauses of this Section 10.09 are designed
to assist the Administrative Agent, the Lenders and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications

 

-187-



--------------------------------------------------------------------------------

hereunder or under the other Loan Documents or other information provided to the
Lenders hereunder or thereunder may contain Restricting Information. Neither the
Administrative Agent nor any of its Affiliates warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Affiliates warrant or
make any other statement to the effect that an Loan Party’s or Lender’s
adherence to such provisions will be sufficient to ensure compliance by such
Loan Party or Lender with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lenders and
each Loan Party assumes the risks associated therewith.

SECTION 10.10. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing to, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Restricted
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Notwithstanding anything to the contrary contained
herein, no Lender or its Affiliates and no L/C Issuer or its Affiliates shall
have a right to set off and apply any deposits held or other Indebtedness owing
by such Lender or its Affiliates or such L/C Issuer or its Affiliates, as the
case may be, to or for the credit or the account of any Subsidiary of a Loan
Party which is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code unless such Subsidiary is not a direct or
indirect subsidiary of Holdings. Each Lender and L/C Issuer agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender or L/C Issuer, as the case may be; provided,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of the Administrative Agent, each Lender and
each L/C Issuer under this Section 10.10 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender and such L/C Issuer may have.

SECTION 10.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or

 

-188-



--------------------------------------------------------------------------------

unequal parts the total amount of interest throughout the contemplated term of
the Obligations hereunder.

SECTION 10.12. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile or electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by facsimile or electronic transmission be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by facsimile or electronic transmission.

SECTION 10.13. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.

SECTION 10.14. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof, and shall continue
in full force and effect as long as any Loan or any other Obligation (other than
Secured Hedge Agreements, Cash Management Obligations and other Obligations that
are not accrued and payable) hereunder shall remain unpaid or unsatisfied or any
Letter of Credit (other than any Letter of Credit that has been Cash
Collateralized or, if satisfactory to the L/C Issuer in its sole discretion, for
which a backstop letter of credit is in place) shall remain outstanding.

SECTION 10.15. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and the
intent of such illegal, invalid or unenforceable provision shall be followed as
closely as legally possible. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.16. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH

 

-189-



--------------------------------------------------------------------------------

RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND THE APPELLATE COURTS
THEREOF (OTHER THAN AS PROVIDED IN ANY MORTGAGE WITH RESPECT TO ITSELF) AND
AGREES NOT TO COMMENCE ANY SUCH LEGAL ACTION OR PROCEEDING IN ANY OTHER
JURISDICTION. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN TELEPHONE, FACSIMILE OR ELECTRONIC TRANSMISSION) IN SECTION 10.02.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender, Swing Line
Lender and L/C Issuer that each such Lender, Swing Line Lender and L/C Issuer
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, Holdings, each Agent and each Lender and their respective
successors and assigns.

 

-190-



--------------------------------------------------------------------------------

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements or agreements governing Cash Management Obligations (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent. The provision of this Section 10.20
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

SECTION 10.21. USA PATRIOT Act. Each Lender and the Administrative Agent hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the USA PATRIOT Act. This notice is given in accordance
with the requirements of the USA PATRIOT Act and is effective as to the Lenders
and the Administrative Agent.

SECTION 10.22. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of Holdings and the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the Facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates,

 

-191-



--------------------------------------------------------------------------------

on the one hand, and the Agents, the Arrangers and the Lenders, on the other
hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agents, the Arrangers and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Agents, the Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Agent or Lender has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and none of the Agents, the Arrangers or the Lenders has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Agents, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Borrower
and its Affiliates, and none of the Agents, the Arrangers or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Agents, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and Holdings and the Borrower have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate. Each of Holdings and the Borrower hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Agents, Arrangers and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty.

SECTION 10.23. No Personal Liability. No past, present or future director,
officer, employee, incorporator, member, partner or stockholder of the Borrower,
Holdings or any Loan Party or any of their direct or indirect parent companies
(other than the Borrower, Holdings and any other Loan Party) shall have any
liability for any obligations of the Borrower or the Loan Parties under the
Loans, the Letters of Credit, the Guaranty, the Facilities, this Agreement or
any other Loan Document or for any claim based on, in respect of, or by reason
of such obligations or their creation. Each Lender hereby waives and releases
all such liability.

SECTION 10.24. Defaulting Lender.

(a) Reallocation. Notwithstanding anything to the contrary herein, if a Lender
(in the case of clause (i) below, other than any Revolving Credit Lender on the
Restatement Effective Date that did not execute the Amendment Agreement on or
prior to the Restatement Effective Date) becomes, and during the period it
remains, a Defaulting Lender, the following provisions shall apply with respect
to any outstanding Letter of Credit participation pursuant to Section 2.03 and
Swing Line Loan participation pursuant to Section 2.04 of such Defaulting
Lender:

(i) the Letter of Credit participation pursuant to Section 2.03 and Swing Line
Loan participation pursuant to Section 2.04, in each case, of such Defaulting
Lender will,

 

-192-



--------------------------------------------------------------------------------

subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments of such Class; provided that (a) the Outstanding
Amount of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations of such Class (with the aggregate amount of such Lenders’ risk
participations and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender) may not in any event exceed the Revolving
Credit Commitment of such Class of such Non-Defaulting Lender as in effect at
the time of such reallocation and (b) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrower, the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any other Lender may have against such Defaulting Lender or cause
such Defaulting Lender to be a Non-Defaulting Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of any
Defaulting Lender’s Letter of Credit participation pursuant to Section 2.03 and
Swing Line Loan participation pursuant to Section 2.04 cannot be so reallocated,
whether by reason of the first proviso in clause (i) above or otherwise or
because such Defaulting Lender was a Revolving Credit Lender on the Restatement
Effective Date that did not execute the Amendment Agreement, the Borrower will,
not later than two Business Days after demand by the Administrative Agent (at
the direction of the L/C Issuer and/or the Swing Line Lender, as the case may
be), (1) Cash Collateralize the obligations of the Borrower to the L/C Issuer in
respect of such Letter of Credit participation pursuant to Section 2.03, in an
amount equal to the aggregate amount of the unreallocated portion of such Letter
of Credit participation pursuant to Section 2.03, or (2) in the case of such
Swing Line Loan participation pursuant to Section 2.04, prepay and/or Cash
Collateralize in full the unreallocated portion thereof, or (3) make other
arrangements satisfactory to the Administrative Agent, and to the L/C Issuer and
the Swing Line Lender, as the case may be, in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender.

(b) Fees. Anything herein to the contrary notwithstanding, during such period as
a Lender (other than any Revolving Credit Lender on the Restatement Effective
Date that did not execute the Amendment Agreement on or prior to the Restatement
Effective Date) is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.03(i)
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees); provided that in the case of any such Defaulting Lender
that was or is a Lender (x) to the extent that a portion of the Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 10.24(a), such fees under
Section 2.03(i) that would have accrued for the benefit of such Defaulting
Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the L/C Issuer and the Swing Line Lender,
as applicable, as their interests appear.

 

-193-



--------------------------------------------------------------------------------

(c) Cure. If the Borrower, the Administrative Agent, the L/C Issuer and the
Swing Line Lender agree in writing in their discretion that a Lender (other than
any Revolving Credit Lender on the Restatement Effective Date that did not
execute the Amendment Agreement on or prior to the Restatement Effective Date)
that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, as the case may be, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein), such Lender will, to the extent
applicable, purchase such portion of outstanding Loans of the other Lenders
and/or make such other adjustments as the Administrative Agent may determine to
be necessary to cause the total Revolving Credit Commitments, Revolving Credit
Loans, Letter of Credit participation pursuant to Section 2.03 and Swing Line
Loan participation pursuant to Section 2.04 of the Lenders to be on a pro rata
basis in accordance with their respective Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Commitments and Loans of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

(d) Notices. The Administrative Agent will promptly send to each Lender and L/C
Issuer a copy of any notice to the Borrower provided for in this Section 10.24.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-194-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AVAYA INC., as Borrower,

By:

 

/s/ Matthew Booher

 

Name: Matthew Booher

 

Title: Vice President and Treasurer

SIERRA HOLDINGS CORP., as Holdings,

By:

 

/s/ Matthew Booher

 

Name: Matthew Booher

 

Title: Vice President and Treasurer



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent, Swing Line Lender,

L/C Issuer and as a Lender,

By:  

/s/ Tim Dilworth

  Name: Tim Dilworth   Title: Vice President